Exhibit 10.4

CONFIDENTIAL TREATMENT REQUESTED

MULTI-TARGET AGREEMENT

This Multi-Target Agreement (this “Agreement”) is made effective as of the date
of the last signature below (the “Effective Date”) by and between ImmunoGen,
Inc., a Massachusetts corporation (“ImmunoGen”), with its principal place of
business at 830 Winter Street, Waltham, Massachusetts 02451, and Eli Lilly and
Company, an Indiana corporation (“Lilly”), with its principal place of business
at Lilly Corporate Center, Indianapolis, Indiana 46285.  ImmunoGen and Lilly are
sometimes each hereinafter referred to individually as a “Party” and
collectively as the “Parties.”

WHEREAS, Lilly is the owner of or otherwise controls certain rights in
proprietary technology and know-how relating to certain Antibodies; and

WHEREAS, ImmunoGen is the owner of or otherwise controls certain rights in
proprietary technology and know-how relating to or otherwise useful in the
conjugation of MAY Compounds to Antibodies; and

WHEREAS, pursuant to the terms and conditions set forth herein, Lilly desires to
have access to ImmunoGen’s proprietary technology and know-how for research,
discovery and development of Ab-MAY Products, and ImmunoGen desires to give
Lilly such access;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

1.         DEFINITIONS

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

1.1        “Ab-MAY Product” means any compound that incorporates, is comprised
of, or is otherwise derived from, a conjugate of an Antibody with a MAY
Compound.

1.2        “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more Affiliates, controls or is controlled
by or is under common control with such Person.  For purposes of this
Section 1.2, “control” means (a) ownership of fifty percent (50%) or more of the
shares of stock entitled to vote for the election of directors, in the case of a
corporation, or fifty percent (50%) or more of the equity interests in the case
of any

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

other type of legal entity, (b) status as a general partner in the case of any
partnership, or (c) any other arrangement whereby a Person controls or has the
right to control the board of directors or equivalent governing body or
management of another Person.  A Person shall be deemed an Affiliate only so
long as it satisfies the foregoing definition.

1.3        “Antibody” means  an antibody, whether polyclonal or monoclonal,
multiple or single chain, recombinant or naturally occurring, whole or fragment,
and any variants, derivatives or constructs thereof, including but not limited
to, antigen binding portions including Fab, Fab’, F(ab’)2, Fv, dAb and CDR
fragments, single chain antibodies (scFv), chimeric antibodies, diabodies and
polypeptides (including humanized versions thereof) that contain at least a
portion of an immunoglobulin that is sufficient to confer specific antigen
binding to the polypeptide.

1.4        “Applicable Laws” means all federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, guidelines or requirements of Regulatory Authorities, securities
regulatory authorities,  national securities exchanges or securities listing
organizations that may be in effect from time to time during the Term and
applicable to a particular activity hereunder.

1.5        “Business Day” means  any day other than a Saturday, Sunday or other
day on which banking institutions in Boston, Massachusetts or Indianapolis,
Indiana are required to be closed or are actually closed with legal
authorization.

1.6        “Calendar Quarter” means, with respect to the first such Calendar
Quarter during the Term, the period beginning on the Effective Date and ending
on the last day of the calendar quarter within which the Effective Date falls,
and thereafter each successive period of three (3) consecutive months during the
Term ending on March 31, June 30, September 30 and December 31; except that the
last Calendar Quarter during the Term shall end upon the expiration of the Term
in accordance with Section 8 hereof.

1.7        “Calendar Year” means, with respect to the first such Calendar Year
during the Term, the period beginning on the Effective Date and ending on
December 31 of the calendar year within which the Effective Date falls, and
thereafter each successive period of twelve (12) consecutive months during the
Term commencing on January 1 and ending on December 31; 

2

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

except that the last Calendar Year during the Term shall end upon the expiration
of the Term in accordance with Section 8 hereof.

1.8        “Change in Control” means any of the following events: (a) any Third
Party becomes the beneficial owner, directly or indirectly, of more than fifty
percent (50%) of the Total Voting Power of all Voting Securities of ImmunoGen
then outstanding, as a result of a single transaction or a series of related
transactions; (b) ImmunoGen consolidates with or merges into a Third Party, or
any such Third Party consolidates with or merges into ImmunoGen, in either event
pursuant to a transaction in which more than fifty percent (50%) of the Total
Voting Power of all Voting Securities of the surviving entity then outstanding
is not held by the parties holding at least fifty percent (50%) of the Total
Voting Power of all Voting Securities of ImmunoGen outstanding immediately prior
to such consolidation or merger; or (c) ImmunoGen conveys, transfers or leases
all or substantially all of its assets to a Third Party.

1.9        “Challenge” means any challenge to the [***] or [***] of any of the
Licensed Patent Rights, including without limitation: (a) filing a declaratory
judgment action in which any of the Licensed Patent Rights is alleged to be
invalid or unenforceable; (b) citing prior art pursuant to 35 U.S.C. §122 or
§301, filing a request for re-examination of any of the Licensed Patent Rights
pursuant to 35 U.S.C. §302 or §311, filing a [***] of the Licensed Patent Rights
pursuant to [***], or filing a [***] of the Licensed Patent Rights pursuant to
[***]; or (c) filing or commencing any re-examination, opposition, cancellation,
nullity or similar proceeding against any of the Licensed Patent Rights in any
country.

1.10      “Confidential Information” means (a) with respect to ImmunoGen, the
identification by ImmunoGen of any Proposed Target as an Excluded Target;
(b) with respect to Lilly, the identification by Lilly of a Proposed Target and
the grant by ImmunoGen of any Holding Option or Reserve Option hereunder; and
(c) with respect to each Party, all information and Technology which is
disclosed by or on behalf of such Party (in such capacity, the “Disclosing
Party”) to the other Party (in such capacity, the “Receiving Party”) hereunder
or to any of the Receiving Party’s or its Affiliates; employees, consultants
or subcontractors (collectively, “Representatives”), except to the extent that
the Receiving Party can demonstrate by written record or other suitable evidence
that such information, (i) as of the date of disclosure is known to the
Receiving Party or its Affiliates other than by virtue of a prior confidential

3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

disclosure by or on behalf of the Disclosing Party to the Receiving Party or its
Affiliates; (ii) as of the date of disclosure is in, or subsequently enters, the
public domain through no fault or omission of the Receiving Party or its
Affiliates or their respective employees, consultants or subcontractors;
(iii) is obtained by the Receiving Party or its Affiliates from a Third Party
without breach of any duty and without restriction on disclosure to or from the
Disclosing Party; or (iv) is independently developed by or for the Receiving
Party without reference to or reliance upon any Confidential Information of the
Disclosing Party.

1.11      “Confidentiality Agreement” means that certain Mutual Confidential
Disclosure Agreement effective April 26, 2011 by and between ImmunoGen and
Lilly.

1.12      “Control” or “Controlled” means, with respect to any Patent Rights,
Technology or Proprietary Materials, the possession by a Party of the ability to
grant a license or sublicense of such Patent Rights or Technology and the rights
thereto or to supply such Proprietary Materials as contemplated in this
Agreement without violating the terms of any arrangement or agreement between
such Party or its Affiliates and any Third Party.

1.13      “Disclosure Letter” has the meaning ascribed to such term, with
respect to each Exclusive License, as set forth in the applicable License
Agreement.

1.14      “Employment Cost Index” means [***] published from time to time by
[***].

1.15      “Excluded Target” means any Target as to which (a) ImmunoGen or an
Affiliate of ImmunoGen is [***], (b) ImmunoGen has [***], or is [***], an [***]
to a [***] under any [***] that are necessary or useful for the development,
manufacture, use or sale of any compound or product that is [***] (a [***]),
(c) ImmunoGen has [***] with a [***] that is in effect as of [***], that [***]
ImmunoGen from [***] on the terms and conditions of this Agreement, or (d) [***]
has retained any [***] under the terms of the [***].  For purposes of clarity,
an Excluded Target as defined in clause (b) above shall include any [***], even
if the scope of such [***] is [***].  A Target shall be deemed an Excluded
Target [***].

1.16      “FDA” means the United States Food and Drug Administration and any
successor agency or authority thereto.

1.17      “FDCA” means the United States Food, Drug and Cosmetic Act
(21 U.S.C. § 301 et seq.), as amended.



4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.18      “Field” means all uses including, without limitation,
pharmaceutical, therapeutic, prophylactic and diagnostic uses for humans and
animals.

1.19      “FTE” means a full time equivalent person year (consisting of a total
of [***] hours per year) of scientific, technical or managerial work on or
directly related to the provision of the ImmunoGen Activities.

1.20      “FTE Cost” means, for any period during the Term, the FTE Rate
multiplied by the number of FTEs expended over such period.

1.21      “FTE Rate” means, for the [***]; and for [***], the result obtained by
[***] by the sum of [***] where [***] is a [***], the [***] of which is the
[***] the [***] for the [***] of the [***] and the [***]  for the [***], and the
[***] of which is the [***] for the [***]; provided, however, that in no event
shall the FTE Rate for any [***] be [***].  For the avoidance of doubt, such
rate includes all travel expenses.  The reported actual time spent shall be
substantiated by a time tracking system consistently applied.

1.22      “GLP” means all good laboratory practices under Title 21 of the United
States Code of Federal Regulations, as amended from time to time.

1.23      “Holding Option Grant Date” means, with respect to a Proposed Target
that is not an Excluded Target, the date of receipt by ImmunoGen of the Holding
Option Request with respect to the Target that becomes the subject of a Holding
Option granted by ImmunoGen pursuant to Section 3.1(a) hereof.

1.24      “Holding Option Target” means any Proposed Target that becomes the
subject of a Holding Option granted by ImmunoGen pursuant to Section 3.1(a)
hereof.  A Target ceases to be a Holding Option Target once (a) it has been
designated as a Reserve Option Target in accordance with Section 3.1(b) hereof,
or (b) the applicable Holding Option Period has expired without the Holding
Option Target having been designated as a Reserve Option Target.

1.25      “ImmunoGen Activities” means those activities associated with the
Research Program as described in the Research Plan that are to be undertaken by
ImmunoGen or its Affiliates.

1.26      “ImmunoGen Internal Product Candidate” means a cell-binding agent
(which may or may not be an Antibody), which may be unconjugated or conjugated
to a cell-killing or cell-modulating agent (which may or may not be a MAY
Compound).



5

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.27      “ImmunoGen Internal Program” means a bona fide internal research,
development or commercialization program undertaken by ImmunoGen with respect to
a Target, with respect to which, as of the date of ImmunoGen’s receipt of a
[***] for such Target (the “Receipt Date”), an ImmunoGen Internal Product
Candidate directed to such Target has been generated, and ImmunoGen owns or has
otherwise acquired rights to use such ImmunoGen Internal Product Candidate in
the research or development of [***] or [***] for use in the Field and further
provided that (a) [***] or [***] the Receipt Date, ImmunoGen or an Affiliate of
ImmunoGen had commenced process development activities in connection with a
[***] of such ImmunoGen Internal Product Candidate or (b) as of the [***],
 ImmunoGen is conducting [***] and [***] or [***] in any [***] of such [***] in
a [***] manner [***] with ImmunoGen’s [***] at [***] of [***] and [***]. 
Notwithstanding the foregoing, (i) if ImmunoGen or an Affiliate of ImmunoGen has
in-licensed Patent Rights from a Third Party covering the [***] use or [***] of
a [***], then ImmunoGen shall be deemed to be pursuing an ImmunoGen Internal
Program with respect to the Target to which such [***] is directed for
the [***] month period immediately following the effective date of such Third
Party license, without any additional activities required on the part of
ImmunoGen or an Affiliate of ImmunoGen, or (ii) if ImmunoGen has identified a
Target prior to the Effective Date as a [***] in ImmunoGen’s [***] (provided
that no more than [***] Targets may be so identified), then ImmunoGen shall be
deemed to be pursuing an ImmunoGen Internal Program with respect to such Target
for the [***] year period immediately following the Effective Date, without any
additional activities required on the part of ImmunoGen.

1.28      “ImmunoGen Proprietary Antibody Rights” means all Technology (and
associated Patent Rights) owned or Controlled by ImmunoGen during the Term
constituting or claiming (a) the [***] or [***] of, or [***], an Antibody that
was generated or in-licensed by ImmunoGen, whether or not patentable
(an “ImmunoGen Proprietary Antibody”), or (b) the [***] or [***] of, or [***] an
[***] where the Antibody is an ImmunoGen Proprietary Antibody, but only, in the
case of clauses (a) and (b) above, to the extent such Technology (and associated
Patent Rights) covers the ImmunoGen Proprietary Antibody, and not to the extent
such Technology (and associated Patent Rights) covers Lilly Antibodies.  For
purposes of clarity, “ImmunoGen Proprietary Antibody Rights” does not include
any Program Technology that

6

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

relates to Antibodies specifically binding to Program Targets or any Patent
Rights claiming such Program Technology.

1.29      “Improvements” means (subject to the specific provisions set forth in
the [***] definition that specifies that certain Program Technology pertaining
to [***] or an [***] comprising of a [***] to [***] shall be [***] and, thus,
are [***])  any enhancement, improvement or modification to the Licensed
Intellectual Property that is (a) an improvement to any [***], (b) an
improvement to methods of [***], (c) an improvement to a [***] for [***]
(including, for example, [***] or [***] that create improvements in the [***] of
such [***]), (d) an improvements to [***] used for [***] and [***], (e) an
improvements to [***] or [***] useful for [***] a [***] to an [***], or (f) an
improvements to the [***] of [***].

1.30      “IND” means (a) an Investigational New Drug Application (as defined in
the FDCA and regulations promulgated thereunder) or any successor application or
procedure required to initiate clinical testing of an Ab-MAY Product in humans
in the United States; (b) a counterpart to an Investigational New Drug
Application that is required in any other country or region in the Territory
before beginning clinical testing of an Ab-MAY Product in humans in such country
or region; and (c) all supplements and amendments to any of the foregoing.

1.31      “Joint Improvements” means Improvements the inventors of which are
jointly (a) employees of, or others obligated to assign inventions to, ImmunoGen
or any Affiliate of ImmunoGen, and (b) employees of, or others obligated to
assign inventions to, Lilly or any Affiliate of Lilly.

1.32      “Joint Program Technology” means any Program Technology (other than
Joint Improvements) the inventors of which are jointly (a) employees of, or
other persons obligated to assign inventions to, ImmunoGen or any Affiliate of
ImmunoGen, and (b) employees of, or other persons obligated to assign inventions
to, Lilly or any Affiliate of Lilly.  Anything contained in this Agreement to
the contrary notwithstanding, Joint Program Technology shall also include any
Program Technology (excluding Improvements) constituting [***] or [***] of, or
[***] (i) an [***] comprising  a [***] to a [***] regardless of [***], as [***]
is determined in accordance with [***], or (ii) a [***] where employees
of [***], or others obligated to assign inventions to, [***] or any Affiliate of
[***] are [***], as inventorship is determined in accordance with United States
patent law.



7

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.33      “License Agreement” means a written license agreement executed by the
Parties pursuant to Section 3.2(a) hereof in the form set forth in Schedule A
attached hereto.

1.34      “Licensed Intellectual Property” means the Licensed Patent Rights and
the Licensed Technology.

1.35      “Licensed Patent Rights” means any Patent Rights that are owned or
Controlled by ImmunoGen as of the Effective Date or become owned or Controlled
by ImmunoGen during the Term (including, without limitation, ImmunoGen’s
interest in any Patent Rights claiming Improvements, Joint Program Technology or
Joint Improvements) that include one or more claims that cover Licensed
Technology (including, without limitation, any Licensed Technology covering MAY
Compounds, Ab-MAY Product or Licensed Product); provided, however, that Licensed
Patent Rights shall expressly exclude [***].

1.36      “Licensed Product” has the meaning ascribed to it in the License
Agreement with respect to any particular Licensed Target.

1.37      “Licensed Target” means a Target that has become the subject of an
Exclusive License.

1.38      “Licensed Technology” means any and all Technology that is owned or
Controlled by ImmunoGen as of the Effective Date or becomes owned or Controlled
by ImmunoGen during the Term (including, without limitation, ImmunoGen’s
interest in any Program Technology, Joint Program Technology, Improvements and
Joint Improvements) that is necessary or useful for Lilly to exercise the
license granted to it pursuant to Section 2.1 hereof; provided, however, that
Licensed Technology shall expressly exclude any ImmunoGen Proprietary Antibody
Rights.

1.39      “Lilly Activities” means those activities associated with the Research
Program as described in the Research Plan that are to be undertaken by Lilly or
its Affiliates or by Permitted Third Party Service Providers.

1.40      “Lilly Antibody” means any Antibody owned or Controlled by Lilly or
its Affiliates.

1.41      “Lilly Improvements” means Improvements (other than Joint
Improvements) the inventors of which (alone or with others) are employees of or
others obligated to assign inventions to Lilly or any of its Affiliates or
Permitted Third Party Service Providers in the

8

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

conduct of Lilly Activities or otherwise based on, or resulting from, such
employees’ or others’ [***] to or [***] of [***] or [***].

1.42      “MAY Compound” means any and all maytansinoid compounds (including,
without limitation, maytansinol, ansamitocins, DM1 and DM4), whether produced by
a botanical source, natural fermentation, chemical synthesis or otherwise, and
shall include, without limitation, all variants, fragments or derivatives of any
of the foregoing, in each case owned or Controlled by ImmunoGen.

1.43      “Patent Rights” means the rights and interests in and to any and all
Patents.  For purposes of this Agreement the term “Patents” shall mean: (a) all
national, regional and international patent applications (including provisional
applications and applications for certificates of invention); (b) any patents
issuing from such patent applications (including certificates of invention);
(c) all patent applications claiming priority from of any of the foregoing ((a)
or (b)), including divisionals, continuations, continuations-in-part, converted
provisionals and continued prosecution applications; (d) any and all patents
that have issued or in the future issue from the foregoing patent applications;
(e) any and all extensions or restorations by existing or future extension or
restoration mechanisms, including any reissues, revalidations, re-examinations,
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications ((a), (b), (c) and (d)); and
(f) any similar rights, including so-called pipeline protection or any
importation, revalidation, confirmation or introduction patent or registration
patent or patent of additions to any of such foregoing patent applications and
patents.

1.44      “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
government or political subdivision, department or agency of a government.

1.45      “Program Targets” means, collectively, Holding Option Targets, Reserve
Option Targets and Licensed Targets.

1.46      “Program Technology” means any Technology conceived or first actually
reduced to practice in the conduct of the Research Program.



9

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

1.47      “Proposed Target” means each single Target specified in any Holding
Option Request.

1.48      “Proprietary Antigen Identification Information” has the meaning
ascribed to such term in the Third Party Expert Services Agreement.

1.49      “Proprietary Materials” means any tangible chemical, biological or
physical research materials that are furnished by or on behalf of one Party to
the other Party in connection with this Agreement, regardless of whether such
materials are specifically designated as proprietary by the transferring
Party.  Any mutant, derivative, progeny or improvement of a Party’s Proprietary
Materials shall be considered to be that Party’s Proprietary Materials.  Without
limiting the generality of the foregoing, any [***] furnished by ImmunoGen to
Lilly or any of its Affiliates or Permitted Third Party Service Providers,
including, without limitation any samples, cultures or cell banks derived
directly or indirectly from any mutant, derivative, progeny or improvement
thereof (collectively, the [***]), shall be deemed to be ImmunoGen’s Proprietary
Materials.  Without prejudice to any of ImmunoGen’s intellectual property rights
in and to MAY Compounds, any tangible MAY Compounds manufactured by or for Lilly
or any of its Affiliates or Permitted Third Party Service Providers using [***]
as a [***] in connection with the Research Program are not included within the
meaning of the defined term “Proprietary Materials” for purposes of this
Agreement.

1.50      “Regulatory Authority” means the FDA or any counterpart to the FDA
outside the United States, or other national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity with authority over the distribution, importation,
exportation, manufacture, production, use, storage, transport, clinical testing
or sale of an Ab-MAY Product.

1.51      “Research Materials” means any MAY Compound, linker, Ab-MAY Product or
other Proprietary Materials supplied by ImmunoGen to Lilly for the purpose of
conducting research activities under the Research Program.

1.52      “Research Plan” means the written plan describing the research
activities to be carried out by each Party during each Calendar Year during the
Term in conducting the Research Program pursuant to this Agreement, as such
written plan may be amended, modified or updated.  Such Research Plan, and any
modification, amendment or update thereto, shall set forth, inter

10

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

alia, (a) the specific objectives, projected achievement milestones, resource
allocation requirements and activities to be performed over such period; (b) the
Party responsible for such activities; (c) a timeline for such activities; and
(d) the estimated FTE Cost for the ImmunoGen Activities to be performed over
such period.

1.53      “Research Program” means, subject to the limitations set forth in
Section 2.1 hereof, any and all research and preclinical studies in vitro and in
vivo in any non-human species of any Ab-MAY Product directed to Holding Option
Targets and/or Reserve Option Targets and the manufacture of Ab-MAY Product
solely for use in such research and preclinical studies.  Notwithstanding the
foregoing, the Research Program shall not include [***], which require an
Exclusive License as to the particular Ab-MAY Product contemplated hereunder.

1.54      “Reserve Option” means an exclusive option granted by ImmunoGen to
obtain an Exclusive License in the Territory under the Licensed Intellectual
Property with respect to the applicable Reserve Option Target in accordance with
Section 3.2 hereof.

1.55      “Reserve Option Target” means a Target that becomes the subject of a
Reserve Option in accordance with Section 3.1(b) hereof.  A Target ceases to be
a Reserve Option Target once (a) it has become the subject of an Exclusive
License in accordance with Section 3.2(a) hereof, or (b) the applicable Reserve
Option has been terminated in accordance with Section 3.2(c) hereof.

1.56      “Sanofi Collaboration Agreement” means that certain Collaboration and
License Agreement dated as of July 30, 2003 by and between ImmunoGen and
sanofi-aventis U.S. LLC (“Sanofi”), as successor-in-interest to Aventis
Pharmaceuticals, Inc., as the same may have been amended prior to the Effective
Date.

1.57      “Target” means  a protein described by [***] that is bound by an
Antibody used to create an Ab-MAY Product.

1.58      “Technical Transfer Materials” means ImmunoGen information (including,
without limitation, technical transfer reports) as consistently provided by
ImmunoGen to its licensees of Technology and Patent Rights for the purpose of
[***] and [***] with respect to Ab-MAY Products, MAY Compounds and linkers, as
applicable, including: (a) [***] and general properties; (b) an example of an
Ab-MAY Product [***], including [***] and [***]; (c) an [***] for [***] and
[***] and [***] of [***]; (d) information on [***] and [***]; (e) an [***] of
[***];  

11

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(f) technical reports based on [***] for Ab-MAY Products against Program Targets
developed by ImmunoGen in connection with the ImmunoGen Activities under the
Research Program; and (g) a list of [***] and [***]) and [***] for [***].

1.59      “Technology” means, collectively, all inventions, discoveries,
improvements, trade secrets and proprietary methods or materials, whether or not
patentable, including, without limitation, macromolecular sequences, data,
formulations, processes, techniques, know-how and results (including negative
results).

1.60      “Territory” means all countries and jurisdictions of the world.

1.61      “Third Party” means any Person other than ImmunoGen, Lilly and their
respective Affiliates.

1.62      “Third Party Expert Services Agreement” means that certain Services
Agreement effective as of September 8, 2011 by and among ImmunoGen, Lilly and
Hoxie & Associates LLC, as the same may be amended from time to time.

1.63      “Total Voting Power” means, at any time, the total combined voting
power in the general election of directors of ImmunoGen of all the Voting
Securities then outstanding.

1.64      “Voting Securities” means, at any time, shares of any class of capital
stock of ImmunoGen which are then entitled to vote generally in the election of
directors of ImmunoGen.

Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of the Agreement indicated
below:

 

Definition

Section

Agreement

Recitals

Alliance Managers

4.1(a)

[***]

[***]

[***]

[***]

Covered Results


6.3

Disclosing Party


1.10

Dispute


11.12

Effective Date

Recitals

Exclusive License

3.2(a)

12

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Exclusive License Effective Date

3.2(a)

Expired Holding Option

3.1(d)

Good Research Practices

4.3(c)(i)

Government or Public Official

11.18(d)

Holding Option

3.1(a)

Holding Option Exercise Notice

3.1(b)

Holding Option Period

3.1(b)

Holding Option Request

3.1(a)

Holding Option Response

3.1(a)

HSR Act


11.19

ImmunoGen

Recitals

ImmunoGen Indemnitees

10.1(a)

ImmunoGen Proprietary Antibody


1.28

Indemnified Party


10.2

Indemnifying Party


10.2

JRC

4.2(a)

Lilly

Recitals

Lilly Indemnitees

10.1(b)

Losses

10.1(a)

Material Breach

8.2(b)

Notified Party

11.18(b)

Notifying Party

11.18(b)

Party/Parties

Recitals

Patent Committee

7.2(c)(i)

Permitted Third Party Service Providers


2.1

Receipt Date


1.27

Receiving Party


1.10

Representatives


1.10

Reserve Option Grant Date

3.1(b)

Reserve Option Period

3.2(a)

13

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Rolling Forecast

4.3(b)

Sanofi


1.56

[***]

[***]

Term


8.1

Terminated Reserve Option

3.2(c)

Third Party Claims

10.1(a)

[***]

[***]

Upfront Fee


5.1

2.          GRANT OF RIGHTS

2.1         Non-Exclusive Research License.  Subject to the terms and conditions
of this Agreement, during the Term, ImmunoGen hereby grants to Lilly a fully
paid-up, non-exclusive, non-transferable (except as expressly permitted in this
Agreement), royalty-free, worldwide license, without the right to grant
sublicenses (except to Affiliates and Permitted Third Party Service Providers),
under the Licensed Intellectual Property for the sole purpose of conducting the
Research Program.    Lilly shall have the right, without ImmunoGen’s permission
or consent but subject to the conditions set forth herein, to engage one or more
Affiliates or Third Parties (the latter being referred to herein as “Permitted
Third Party Service Providers”) as subcontractors to perform designated
functions in connection with the Research Program (including transferring
Licensed Technology as may be necessary for such Affiliate or Permitted Third
Party Service Provider to perform such designated functions); provided that
(a) Lilly shall [***] and (b) Lilly shall [***].  Anything contained in this
Agreement to the contrary notwithstanding, Lilly shall have no right under this
Agreement to [***], either directly or through a Permitted Third Party Service
Provider, [***] for which Lilly [***].

2.2         Use of Licensed Technology.  In connection with any Licensed
Technology transferred to Lilly pursuant to this Agreement and except as
provided in any outstanding Exclusive License,  Lilly hereby agrees that (a) it
shall not use such Licensed Technology for any purpose other than the Research
Program; (b) it shall use such Licensed Technology only in compliance with all
Applicable Laws; (c) it shall not transfer any such Licensed Technology to any
Third Party without the prior written consent of ImmunoGen, except as expressly
permitted

14

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

hereby; and (d) except for the rights expressly set forth herein, Lilly shall
not acquire any other rights, title or interest in or to such Licensed
Technology as a result of such transfer by ImmunoGen.

2.3         Improvement License to ImmunoGen.    Lilly hereby grants to
ImmunoGen a non-exclusive, fully paid, irrevocable, royalty-free, worldwide
license [***] under Lilly’s interest in any Lilly Improvements and Joint
Improvements, including, without limitation, any Patent Rights claiming such
Improvements: (a) to manufacture Ab-MAY Products and MAY Compounds solely in
connection with the conduct of the ImmunoGen Activities; (b) to research,
develop, make, have made, use, have used, sell, have sold, offer for sale,
import, export or otherwise commercialize any [***] that [***] (i) either a
 Holding Option Target or a Reserve Option Target while the applicable Holding
Option or Reserve Option is outstanding and/or (ii) a Licensed Target while the
exclusive license granted under the applicable License Agreement remains in
effect; and (c) to otherwise exploit such Improvement for any and all uses
[***].    [***] shall be effective in any given case only if [***].  For
purposes of clarity, the license granted under this Section 2.3 excludes any
right to research, develop, make, have made, use, have used, sell, have sold,
offer for sale, import, export or otherwise commercialize any Licensed Product
for any use in the field of human therapeutic, prophylactic and diagnostic uses
while the exclusive license granted under the applicable License Agreement
remains in effect.

3.         HOLDING OPTIONS; RESERVE OPTIONS; EXCLUSIVE LICENSES

3.1         Holding Options.

(a)        Holding Option Request and Grant.  Subject to the limitations set
forth in Section 3.1(c) hereof, Lilly may from time to time during the Term
provide written notice to ImmunoGen requesting the grant by ImmunoGen of an
exclusive option (each such option, a “Holding Option”) to obtain a Reserve
Option, with respect to a single Target specified in such written notice (the
“Holding Option Request”), which Target shall be identified by its common
designation(s) and unique UniProtKB/Swiss Prot accession number.  ImmunoGen
shall provide a written response (the “Holding Option Response”) to Lilly within
[***] Business Days of ImmunoGen’s receipt of the Holding Option Request
indicating whether or not, as of the date of ImmunoGen’s receipt of the Holding
Option Request, the Proposed Target specified in the

15

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Holding Option Request is an Excluded Target.  If ImmunoGen timely provides a
Holding Option Response to Lilly indicating that the Proposed Target specified
in the Holding Option Request is not an Excluded Target, or if ImmunoGen fails
to timely provide a Holding Option Response, then:  (i) such Holding Option
shall be deemed to have been automatically granted to Lilly;  (ii) the Proposed
Target shall be deemed to be a Holding Option Target for purposes of this
Agreement; and (iii) for the duration of the Holding Option Period, ImmunoGen
shall not [***].  If any Excluded Target with respect to which Lilly has
delivered a Holding Option Request ceases to be an Excluded Target during the
Term, then ImmunoGen will promptly notify Lilly thereof and subject to notice,
availability and the limitations pursuant to this Section 3.1, Lilly shall have
the right to submit a Holding Option Request with respect to such Target.

(b)        Exercise of Holding Options;  Grant of Reserve Options.  Subject to
the limitations set forth in Section 3.2(b) hereof, Lilly shall have the right
to exercise a Holding Option at any time during the period commencing on the
Holding Option Grant Date and continuing for a period of [***] months thereafter
(the “Holding Option Period”);  provided, however that no Holding Option Period
shall extend beyond the expiration of the Term.  Lilly shall exercise a Holding
Option by delivering written notice of exercise thereof (the “Holding Option
Exercise Notice”), which notice shall specify the Holding Option Target.  Upon
ImmunoGen’s receipt of a Holding Option Exercise Notice (the “Reserve Option
Grant Date”), (i) a Reserve Option shall be deemed to have been automatically
granted, (ii) the applicable Holding Option Target shall be deemed to be a
Reserve Option Target for purposes of this Agreement and (iii) for the duration
of the Reserve Option Period, ImmunoGen shall not [***].

(c)        Number of Holding Options.  Lilly may take up to a total
of [***] Holding Options during the Term.  If a Holding Option expires without
being exercised for any reason, such Expired Holding Option shall nevertheless
continue to count against the aggregate number of Holding Options available to
Lilly under this Section 3.1.

(d)        Expiration of Holding Options.  If Lilly fails to exercise any
Holding Option prior to the expiration of the applicable Holding Option Period
(each, an “Expired Holding Option”), then ImmunoGen shall have the right to
[***] with respect to a [***]; provided, however,  that Lilly may submit another
Holding Option Request with respect to the

16

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Target covered by such Expired Holding Option subject to notice, availability
and the limitations pursuant to this Section 3.1 hereof.

3.2         Reserve Options; Grant of Exclusive Licenses.

(a)        Exercise of Reserve Options.  Subject to the limitations set forth in
Section 3.3 hereof, Lilly shall have the right to exercise a Reserve Option at
any time during the period commencing on the Reserve Option Grant Date and
continuing until [***], subject to earlier termination in accordance with
Section 3.2(c) hereof (the “Reserve Option Period”).  Lilly shall exercise a
Reserve Option by delivering written notice of exercise thereof to ImmunoGen,
which notice shall specify the Reserve Option Target.  Upon delivery of the
written notice of exercise of a Reserve Option as provided in this
Section 3.2(a), (i) the Licensed Intellectual Property (as defined in the
License Agreement) shall be exclusively licensed with respect to such single
Reserve Option Target specified in such notice to Lilly on the terms and subject
to the conditions set forth in the relevant License Agreement (each an
“Exclusive License”), and (ii) such Exclusive License shall be effective as of
the date of ImmunoGen’s receipt of Lilly’s notice of exercise of the Reserve
Option with respect to the Reserve Option Target that is the subject of the
Exclusive License (the “Exclusive License Effective Date”).  ImmunoGen shall
deliver to Lilly, within [***] Business Days following ImmunoGen’s receipt
of Lilly’s notice of exercise of a Reserve Option, a License Agreement executed
on behalf of ImmunoGen in which ImmunoGen has (A) inserted the name and unique
UniProtKB/Swiss Prot accession number of the applicable Licensed Target in
Schedule A of the License Agreement; and (B) inserted the Exclusive License
Effective Date into the License Agreement as the effective date of the Exclusive
License.  Subject to Section 3.4 hereof,  Lilly’s failure to return a copy of
such License Agreement that has been executed on behalf of Lilly, within [***]
Business Days after the receipt of the executed License Agreement from ImmunoGen
shall be deemed to be a Material Breach by Lilly.  In the event of any failure
by ImmunoGen to deliver a copy of the License Agreement as described above,
ImmunoGen shall be deemed to have granted to Lilly the rights with respect to
the Exclusive License consistent with the License Agreement.

(b)        Number of Reserve Options.  Lilly shall have the right to [***]
outstanding, unexercised Reserve Options [***] during the Term; provided, that
Lilly may not

17

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

exercise a Holding Option if, at the time of such intended exercise, the number
of then outstanding, unexercised Reserve Options equals or exceeds [***].

(c)        Termination of Reserve Options.  Lilly may terminate any outstanding
Reserve Option at any time during the Reserve Option Period, effective
immediately upon Lilly’s providing written notice of termination to ImmunoGen,
which notice shall identify the Reserve Option Target to be terminated (each, a
“Terminated Reserve Option”).  Upon termination of a Reserve Option as provided
in this Section 3.2(c), the Parties shall have the same rights set forth in
Section 3.1(d) hereof with respect to the Target subject to such Terminated
Reserve Option as if the Terminated Reserve Option were an Expired Holding
Option.

3.3         Number of Exclusive Licenses; Upfront Fees.    Anything contained in
this Agreement to the contrary notwithstanding, Lilly may take Exclusive
Licenses to up to a total of three (3) Reserve Option Targets during the Term.
 Except as set forth below, each Exclusive License shall provide for an upfront
fee, payable by Lilly to ImmunoGen within [***] days following the effective
date of such Exclusive License.  No upfront fee is due for the first Exclusive
License taken hereunder; however, with respect to subsequent Exclusive Licenses,
if any, the upfront fee for each of the remaining Exclusive Licenses shall be
Two Million United States Dollars ($2,000,000).    Subject to Section 3.4
hereof, if an Exclusive License is terminated at any time for any reason, such
terminated Exclusive License shall nevertheless continue to be counted against
the aggregate number of Exclusive Licenses available to Lilly under this
Section 3.3.

3.4         Rescission of Exercise of Reserve Option.  Anything contained this
Agreement to the contrary notwithstanding, if, in connection with Lilly’s
exercise of any Reserve Option, ImmunoGen delivers a Disclosure Letter in
connection with the execution and delivery of the applicable License Agreement
[***] Business Days of ImmunoGen’s receipt of the applicable Reserve Option
exercise notice, then Lilly shall be entitled to rescind the exercise of such
Reserve Option by delivering written notice of such rescission within [***]
Business Days of Lilly’s receipt of the Disclosure Letter.  Any failure by
ImmunoGen to deliver a Disclosure Letter to Lilly within the applicable
[***] Business Day period described above shall be deemed a waiver of
ImmunoGen’s right to qualify its representations and warranties in the
applicable 

18

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

License Agreement by any information that ImmunoGen may have intended to include
in such Disclosure Letter.  If ImmunoGen delivers a Disclosure Letter on a
timely basis, then any failure by Lilly to deliver a rescission notice to
ImmunoGen within the applicable [***] Business Day period described above shall
be deemed a waiver of Lilly’s right to rescind the exercise of such Reserve
Option pursuant to this Section 3.4, and ImmunoGen’s representations and
warranties in the applicable License Agreement shall be qualified by any
information contained in such Disclosure Letter.  If a Reserve Option is
rescinded pursuant to this Section 3.4, (a) the Exclusive License relating to
such Reserve Option shall not be counted against the aggregate number of
Exclusive Licenses available to Lilly under Section 3.3 hereof, and (b) the
Reserve Option shall remain outstanding in accordance with its original terms;
provided, however, that if the Reserve Option Period would have expired at any
time within the period beginning on the date that Lilly exercises the Reserve
Option and ending on the [***] Business Day after Lilly’s delivery of the
rescission notice to ImmunoGen, Lilly shall have the right to exercise a Reserve
Option for the same or a different Reserve Option Target within [***] Business
Days (or such longer period as may be mutually agreed to in writing by the
Parties) after Lilly’s delivery of the rescission notice to ImmunoGen.

3.5         Excluded Target Verification.  Subject to the other terms of this
Section 3.5, at the request of Lilly (which request may not be given more
than [***] Business Days after a Proposed Target has been identified by
ImmunoGen as an Excluded Target in a Holding Option Response), at any time
during normal business hours within [***] Business Days of ImmunoGen’s delivery
to Lilly of written acknowledgement of ImmunoGen’s receipt of such request,
ImmunoGen shall permit an independent law firm [***] to inspect (during regular
business hours) the relevant records upon which ImmunoGen based its
determination that such Proposed Target was an Excluded Target at the time of
ImmunoGen’s receipt of the Holding Option Request.  Before permitting such law
firm to have access to such records, ImmunoGen may require such law firm to
enter into a confidentiality agreement (in form and substance reasonably
acceptable to both Parties) as to any confidential information that is to be
provided to such law firm while conducting the verification contemplated
hereby.  The law firm shall be instructed to provide both Parties with a written
report stating its conclusion as to whether ImmunoGen’s determination that a
Proposed Target was an Excluded Target was correct within 

19

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

[***] days after the completion of its inspection.  Such law firm may not reveal
to Lilly any other information learned in the course of such examination,
including, without limitation, the basis for ImmunoGen’s determination.  Lilly
agrees to treat all information disclosed to it in accordance with this
Section 3.5 as ImmunoGen’s Confidential Information, except to the extent
necessary for Lilly to enforce its rights under this Agreement.  If the law
firm’s report concludes that ImmunoGen’s determination was correct, Lilly shall
be responsible for paying all fees and expenses invoiced by the law firm.  If
the law firm’s report concludes that ImmunoGen’s determination was incorrect,
(a) Lilly shall automatically be deemed to have delivered another Holding Option
Request for such Proposed Target as of the date of such determination and
(b) ImmunoGen shall be responsible for paying all reasonable fees and expenses
invoiced by the law firm.

4.          RESEARCH PROGRAM

4.1          Alliance Management.

(a)        Appointment of Alliance Managers.  Promptly after the Effective Date,
the Parties shall each appoint an individual who shall oversee contact between
the Parties for all matters related to this Agreement and the Parties’
respective activities hereunder (the “Alliance Managers”).  The Alliance
Managers may, but are not required to be, members of the JRC, but in all events
the Alliance Managers shall have the right to attend all meetings of the JRC and
may bring to the attention of the JRC any matters or issues either of them
reasonably believes should be discussed by such committee.  Each Party may
replace its Alliance Manager at any time by written notice to the other Party.

(b)        Responsibilities.  The Alliance Managers shall have the
responsibility of creating and maintaining a constructive work environment
between the Parties for all matters related to this Agreement and the Parties’
respective activities hereunder.  Without limiting the generality of the
foregoing, the Alliance Managers shall:

(i)         identify and bring to the attention of their respective managements
any disputes arising between the Parties related to this Agreement or the
Parties’ respective activities hereunder in a timely manner, including, without
limitation, any asserted occurrence of

20

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

a  Material Breach by a Party, and function as the point of first referral in
the resolution of each dispute;

(ii)        provide a single point of communication between the Parties with
respect to this Agreement and the Parties’ respective activities hereunder;

(iii)      plan and coordinate efforts and external communications by or between
the Parties with respect to this Agreement and the Parties’ respective
activities hereunder;

(iv)       take such steps as may be required to ensure that meetings of the JRC
occur as set forth in this Agreement, that procedures are followed with respect
to such meetings (including, without limitation, the giving of proper notice and
the preparation and approval of minutes) and that relevant action items
resulting from such meetings are appropriately carried out or otherwise
addressed; and

(v)        undertake such other responsibilities as the Parties may mutually
agree in writing.

4.2          Joint Research Committee.

(a)        Mandate and Establishment of Committee.  Promptly after the Effective
Date, the Parties shall form a joint research committee (the “JRC”) to serve as
a forum for coordination and communication between the Parties with respect to
the Research Program.  Within [***] days after the Effective Date, the Parties
shall each nominate an equal number of representatives (which shall be no less
than two (2) or more than five (5) each) for membership on the JRC.  Each Party
may change its representative(s) as it deems appropriate by written notice to
the other Party.  From time to time the JRC may establish one or more sub-teams
comprised of an equal number of representatives of both Parties to undertake
specific responsibilities of the JRC, which sub-teams shall be governed in the
same manner and subject to the relevant requirements set forth herein for the
JRC.

(b)        Chair of Committee; Meetings.  The chair of the JRC shall be one of
the Lilly representatives (or at Lilly’s sole discretion, co-chaired by two
Lilly representatives) on the JRC, as designated by Lilly.  The JRC shall meet
on a quarterly basis or other schedule agreed upon by the Parties, unless the
Parties mutually agree in advance of any scheduled meeting that there is no need
for such meeting.  In such instance, the next JRC meeting shall also be

21

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

scheduled as agreed upon by the Parties.  The location of meetings of the JRC
shall alternate between ImmunoGen’s offices and Lilly’s offices, unless
otherwise agreed by the Parties.  As agreed upon by the Parties, JRC meetings
may be face-to-face or may be conducted through teleconferences or
videoconferences, provided that at least two (2) JRC meetings during any
Calendar Year shall be conducted face-to-face, unless otherwise agreed to by the
Parties.  In addition to its JRC representatives, each Party shall be entitled
to have other employees attend such meetings to present and participate, though
not in a decision-making capacity.  Each Party shall bear its own costs and
expenses, including travel and lodging expense, that may be incurred by JRC
representatives or other attendees at JRC meetings, as a result of such meetings
hereunder.  Minutes of each JRC meeting will be transcribed and issued to
members of the JRC by the Alliance Manager (or his or her designee) of one of
the Parties on an alternating basis within [***] days after each meeting, and
such minutes shall be reviewed and modified as mutually required to obtain
approval of such minutes promptly thereafter.

(c)        Decision Making.  Each Party shall have one (1) vote on the JRC.
 Both Parties must vote in the affirmative for the JRC to take any action that
requires the vote of the JRC.  If the JRC is unable to reach unanimous agreement
on any matter within thirty (30) days following the date such matter was first
put to a vote, then the Parties shall make a good faith effort to resolve such
Dispute in accordance with Section 11.12 hereof.  If the Parties are unable to
resolve the Dispute in accordance with Section 11.12 hereof, then Lilly shall
have the right to cast the deciding vote, but shall only exercise such right in
good faith after full consideration of [***]; provided, however, that following
the decision-making procedures described above, the JRC may [***] or [***] or
any [***] under circumstances where such [***] is [***] with [***] of [***].

(d)        Responsibilities.  The JRC shall be responsible for the following:

(i)         overseeing the Research Program;

(ii)        providing a forum for consensual decision making with respect to the
Research Program;

(iii)      preparing and approving the Research Plan for each Program Target by
Calendar Quarter for each  Calendar Year including annual budget broken down by
Calendar Quarter;



22

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(iv)       monitoring the Parties’ compliance with their respective obligations
under the Research Plan, including the accomplishment of key objectives,
reviewing actual Calendar Quarter spending versus plan, or creating specific
technical teams to monitor and report the same to the JRC;

(v)        reviewing and circulating to the Parties data, reports or other
information submitted by either Party with respect to work conducted under the
Research Program;

(vi)       reviewing and approving any amendments to the Research Plan and
evaluating any substantive departures by either Party from the Research Plan;
and

(vii)      making such other decisions as may be delegated to the JRC pursuant
to this Agreement or by mutual written agreement of the Parties after the
Effective Date.

4.3          Research Program.

(a)        Objectives of the Research Program.  The objectives of the Research
Program shall be the identification of Ab-MAY Products directed to one or more
Holding Option Targets and Reserve Option Targets that (i) consist of one or
more Lilly Antibodies conjugated to one or more MAY Compounds and (ii) are
suitable for further development and commercialization as Licensed Products
under an Exclusive License.

(b)        Research Plan.  The JRC shall create a Research Plan describing
activities for each Holding Option Target and Research Option Target that is
reasonably designed to achieve the objectives of the Research Program and is
consistent with the terms of this Agreement.  An initial Research Plan template
is attached hereto as Schedule B, which summary template serves as baseline
guidance on a per Program Target basis.  Deviations from the Research Plan
summary attached hereto as Schedule B shall be made on a Program
Target-by-Program Target basis as determined by the JRC in accordance with
Section 4.2(c) hereof.    Each amendment, modification and update of the
Research Plan shall be set forth in a written document prepared by, or at the
direction of, the JRC and approved by the JRC, and shall specifically state that
it is an amendment, modification or update to the Research Plan and shall be
attached to the minutes of the meeting of the JRC at which such amendment,
modification or update was approved by the JRC.  Without limiting the nature or
frequency of any other

23

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

amendments, modifications or updates of the Research Plan that may be approved
by the JRC, the Research Plan shall be updated at least once prior to the end of
each Calendar Quarter to describe the research activities to be carried out by
each Party during the next two (2) Calendar Quarters during the Term in
conducting the Research Program.  Anything contained in this Agreement to the
contrary notwithstanding, the Research Plan, as the same may be amended,
modified or updated, shall not require ImmunoGen to devote [***] FTEs (on an
annualized basis) at any given time during the Term to the conduct of the
ImmunoGen Activities, without ImmunoGen’s prior written consent, which consent
ImmunoGen may withhold in its sole discretion.  Prior to the end of each
Calendar Quarter during the Term, the JRC shall determine the number of FTEs to
be devoted to the conduct of the ImmunoGen Activities in each of the next
two (2) following Calendar Quarters (each a “Rolling Forecast”).  ImmunoGen
shall not be required to devote more than [***] FTE (on an annualized basis)
during the second Calendar Quarter of each Rolling Forecast over the maximum
number of FTEs set forth for the second Calendar Quarter of the immediately
preceding Rolling Forecast (or, [***], the [***] of FTEs (on an annualized
basis) [***] during the [***] the [***] in question) without ImmunoGen’s prior
written consent, which consent ImmunoGen may withhold in its sole
discretion.  Notwithstanding the foregoing, ImmunoGen shall not be required to
devote more than (x) [***] FTEs (on an annualized basis) during each of the
[***] during the Term (appropriately pro-rated for the first Calendar Quarter
during the Term), and (y) [***] FTEs (on an annualized basis) during the [***]
during the Term, in each case without ImmunoGen’s prior written consent, which
consent ImmunoGen may withhold in its sole discretion.

(c)        Conduct of the Research Program.  In consultation with the JRC and in
accordance with the objectives of the Research Program, each Party shall be
primarily responsible for those tasks and obligations in connection with the
Research Program that are assigned to it pursuant to this Section 4.3 and the
Research Plan.  Without limiting the foregoing, the Parties agree as follows:

(i)         Lilly Activities Under the Research Program.  Subject to ImmunoGen’s
conduct of the ImmunoGen Activities,  Lilly shall have the sole right and
responsibility for all aspects related to the research and early stage
development of Ab-MAY Products directed to Holding Option Targets and Reserve
Option Targets under the Research

24

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Program, including, without limitation, (A) making all strategic and tactical
decisions with respect thereto, (B) assessing alternative product designs,
(C) the final selection of the Lilly Antibodies, MAY Compounds and linkers to be
used in such Ab-MAY Products and the selection of Ab-MAY Products to be further
developed as Licensed Products under an Exclusive License and (D) the conduct
of, at its sole cost and expense, all preclinical studies (including dose range
finding and safety studies in animals, [***] with respect to the Ab-MAY Products
so selected.

(ii)        ImmunoGen Activities Under the Research Program.  Subject to payment
by Lilly of the consideration set forth in Section 5.2 hereof, ImmunoGen will
use commercially reasonable efforts to perform the ImmunoGen Activities as set
forth in the Research Plan; provided, however, that the ImmunoGen Activities
shall [***].  If, at any time during the performance of the ImmunoGen
Activities, ImmunoGen determines that the actual FTE Cost for all ImmunoGen
Activities to be performed during a particular Calendar Quarter is expected to
exceed the number set forth in the Research Plan for such Calendar Quarter by
[***], ImmunoGen shall notify Lilly.  The Parties shall promptly thereafter
discuss in good faith whether to incur such additional FTE Cost or whether to
decrease the activities to be performed, such that such increased FTE Cost is
not incurred.   The JRC shall be the forum for discussions about an extension of
ImmunoGen Activities not covered by the budget as laid down in the Research
Plan, provided that the JRC may not propose the use of [***] FTEs [***] during a
Calendar Quarter as set forth in Section 4.3(b) hereof without the prior written
consent of ImmunoGen.  To the extent that the Research Plan calls for ImmunoGen
to create Ab-MAY Products, Lilly shall supply ImmunoGen with quantities of Lilly
Antibodies directed to the applicable Holding Option Target or Reserve Option
Target, as the case may be, in sufficient quantity to enable ImmunoGen to
produce such Ab-MAY Products.  Furthermore, ImmunoGen agrees that it will carry
out and/or perform all the ImmunoGen Activities [***] and such activities shall
be [***].

(d)        Diligence.  During the Term, each Party shall use [***] to perform
its respective obligations under the Research Program in accordance with the
Research Plan and shall commit such resources as are specified in the Research
Plan as may be [***] to conduct its activities as set forth therein
[***].  Without limiting the foregoing, the Parties shall commit such

25

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

scientific resources, including, but not limited to, consultants, facilities,
equipment and Proprietary Materials, as are [***] to achieve the objectives of
the Research Program.    [***].

(e)        Compliance.  Each Party shall perform its obligations under the
Research Plan in good scientific manner and in compliance in all material
respects with all Applicable Laws.  With respect to all Research Materials that
ImmunoGen supplies to Lilly in connection with the Research Program, Lilly
hereby agrees that (i) it shall not use such materials in any human subject,
 (ii) it shall use such materials in compliance with all Applicable Laws and
(iii) it shall use such materials solely in connection with the Research Program
or an Exclusive License.  Furthermore, each Party, to the extent applicable,
will comply with Lilly's animal use policy as set forth in Schedule C attached
hereto in carrying out any animal research, if any, under the Research Program.

(f)         Cooperation.  The Parties shall cooperate in the performance of the
Research Program and, subject to the terms of this Agreement and any
confidentiality obligations to Third Parties, shall exchange such data,
information and materials as are reasonably required for the other Party to
perform its obligations under the Research Program.  For purposes of clarity,
once Lilly has taken an Exclusive License, all subsequent preclinical and
clinical development activities with respect to the applicable Licensed Products
shall be conducted in accordance with the terms of such Exclusive License, and
not pursuant to the Research Program.

4.4         Supply of Materials.    Except as set forth below, Lilly shall be
responsible, at its sole cost, for manufacturing or having manufactured through
Affiliates and/or Permitted Third Party Service Providers,  all materials
(including, without limitation, all Antibodies, MAY Compounds and Ab-MAY
Products) to enable it to conduct the Research Program.  Unless otherwise agreed
to by the Parties,  ImmunoGen’s cost of making Ab-MAY Product (excluding the
cost of the Antibody of any such Ab-MAY Product) in batches consisting of
[***] in connection with the conduct of the ImmunoGen Activities is [***] being
charged for such ImmunoGen Activities.  ImmunoGen will also provide relevant
free MAY Compound and anti-maytansine Antibody to Lilly for biological and
analytical research directly related to the development of Ab-MAY Products
directed to Program Targets; provided that ImmunoGen will provide [***] and
[***] at [***] with respect to the overall Research Program, with additional
amounts of the foregoing to be provided at ImmunoGen’s established standard
pricing as

26

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

consistently applied by ImmunoGen, as reasonably determined to be necessary by
the JRC for Lilly to complete such biological research and analytical research
directly related to the development of Ab-MAY Products directed to Program
Targets.  If, during the Term, Lilly requests that ImmunoGen conduct (a) process
development, (b) analytical method development, or (c) manufacturing and/or
supply of Ab-MAY Product in bulk drug substance form for any GLP toxicology
studies, clinical studies, or commercial scale-up, but excluding pivotal studies
and commercial supply, then the Parties shall negotiate in good faith the terms
of separate written agreements with respect to such activities [***].  In the
event Lilly elects to manufacture or have manufactured by a Permitted Third
Party Service Provider Ab-MAY Products, or linkers or MAY Compounds therefor,
then ImmunoGen shall (i) provide the Technical Transfer Materials to Lilly for
the purpose of enabling Lilly to exercise its rights under this Agreement with
respect to a specific Ab-MAY Product [***].

5.         FINANCIAL TERMS

5.1         Upfront Fee.  In consideration of the rights granted to Lilly under
this Agreement, Lilly hereby agrees to pay ImmunoGen an upfront fee (the
“Upfront Fee”) in the amount of Twenty Million United
States Dollars ($20,000,000) payable in accordance with Section 5.3
hereof within [***] days after the Effective Date, which Upfront Fee shall be
non-refundable and non-creditable.

5.2         Research Program Funding.    During the period commencing on the
Effective Date and continuing until the expiration of the Term, Lilly shall pay
ImmunoGen the FTE Cost for the conduct of ImmunoGen Activities on a quarterly
basis in arrears.  Within [***] days following the last day of each Calendar
Quarter during the Term, ImmunoGen shall provide a report and invoice setting
forth the aggregate number of hours devoted by ImmunoGen employees in performing
ImmunoGen Activities during such Calendar Quarter [***].    Within [***] days
from the date of its receipt of each such invoice, Lilly will pay to ImmunoGen
the invoice amount due as reimbursement for the ImmunoGen Activities in
accordance with Section 5.3 hereof.  If Lilly disputes any charge contained in
an invoice, it will pay any undisputed amount in accordance with the preceding
sentence, and the disputed amount will be addressed under the dispute resolution
provisions of Section 11.12 hereof.



27

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

5.3         Payment Terms.

(a)        No-Set-Off; Tax Withholding.  All payments made by Lilly to ImmunoGen
hereunder shall be made without set-off or counterclaim and free and clear of
any taxes, duties, levies, fees or charges, except for withholding taxes, if
any.  Lilly shall make any applicable withholding payments due on behalf of
ImmunoGen and shall provide ImmunoGen with reasonable proof of payment of such
withholding taxes, together with an accounting of the calculations of such
taxes, within [***] days after such payment is remitted to the proper
authority.  Any withheld tax remitted by Lilly to the proper authority shall be
treated as having been paid by Lilly to ImmunoGen for all purposes of this
Agreement.  The Parties will cooperate reasonably in completing and filing
documents required under the provisions of any Applicable Laws in connection
with the making of any required withholding tax payment, or in connection with
any claim to a refund of or credit for any such payment.

(b)        Wire Transfers.  All payments hereunder shall be made to ImmunoGen in
U.S. Dollars by bank wire transfer in immediately available funds to the account
designated by ImmunoGen by written notice from time to time.

5.4         Overdue Payments.   Subject to the other terms of this Agreement,
any payments hereunder not paid within the applicable time period set forth
herein shall bear interest from the due date until paid in full, at a rate per
annum equal to the lesser of (a) [***], or (b) the maximum interest rate
permitted by Applicable Law in regard to such payments, calculated in each case
from the date such payment was due through to the date on which payment is
actually made; provided, that with respect to any disputed payments, no interest
payment shall be due until such dispute is resolved and the interest that shall
be payable thereon shall be based on the finally-resolved amount of such
payment, calculated from the original date on which the disputed payment was due
through the date on which payment is actually made.  Such payment when made
shall be accompanied by all interest so accrued.  Such interest and the payment
and acceptance thereof shall not negate or waive the right of ImmunoGen to any
other remedy, legal or equitable, to which it may be entitled because of the
delinquency of the payment.

5.5         Records Retention; Audit.

(a)        Records Retention.  ImmunoGen shall keep for at least [***] years
from [***] complete and accurate records of the FTE Cost for ImmunoGen
Activities performed

28

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

hereunder in sufficient detail to allow the accuracy of the amounts charged to
Lilly to be confirmed.

(b)        Audit.  Subject to the other terms of this Section 5.5(b), at the
request of Lilly, upon at least [***] Business Days’ prior written notice, but
no more often than [***] and not [***] with respect to records covering any
specific period of time, and at its sole expense (except as otherwise provided
herein), ImmunoGen shall permit an internationally recognized independent
accounting firm reasonably selected by Lilly and reasonably acceptable to
ImmunoGen to inspect (during regular business hours) at such place or places
where such records are customarily kept the relevant records required to be
maintained by ImmunoGen under Section 5.5(a) hereof.  At Lilly’s request, the
independent accounting firm shall be entitled to audit the [***] years of
ImmunoGen’s records solely for purposes of verifying ImmunoGen’s calculation of
FTE Cost for ImmunoGen Activities performed during the period subject to
review.  Before beginning the audit the independent accounting firm shall enter
into a confidentiality agreement with both Parties substantially similar to the
provisions of Section 6 hereof limiting the disclosure and use of such
information by such independent accounting firm to authorized representatives of
the Parties and the purposes germane to this Section 5.5.  The independent
accounting firm shall provide its audit report and basis for any determination
to ImmunoGen at the time such report is provided to Lilly.  ImmunoGen and Lilly
shall each have the right to request a further determination by such independent
accounting firm as to matters which such Party disputes within [***] days
following receipt of such report.  The Party initiating a dispute will provide
the other Party and the independent accounting firm with a reasonably detailed
statement of the grounds upon which it disputes any findings in the audit report
and the independent accounting firm shall undertake to complete such further
determination within [***] days after the dispute notice is provided, which
determination shall be limited to the disputed matters and provided to both
Parties.  The Parties shall use reasonable efforts, through the participation of
finance representatives of both Parties, to resolve any dispute arising in
relation to the audit by good faith discussion.  The results of any such audit,
reflecting the independent accounting firm’s determination of any disputed
matters, shall be binding on both Parties.  Lilly agrees to treat the results of
any such independent accounting firm’s review of ImmunoGen’s records under this
Section 5.5(b) as Confidential Information of ImmunoGen 

29

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

subject to the terms of Section 6 hereof.  If any such audit reveals an
inaccuracy in the calculation of FTE Cost for the ImmunoGen Activities performed
during the period covered by the review resulting in any overpayment by Lilly,
ImmunoGen shall refund the amount of any such overpayment, and if such
overpayment is by [***] of the amount due and also is [***],  ImmunoGen shall
pay the reasonable costs and expenses of the audit.  If any audit reveals an
inaccuracy in the calculation of FTE Cost for the ImmunoGen Activities performed
during the period covered by the review resulting in an underpayment by Lilly,
ImmunoGen may invoice Lilly for such underpayment, and Lilly will pay such
invoice within [***] days from the date of its receipt of such invoice, in
accordance with Section 5.3 hereof.

6.         TREATMENT OF CONFIDENTIAL INFORMATION

6.1         Confidentiality.

(a)        Confidentiality Obligations.  ImmunoGen and Lilly each recognizes
that the other Party’s Confidential Information constitutes highly valuable
assets of such other Party.  ImmunoGen and Lilly each agrees that, subject to
Section 6.1(b) hereof, during the Term and for an additional [***] years
thereafter, (i) it will not disclose, and will cause its Affiliates (and, in the
case of Lilly, its Permitted Third Party Service Providers) not to disclose, any
Confidential Information of the other Party and (ii) it will not use, and will
cause its Affiliates (and, in the case of Lilly, its Permitted Third Party
Service Providers) not to use, any Confidential Information of the other Party,
in either case, except as expressly permitted hereunder.  Without limiting the
generality of the foregoing, each Party shall take such action, and shall cause
its Affiliates (and, in the case of Lilly, its Permitted Third Party Service
Providers) to take such action, to preserve the confidentiality of the other
Party’s Confidential Information as such Party would customarily take to
preserve the confidentiality of its own Confidential Information and shall, in
any event, use at least reasonable care to preserve the confidentiality of the
other Party’s Confidential Information.

(b)        Limited Disclosure.  Each Receiving Party shall be entitled to
disclose the Disclosing Party’s Confidential Information to employees,
consultants, subcontractors and Affiliates of the Receiving Party to enable the
Receiving Party to exercise its rights or to carry out its responsibilities
under this Agreement, provided that such disclosure shall only be made to

30

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

persons who are bound by written obligations as described in Section 6.1(c)
hereof.  In addition, the Receiving Party may disclose the Disclosing Party’s
Confidential Information to the extent such disclosure (i) is reasonably
necessary to file, prosecute or maintain patents or patent applications, or to
file, prosecute or defend litigation related to patents or patent applications
[***] and in accordance with this Agreement, or (ii) as required by Applicable
Laws, provided that in the case of any disclosure under this clause (ii), the
Receiving Party shall (A) if practicable, provide the Disclosing Party with
reasonable advance notice of and an opportunity to comment on any such required
disclosure, (B) if requested by the Disclosing Party, cooperate in all
reasonable respects with the Disclosing Party’s efforts to obtain confidential
treatment or a protective order with respect to any such disclosure, at the
Disclosing Party’s expense, and (C) use good faith efforts to incorporate the
comments of the Disclosing Party in any such disclosure or request for
confidential treatment or a protective order.

(c)        Employees, Consultants and Subcontractors.  ImmunoGen and Lilly each
hereby represents and warrants that all of its and its Affiliates’
Representatives who participate in the activities contemplated by this Agreement
or who otherwise have access to Confidential Information of the other Party are
or will, prior to their participation or access, be bound by written obligations
to maintain such Confidential Information in confidence and not to use such
information except as expressly permitted hereunder.  Each Party agrees to use,
and to cause its Affiliates (and, in the case of Lilly, its Permitted Third
Party Service Providers) to use, reasonable efforts to enforce such obligations.

6.2         Publicity.  The Parties acknowledge that the terms of this Agreement
constitute the Confidential Information of each Party and may not be disclosed
except as permitted by Section 6.1(b) hereof.  In addition, either Party may
disclose the terms of this Agreement (a) on a need-to-know basis to such Party’s
legal, accounting and financial advisors and (b) as reasonably necessary in
connection with any actual or potential (i) debt or equity financing of such
Party or (ii) purchase by any Third Party of all the outstanding capital
stock or all or substantially all of the assets of such Party or any merger or
consolidation involving such Party; provided that ImmunoGen shall not disclose
the identity of any Program Targets, the form of Research Plan, and any specific
Research Plans under this clause (b);  and provided further that in each case
the Person to whom the terms of this Agreement is to be disclosed agrees in
writing to maintain the

31

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

confidentiality of such information with terms at least as protective as those
contained in Section 6.1(a) hereof.  Anything contained in this Agreement to the
contrary notwithstanding, upon the execution of this Agreement ImmunoGen may
issue a press release with respect to this Agreement (the final form of which
shall have been reviewed and approved by Lilly prior to the Effective Date,
which approval shall not be unreasonably withheld, conditioned or delayed) and
either Party may make subsequent and repeated public disclosure of the contents
thereof without further approval of the other Party.  After issuance of such
press release, neither Party shall publish, present or otherwise disclose
publicly any material related to events arising under this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided that notwithstanding the
foregoing, (A) neither Party will be prevented from complying with any duty of
disclosure it may have pursuant to Applicable Laws; and (B) either Party shall
be permitted to publish such material in scientific journals or present such
material at scientific conferences in accordance with Section 6.3 hereof.  
 Either Party may make subsequent and repeated public disclosure of the contents
of any disclosures permitted by the preceding sentence without the prior written
consent of the other Party.

6.3         Publications and Presentations.    The Parties acknowledge that
scientific publications and presentations must be strictly monitored to prevent
any adverse effect from premature publication or dissemination of results of the
activities hereunder.  Each Party agrees that, except as required by Applicable
Laws, it shall not publish or present, or permit to be published or presented,
the results of the Research Program to the extent such results refer to, derive
from or otherwise relate to the Licensed Intellectual Property (the “Covered
Results”) without the prior review by and approval of the other Party; provided,
that it shall not be deemed unreasonable for Lilly to withhold its consent to
any request by ImmunoGen to publish or present any Covered Results prior to the
planned publication or dissemination of such Covered Results by Lilly.  Each
Party shall provide to the other Party the opportunity to review each of the
submitting Party’s proposed abstracts, manuscripts or presentations (including,
without limitation, information to be presented verbally) that relate to the
Covered Results at least [***] days prior to its intended presentation or
submission for publication, and such submitting Party agrees, upon written
request from the other Party given within such [***] day period, not to

32

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

submit such abstract or manuscript for publication or to make such presentation
until the other Party is given up to [***] days [***] from the date of such
written request to seek appropriate patent protection for any Covered Rights in
such publication or presentation that it reasonably believes may be
patentable.  Once such abstracts, manuscripts or presentations have been
reviewed and approved by each Party, the same abstracts, manuscripts or
presentations do not have to be provided again to the other Party for review for
a later submission for publication.  Each Party also shall have the right to
require that any of its Confidential Information that is disclosed in any such
proposed publication or presentation be deleted prior to such publication or
presentation.  In any permitted publication or presentation by a Party, the
other Party’s contribution shall be duly recognized, and co-authorship shall be
determined in accordance with customary industry standards.

6.4         Integration.  As to the subject matter of this Agreement, this
Section 6 supersedes any confidential disclosure agreements between the Parties,
including, without limitation, the Confidentiality Agreement.  Any confidential
information of a Party under any such agreement relating to the subject matter
of this Agreement shall be treated as Confidential Information of such Party
hereunder, subject to the terms of this Section 6.

7.          PROVISIONS CONCERNING THE FILING, PROSECUTION AND
MAINTENANCE OF PATENT RIGHTS

7.1          Ownership of Intellectual Property; Disclosure.    Except as
otherwise expressly provided herein, all inventions and discoveries governed by
this Agreement shall be owned based on inventorship, as inventorship is
determined in accordance with United States patent law.

(a)        Solely-Owned Technology.  Anything contained in this Agreement to the
contrary notwithstanding, as between the Parties (i) ImmunoGen shall be the sole
owner of the Licensed Intellectual Property (other than the Joint Program
Technology and Joint Improvements included therein), and (ii) subject to
Section 7.3(b) hereof, Lilly shall be the sole owner of Lilly Improvements and
any Patent Rights claiming Lilly Improvements and/or Lilly Antibodies.



33

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(b)        Jointly-Owned Technology.  All Joint Program Technology and Joint
Improvements shall be jointly owned by ImmunoGen and Lilly.  The Parties shall
also jointly own any Patent Rights claiming such Joint Program Technology and
Joint Improvements.

(c)        Disclosure.    Each Party shall provide to the other Party any
invention disclosure related to any Joint Program Technology or Joint
Improvements within [***] days after such Party receives such disclosure from
its employees or others obligated to assign or license inventions to such Party
or any Affiliate of such Party.

7.2         Patent Filing, Prosecution and Maintenance.

(a)        Licensed Patent Rights.  ImmunoGen, acting through patent counsel or
agents of its choice, shall be responsible, at its sole cost and expense and in
its sole discretion, for the preparation, filing, prosecution and maintenance of
all Licensed Patent Rights (other than Licensed Patent Rights claiming Joint
Program Technology or Joint Improvements).

(b)        Lilly Improvements.  Lilly, acting through patent counsel or agents
of its choice, shall be responsible, at its sole cost and expense and in its
sole discretion, for the preparation, filing, prosecution and maintenance of all
Patent Rights claiming Lilly Improvements.    Lilly will keep ImmunoGen
reasonably informed of the status of the filing, prosecution and maintenance of
any such Patent Rights, including, without limitation, by using commercially
reasonable efforts to provide ImmunoGen a reasonable time prior to taking or
failing to take any action that would affect the scope or validity of any such
filing (including the substantial narrowing, cancellation or abandonment of any
claim(s) without retaining the right to pursue such subject matter in a separate
application, or the failure to file or perfect the filing of any claim(s) in any
country), with prior written notice of such proposed action or inaction so that
ImmunoGen has a reasonable opportunity to review and comment.

(c)        Joint Program Technology and Joint Improvements.

(i)         Prior to either Party filing any patent application disclosing Joint
Program Technology or Joint Improvements, the Parties shall establish a
committee (the “Patent Committee”) comprised of at least one (1) representative
of each Party for the purpose of facilitating the preparation, filing,
prosecution, maintenance and defense of Patent Rights claiming Joint Program
Technology and/or Joint Improvements.  As agreed upon by the Parties, meetings
of the Patent Committee may be face-to-face or may be conducted by
teleconferences

34

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

or videoconferences, from time to time as needed.  The Patent Committee will be
the forum through which the Parties coordinate their respective obligations to
each other described in this Section 7.

(ii)        Subject to the terms contained herein, Lilly shall be responsible,
at its sole cost and expense and in its sole discretion, for the preparation,
filing, prosecution and maintenance of all Patent Rights claiming Joint Program
Technology, using patent counsel and agents selected by Lilly and approved by
ImmunoGen, which approval shall not be unreasonably withheld, conditioned or
delayed.

(iii)      Subject to the terms contained herein, ImmunoGen shall be
responsible, at its sole cost and expense and in its sole discretion, for the
preparation, filing, prosecution and maintenance of all Patent Rights claiming
Joint Improvements, using patent counsel and agents selected by ImmunoGen and
approved by Lilly, which approval shall not be unreasonably withheld,
conditioned or delayed.

(iv)       The Party undertaking the responsibility for the filing, prosecution
and maintenance of any Patent Rights claiming Joint Program Technology or Joint
Improvements (A) will provide the other Party with a copy of any proposed patent
application claiming Joint Program Technology or Joint Improvements for review
and comment reasonably in advance (but at least [***] days in advance) of
filing, and (B) will otherwise keep the other Party reasonably informed of the
status of such filing, prosecution and maintenance, including, without
limitation, by using commercially reasonable efforts to provide the other Party
a reasonable time prior to taking or failing to take any action that would
affect the scope or validity of any such filing (including the substantial
narrowing, cancellation or abandonment of any claim(s) without retaining the
right to pursue such subject matter in a separate application, or the failure to
file or perfect the filing of any claim(s) in any country), with prior written
notice of such proposed action or inaction so that the other Party has a
reasonable opportunity to review and comment.

(d)        Cooperation.  Each Party agrees to cooperate reasonably with the
other Party in the preparation, filing, prosecution and maintenance of any
Patent Rights pursuant to this Section 7.2.  Such cooperation includes, but is
not limited to, executing all papers and instruments, or requiring employees or
others to execute such papers or instruments, so as to

35

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

effectuate the ownership of such Patent Rights and to enable the filing,
prosecution, maintenance and extension thereof in any country or region.  In
addition, the Parties shall reasonably cooperate with each other in obtaining
patent term restoration or supplemental protection certificates or their
equivalents in any country in the Territory where applicable to the Licensed
Patent Rights.

(e)        Improper Patent Filings.  [***].

7.3         Abandonment.

(a)        Licensed Patent Rights; Joint Improvements.  If ImmunoGen decides to
abandon or allow to lapse, or otherwise determines to not prosecute or defend,
any of the Licensed Patent Rights or Patent Rights claiming Joint Improvements
for which it is the filing party under Sections 7.2(a) and 7.2(c)(iii) hereof in
any country or region in the Territory, ImmunoGen shall inform Lilly of such
decision promptly and, in any event, so as to provide Lilly a reasonable amount
of time to meet any applicable deadline to establish or preserve such Patent
Rights in such country or region.  Lilly shall have the right to assume
responsibility for continuing the prosecution, maintenance or defense of such
Patent Rights in such country or region and paying any required fees to maintain
such Patent Rights in such country or region or defending such Patent Rights, in
each case at Lilly’s sole expense and through patent counsel or agents of its
choice.  Lilly shall not become an assignee of such Licensed Patent Rights or of
ImmunoGen’s interest in such Patent Rights claiming Joint Improvements as a
result of its assumption of such responsibility.  Upon transfer of ImmunoGen’s
responsibility for prosecuting, maintaining and defending any of the Licensed
Patent Rights or Patent Rights claiming Joint Improvements under this
Section 7.3(a) hereof, ImmunoGen shall promptly deliver to Lilly copies of all
necessary files related to such Patent Rights with respect to which
responsibility has been transferred and shall take all actions and execute all
documents reasonably necessary for Lilly to assume such prosecution, maintenance
and defense.

(b)        Lilly Improvements; Joint Program Technology.  If Lilly decides to
abandon or allow to lapse, or otherwise determines to not prosecute or defend,
any of the Patent Rights claiming Lilly Improvements or Patent Rights claiming
Joint Program Technology for which Lilly is the filing party under
Sections 7.2(b) and 7.2(c)(ii) hereof in any country or region in the Territory,
Lilly shall inform ImmunoGen of such decision promptly and, in any event, so

36

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

as to provide ImmunoGen a reasonable amount of time to meet any applicable
deadline to establish or preserve such Patent Rights in such country or
region.  ImmunoGen shall have the right to assume responsibility for continuing
the prosecution, maintenance or defense of such Patent Rights in such country or
region and paying any required fees to maintain such Patent Rights in such
country or region or defending such Patent Rights, in each case at ImmunoGen’s
sole expense and through patent counsel or agents of its choice.  ImmunoGen
shall not become an assignee of Lilly’s interest in such Patent Rights claiming
Lilly Improvements or Joint Program Technology as a result of its assumption of
such responsibility.  Upon transfer of Lilly’s responsibility for prosecuting,
maintaining and defending any of the Patent Rights claiming Lilly Improvements
or Joint Program Technology under this Section 7.3(b),  Lilly shall promptly
deliver to ImmunoGen copies of all necessary files related to such Patent Rights
with respect to which responsibility has been transferred and shall take all
actions and execute all documents reasonably necessary for ImmunoGen to assume
such prosecution, maintenance and defense and to assign ownership of such Lilly
Improvements to ImmunoGen.

7.4         Third Party Infringement.

(a)        Licensed Patent Rights.  ImmunoGen shall have all rights, at its own
expense, to bring suit (or other appropriate legal action) against any and all
actual or suspected infringement of the Licensed Patent Rights (other than
Patent Rights claiming Joint Program Technology).

(b)        Lilly Improvements; Joint Program Technology.  Lilly shall have all
rights, at its own expense, to bring suit (or other appropriate legal action)
against any and all actual or suspected infringement of Patent Rights claiming
Lilly Improvements or Joint Program Technology.

7.5          Cooperation.    Each Party shall give notice to the other Party of
any actual or suspected infringement by a Third Party of any Licensed Patent
Rights and shall execute all papers and perform such other acts (other than
monetary) as may be reasonably required to maintain any infringement suit
brought in accordance with Section 7.4 hereof (including giving legal consent
for bringing such suit, and agreeing to be named as a plaintiff in such suit or
otherwise joining such suit), and at its option and expense, may be represented
in such suit by counsel of its choice.



37

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

7.6          No Obligation.    Neither Party shall have any obligation to the
other Party under this Agreement to pay any fees or costs: (a) for the other
Party’s bringing of a lawsuit or other action to enforce any Licensed Patent
Rights or Patent Rights claiming Lilly Improvements, or any other patent owned
by a Party against actual or suspected infringement or (b) for the other Party
to obtain for its own benefit independent business or legal advice concerning
any of the Patent Rights set forth in clause (a) above.

8.          TERM AND TERMINATION

8.1         Term.  The term of this Agreement shall commence on the Effective
Date and shall continue until the third (3rd) anniversary of the Effective Date,
subject to earlier termination in accordance with Section 8.2 hereof (the
“Term”).

8.2          Termination.  Subject to the other terms of this Agreement:

(a)        Voluntary Termination by Lilly.  Lilly shall have the right to
terminate this Agreement at any time upon not less than [***] days’ prior
written notice to ImmunoGen.

(b)        Termination for Breach.  Either Party may terminate this Agreement,
effective upon written notice to the other Party, upon any breach by the other
Party of any material obligation or condition of this Agreement (a “Material
Breach”) that remains uncured [***] days ([***] days if the breach is a failure
by Lilly to make any payment required hereunder) after the non-breaching Party
first gives written notice of such breach to the other Party describing such
Material Breach in reasonable detail; provided, however, that if the nature of
the asserted breach (other than a breach for non-payment) is such that more than
[***] days are reasonably required to cure, then the cure period shall be
extended for a period not to exceed an additional [***] days so long as the
Party seeking to cure the asserted breach is diligently pursuing such cure to
completion.  Anything contained in this Agreement to the contrary
notwithstanding and subject to the proviso of this sentence, if the allegedly
breaching Party (i) disputes either (A) whether a Material Breach has occurred
or (B) whether the Material Beach has been timely cured, and (ii) provides
written notice of that Dispute to the other Party within the above time periods,
then the matter will be addressed under the dispute resolution provisions of
Section 11.12, and the Party asserting the breach may not terminate this
Agreement until it has been determined under Section 11.12 that the allegedly
breaching Party is in Material Breach of

38

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

this Agreement, and such breaching Party further fails to cure such breach
within [***] days (or such longer or shorter period as determined by [***])
after the conclusion of the dispute resolution procedure; provided, however,
that the foregoing shall not apply to any breach for non-payment of any payments
required hereunder.  Anything contained in this Agreement to the contrary
notwithstanding, if the asserted Material Breach is cured or shown to be
non-existent within the applicable cure period, the first notice of breach
hereunder shall be deemed automatically withdrawn and of no effect.

(c)        Termination for Insolvency.   To the extent allowed by Applicable
Law, if either Party files for protection under bankruptcy laws, makes an
assignment for the benefit of creditors, appoints or suffers the appointment of
a receiver or trustee over its property, files a petition under any bankruptcy
or insolvency act or has any such petition filed against it which is not
discharged within [***] days of the filing thereof, then the other Party may
terminate this Agreement effective immediately upon written notice to such
Party.  In connection therewith, all rights and licenses granted under this
Agreement are, and shall be deemed to be, for purposes of Section 365(n) of the
United States Bankruptcy Code, licenses of rights to “intellectual property” as
defined under Section 101(56) of the United States Bankruptcy Code.  If either
Party undergoes a voluntary dissolution or winding-up of its affairs, then the
other Party may terminate this Agreement effective immediately upon written
notice to such Party.

(d)        Termination for Challenge.  Except to the extent this Section 8.2(d)
is unenforceable under the law of a particular jurisdiction where a patent
application within the Licensed Patent Rights is pending or a patent within the
Licensed Patent Rights issued, if Lilly or one or more of its Affiliates
initiates a Challenge, or induces or assists a Third Party in initiating or
prosecuting a Challenge, ImmunoGen shall have the right to terminate this
Agreement [***] upon written notice to Lilly.

(e)        Termination for Change in Control.  Upon the occurrence of a Change
in Control during the Term, Lilly shall have the right to terminate this
Agreement at any time within [***] days of such occurrence and such termination
shall be effective immediately upon written notice to ImmunoGen.



39

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

8.3          Consequences of Expiration or Termination.    Upon expiration or
earlier termination of this Agreement by either Party under Section 8.2 hereof,
the following provisions shall apply:

(a)        Expiration or Earlier Termination by ImmunoGen under Section 8.2(b),
8.2(c) or 8.2(d) or by Lilly under Section 8.2(a).  If this Agreement expires in
accordance with its terms or is earlier terminated by ImmunoGen under
Section 8.2(b), 8.2(c) or 8.2(d) hereof or by Lilly under Section 8.2(a) hereof,
then: (i) the license granted by ImmunoGen to Lilly pursuant to
Section 2.1 hereof shall immediately terminate, and Lilly shall discontinue the
use of any Licensed Technology except to the extent expressly permitted in any
outstanding Exclusive License [***];  (ii) all unexercised Holding Options and
Reserve Options granted by ImmunoGen pursuant to Sections 3.1(a) and 3.1(b)
hereof shall immediately terminate; and  (iii) each Party shall promptly return
or destroy all Confidential Information of the other Party, provided that each
Party may retain, subject to Section 6 hereof, (A) one (1) copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder,  (B) any Confidential Information of the other Party
contained in its laboratory notebooks or databases and (C) any Confidential
Information of the other Party to the extent reasonably required to exercise its
rights and perform its obligations under any outstanding Exclusive License.
 Notwithstanding the foregoing, no Exclusive License granted or related License
Agreement executed as of the date of termination shall be affected by any
termination of this Agreement.

(b)        Termination by Lilly under Section 8.2(b), 8.2(c) or 8.2(e).  If this
Agreement is terminated by Lilly under Section 8.2(b), 8.2(c) or 8.2(e) hereof,
then: (i) the license granted by ImmunoGen to Lilly pursuant to Section 2.1
hereof shall survive until the earlier of (A) the [***] anniversary of the
Effective Date or (B)  the date on which Lilly shall have taken the maximum
number of Exclusive Licenses available to Lilly pursuant to Section 3.3 hereof;
(ii) such license shall be expanded to permit Lilly and its Affiliates to
perform any and all activities in connection with the Research Program that
would otherwise have been performed by ImmunoGen to carry out the purpose of
this Agreement; (iii) Lilly’s right to take Holding Options, Reserve Options and
Exclusive Licenses, subject to the terms and conditions of Section 3 hereof,
shall survive until the [***] anniversary of the Effective Date, provided that
no

40

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Holding Option Period or Reserve Option Period shall extend beyond the [***]
anniversary of the Effective Date; (iv) ImmunoGen shall provide the Technical
Transfer Materials to Lilly for the purpose of assisting Lilly to exercise its
rights set forth in clauses (i), (ii) and (iii) of this Section 8.3(b); and
(v) each Party shall promptly return or destroy all Confidential Information of
the other Party, provided that each Party may retain, subject to Section 6
hereof, (A) one (1) copy of the Confidential Information of the other Party in
its archives for the purpose of establishing the contents thereof and ensuring
compliance with its obligations hereunder, (B) any Confidential Information of
the other Party contained in its laboratory notebooks or databases and (C) any
Confidential Information of the other Party to the extent reasonably required to
exercise its rights and perform its obligations under any outstanding Exclusive
License.  Notwithstanding the foregoing, and subject to Section 6 hereof,  Lilly
may retain and use ImmunoGen’s Confidential Information in connection with the
exercise of its rights set forth in clauses (i), (ii) and (iii) of this
Section 8.3(b) or necessary or useful to exercise other rights under this
Agreement that survive such termination.

8.4          Remedies.  Except as otherwise expressly set forth in this
Agreement, the termination provisions of this Section 8 are in addition to any
other relief and remedies available to either Party at law or in equity.

8.5          Surviving Provisions.  Notwithstanding any provision herein to the
contrary, the rights and obligations of the Parties set forth in
Sections 2.3, 3.3, 3.4, 5.2, 5.3, 5.5, 6,  7, 8.3, 8.4, 8.5, 9.3, 10 and 11 as
well as any rights or obligations otherwise accrued hereunder (including any
accrued payment obligations), shall survive the expiration or termination of the
Term of this Agreement.  Without limiting the generality of the foregoing, Lilly
shall remain liable for all payment obligations accruing hereunder prior to the
effective date of termination.

9.          REPRESENTATIONS AND WARRANTIES

9.1          ImmunoGen Representations.  ImmunoGen represents and warrants to
Lilly that:

(a)        it is duly incorporated, validly existing and in good standing under
the Applicable Laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;



41

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

(b)        the execution and delivery of this Agreement and the performance of
the transactions contemplated hereby have been duly authorized by all
appropriate ImmunoGen corporate action;

(c)        this Agreement is a legal and valid obligation binding upon ImmunoGen
and enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with or result in
any default under any agreement, instrument or understanding to which ImmunoGen
is a party or by which it is bound;

(d)        to ImmunoGen’s knowledge, as of the Effective Date none of the issued
patents within the Licensed Patent Rights is invalid or unenforceable;

(e)        as of the Effective Date, ImmunoGen has received no written notice
from a Third Party claiming that the use of the Licensed Intellectual Property
pursuant to the license granted hereunder to Lilly will infringe the issued
patents of any such Third Party; and

(f)         as of the Effective Date, there is no pending or, to ImmunoGen’s
knowledge (without having conducted, or having any duty to conduct, any
inquiry), threatened, litigation that alleges that the use of the Licensed
Intellectual Property pursuant to the license granted hereunder to Lilly would
infringe or misappropriate any intellectual property rights of any Third Party.

9.2          Lilly Representations.    Lilly represents and warrants to
ImmunoGen that:

(a)        it is duly incorporated, validly existing and in good standing under
the Applicable Laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;

(b)        the execution and delivery of this Agreement and the performance of
the transactions contemplated hereby have been duly authorized by all
appropriate Lilly corporate action; and

(c)        this Agreement is a legal and valid obligation binding upon Lilly and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with or result in
a default under any agreement, instrument or understanding to which Lilly is a
party or by which it is bound.



42

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

9.3          Warranty Disclaimers.

(a)        Except as expressly set forth in Section 9.1 hereof, nothing in this
Agreement is or shall be construed as a warranty or representation by ImmunoGen
(i) as to the validity or scope of any patent application or patent within the
Licensed Patent Rights or (ii) that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents, copyrights, and other rights of Third Parties.

(b)        EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, WITH RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER
SUBJECT MATTER OF THIS AGREEMENT, AND EACH PARTY HEREBY DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

10.       INDEMNIFICATION; LIABILITY

10.1        Indemnification.    

(a)        Lilly Indemnity.  Lilly shall indemnify, defend and hold harmless
ImmunoGen, its Affiliates, their respective directors, officers, employees,
consultants and agents, and their respective successors, heirs and assigns (the
“ImmunoGen Indemnitees”), from and against all liabilities, damages, losses and
expenses (including, without limitation, reasonable attorneys’ fees and expenses
of litigation) (collectively, “Losses”) incurred by or imposed upon the
ImmunoGen Indemnitees, or any of them, as a direct result of any Third Party
claims, suits, actions, demands or judgments, including, without limitation,
personal injury and product liability matters (collectively, “Third Party
Claims”), arising out of (i) a Material Breach of this Agreement by Lilly;
(ii) the conduct of the Research Program by Lilly or any of its Affiliates or
subcontractors; or (iii) the gross negligence, recklessness or willful
misconduct of Lilly or any of its Affiliates or subcontractors; except in each
case to the extent any such Third Party Claim or Losses result from a Material
Breach of this Agreement by ImmunoGen, or the negligence, recklessness or
willful misconduct of ImmunoGen or any of its Affiliates, or the conduct of the

43

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Research Program by ImmunoGen or any of its Affiliates or subcontractors;
provided that with respect to any such Third Party Claim for which ImmunoGen
also has an obligation to any Lilly Indemnitee pursuant to Section 10.1(b)
hereof, Lilly shall indemnify each ImmunoGen Indemnitee for its Losses to the
extent of Lilly’s responsibility, relative to ImmunoGen (or to Persons for whom
the ImmunoGen is legally responsible), for the facts underlying the Third Party
Claim.

(b)        ImmunoGen Indemnity.  ImmunoGen shall indemnify, defend and hold
harmless Lilly, its Affiliates, their respective directors, officers, employees,
consultants and agents, and their respective successors, heirs and assigns (the
“Lilly Indemnitees”), from and against any Losses incurred by or imposed upon
the Lilly Indemnitees, or any of them, as a direct result of any Third Party
Claims arising out of (i) the Material Breach of this Agreement by ImmunoGen;
(ii) the conduct of the Research Program by ImmunoGen or any of its Affiliates
or subcontractors; or (iii) the gross negligence, recklessness or willful
misconduct of ImmunoGen or any of its Affiliates or subcontractors; except in
each case to the extent any such Third Party Claim or Losses result from a
Material Breach of this Agreement by Lilly, or the negligence, recklessness or
willful misconduct of, Lilly or any of its Affiliates or subcontractors, or the
conduct of the Research Program by Lilly or any of its Affiliates or
subcontractors; provided that with respect to any such Third Party Claim for
which Lilly also has an obligation to any ImmunoGen Indemnitee pursuant to
Section 10.1(a) hereof, ImmunoGen shall indemnify each Lilly Indemnitee for its
Losses to the extent of ImmunoGen’s responsibility, relative to Lilly (or to
Persons for whom Lilly is legally responsible), for the facts underlying the
Third Party Claim.

10.2        Conditions to Indemnification.  A Person seeking indemnification
under Section 10.1 hereof (the “Indemnified Party”) in respect of a Third Party
Claim shall give prompt notice of such Third Party Claim to the Party from which
recovery is sought (the “Indemnifying Party”) and shall permit the Indemnifying
Party to assume direction and control of the defense of the Third Party Claim,
provided that the Indemnifying Party shall (a) act reasonably and in good faith
with respect to all matters relating to the defense or settlement of such Third
Party Claim as the defense or settlement relates to the Indemnified Party, and
(b) shall not settle or otherwise resolve such Third Party Claim without the
Indemnified Party’s

44

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed); provided that the Indemnifying Party may, without the
Indemnified Party’s prior written consent, agree or consent to any settlement or
other resolution of such Third Party Claim which requires solely money damages
paid by the Indemnifying Party, and which includes as an unconditional term
thereof the giving by such claimant or plaintiff to the Indemnified Party of a
release from all liability in respect of such Third Party Claim.

10.3        Insurance Proceeds.  Any indemnification payment hereunder shall be
made net of any insurance proceeds which the Indemnified Party is entitled to
recover; provided, however, that if, following the payment to the Indemnified
Party of any amount under this Section 10, such Indemnified Party becomes
entitled to recover any insurance proceeds in respect of the claim for which
such indemnification payment was made, the Indemnified Party shall promptly pay
an amount equal to the amount of such proceeds (but not exceeding the amount of
such indemnification payment) to the Indemnifying Party.

10.4        Limited Liability.    [***] NEITHER PARTY WILL BE LIABLE WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR (a) ANY SPECIAL,
INCIDENTAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING,
WITHOUT LIMITATION, ANY DAMAGES RESULTING FROM LOSS OF PROFITS OR LOSS OF
BUSINESS), OR (b) COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR
SERVICES, EVEN IF EITHER PARTY IS INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH
DAMAGES AND EVEN IF THE REMEDIES PROVIDED FOR IN THIS AGREEMENT FAIL OF THEIR
ESSENTIAL PURPOSE.  For purposes of clarity, a Party’s monetary liability under
a Third Party Claim for such Third Party’s special, incidental, indirect or
consequential damages, or for any exemplary or punitive damages payable to such
Third Party in connection with such Third Party Claim, shall be deemed to be the
direct damages of such Party for purposes of this Section 10.



45

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

11.       MISCELLANEOUS

11.1        Notices.  All notices and communications shall be in writing and
delivered personally or by courier or mailed via certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

 

 

If to ImmunoGen:

ImmunoGen, Inc.

 

830 Winter Street

 

Waltham, MA 02451

 

Attn:  Vice President, Business Development

 

Fax: [***]

 

 

with a copy to:

ImmunoGen, Inc.

 

830 Winter Street

 

Waltham, MA 02451

 

Attn:  Alliance Management

 

Fax: [***]

 

 

If to Lilly:

Eli Lilly and Company

 

Lilly Corporate Center

 

Indianapolis, IN 46285

 

Attn: General Counsel

 

Fax: [***]

 

Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication or document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) one (1)  Business Day after deposit with a nationally
recognized overnight express courier with charges prepaid, or (b) five (5)
Business Days after mailed by certified mail, postage prepaid, in each case
addressed to the receiving Party at its address stated above or to such other
address as such Party may designate by written notice given in accordance with
this Section 11.1.

11.2        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to any choice
of law principle that would dictate the application of the law of another
jurisdiction.

11.3        Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes any
prior or

46

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

contemporaneous agreements, understandings, negotiations or correspondence
between the Parties, written or oral (including, without limitation, the
Confidentiality Agreement) concerning the subject matter hereof.

11.4        Amendment and Waiver.  This Agreement may be amended, modified or
changed only by a written instrument executed by the Party to be bound.  No term
of this Agreement will be deemed to have been waived and no breach excused,
unless such waiver or consent shall be in writing and signed by the Party
claiming to have waived or consented.  Any consent by any Party to, or waiver
of, a breach by the other, whether express or implied, shall not constitute
consent to, or waiver of, or excuse for, any other different or subsequent
breach.

11.5        Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns.  Except as set forth in Section 10 hereof, no Third Party (including,
without limitation, employees of either Party) shall have or acquire any rights
by reason of this Agreement.

11.6        Purpose and Scope.  The Parties hereto understand and agree that
this Agreement is limited to the activities, rights and obligations as expressly
set forth herein.  Nothing in this Agreement shall be construed to establish any
agency, employment, partnership, joint venture, franchise or similar or special
relationship between the Parties.  Neither Party shall have the right or
authority to assume or create any obligations or to make any representations,
warranties or commitments on behalf of the other Party, whether express or
implied, or to bind the other Party in any respect whatsoever. Except as
expressly set forth elsewhere in this Agreement, neither Party grants to the
other Party any right or license to any of its intellectual property.

11.7        Headings.  Section and subsection headings are inserted for
convenience of reference only and do not form part of this Agreement.

11.8        Assignment.  Neither Party may assign this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, except that such consent shall
not be required in connection with any assignment to an Affiliate of the
assigning Party, or to a Third Party in connection with a sale or transfer of
the business to which this Agreement relates, or to any successor Person
resulting from any merger or consolidation of such Party with or into such
Person, provided that the

47

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

assignee shall have agreed in writing to assume all of the assignor’s
obligations hereunder, and provided, further, that the other Party shall be
notified promptly after such assignment has been effected.  Any such assignment
shall not relieve the assigning Party of any liabilities or obligations owed to
the other Party hereunder, including, without limitation, in the case of Lilly,
the payment of any amounts described in Section   5 hereof.

11.9        Force Majeure.  Neither Party shall be liable for failure of or
delay in performing obligations set forth in this Agreement, and neither shall
be deemed in breach of its obligations, if such failure or delay is due to
natural disasters or any causes beyond the reasonable control of such Party,
provided that financial inability in and of itself shall not be considered to be
a force majeure event.  In event of such force majeure, the Party affected
thereby shall use reasonable efforts to cure or overcome the same and resume
performance of its obligations hereunder.

11.10     Interpretation.  The Parties hereto acknowledge and agree that:
(a) each Party and its counsel reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision; (b) the rule of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to each Party hereto and not in a favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this Agreement.  In
addition, unless the context otherwise requires, wherever used in this
Agreement: (i) the singular shall include the plural, the plural the
singular; (ii) the use of any gender shall be applicable to all
genders; (iii) the word “or” is used in the inclusive sense (and/or); (iv) the
words “include” or “including” shall be construed as incorporating, also, “but
not limited to” or “without limitation;” (v) the words “hereof,” “herein,”
“hereby” and derivative or similar words refer to this Agreement; and (vi) all
references to “will” are interchangeable with the word “shall” and shall be
understood to be imperative or mandatory in nature.

11.11     Severability.  If any provision of this Agreement shall be held by a
court of competent jurisdiction, or declared under any law, rule or regulation
of any government having jurisdiction over the Parties hereto, to be illegal,
invalid or unenforceable, then such provision will, to the extent permitted by
the court or government, not be voided, but will instead be

48

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

construed to give effect to the intentions of the Parties to the maximum extent
permissible under applicable law, and the remainder of this Agreement will
remain in full force and effect in accordance with its terms.

11.12     Dispute Resolution.    The Parties recognize that a bona fide dispute
as to certain matters may from time to time arise during the Term relating to
the conduct of the Research Program, either Party’s rights or obligations
hereunder or otherwise relating to the validity, enforceability or performance
of this Agreement, including disputes relating to alleged breach or termination
of this Agreement but excluding any determination of the validity,  scope,
infringement, enforceability, inventorship or ownership of the Parties’
respective Patent Rights (hereinafter, a “Dispute”).  In the event of the
occurrence of any such Dispute, the Parties shall, by written notice to the
other Party, have such Dispute referred to their respective senior officers
designated below, for attempted resolution by good faith negotiations commencing
promptly after such notice is received.  Said designated senior officials of the
Parties are as follows:

 

 

 

For Lilly:

Designated officer with full settlement authority; and

For ImmunoGen:

Chief Executive Officer.

 

In the event the designated senior officials are not able to resolve such
Dispute, the Parties may seek to mediate their Dispute, on terms and with a
mediator mutually agreeable to the Parties, or may seek to arbitrate their
Dispute, on mutually agreed upon terms and conditions, but neither Party shall
be required or obligated to mediate or arbitrate and the dispute resolution
provisions of this Section 11.12 are in addition to any other relief or remedies
available to either Party at law or equity.  This Dispute resolution process
shall be deemed a settlement negotiation for the purpose of all federal and
state rules protecting disclosures made during settlement negotiations from
later discovery and/or use in evidence.

11.13     Patent Disputes.  Anything contained in this Agreement to the contrary
notwithstanding, with respect to any dispute, controversy or claim between the
Parties that involves the validity, scope, infringement, enforceability,
inventorship or ownership of the Parties’ respective Patent Rights (a) that are
issued in the United States shall be subject to actions before the United States
Patent and Trademark Office and/or submitted exclusively to the federal

49

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

court located in [***]; and (b) that are issued in any other country (or region)
shall be brought before an appropriate regulatory or administrative body or
court in that country (or region), and the Parties hereby consent to the
jurisdiction and venue of such courts and bodies.

11.14     Interim Equitable Relief.  Anything contained in this Agreement to the
contrary notwithstanding, if a Party reasonably requires relief on a more
expedited basis than would be possible pursuant to the procedures set forth in
Section 11.12 hereof, such Party may seek a temporary injunction or other
interim equitable relief in a court of competent jurisdiction pending the
resolution of the Dispute in accordance with Section 11.12 hereof.  Any such
remedies will be in addition to all other remedies available by law or at equity
to the injured Party.

11.15    Prohibition on Solicitation.    During the Research Program, neither
Party nor its Affiliates shall, directly or indirectly, actively recruit, or
solicit any employee of the other Party or its Affiliates with whom such Party
or its Affiliates have come into contact or interacted for the purposes of
performing this Agreement, without the prior consent of the other Party.  For
purposes of this Section 11.15, “solicit” shall be deemed not to include
(a) circumstances where an employee of one Party or any of its Affiliates
initially contacts the other Party or any of such Party’s Affiliates seeking
employment or (b) general solicitations of employment not specifically targeted
at such employees.

11.16     Further Assurances.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all other such acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

11.17    Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each Party and
delivered to the other Party, it being understood that both Parties need not
sign the same counterpart.  If any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “pdf” signature page were an original thereof.



50

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

11.18    Compliance with Law.

(a)        Mutual Covenant.  Each Party shall insure that it and its activities
under this Agreement at all times comply in all material respects with all
Applicable Laws.

(b)        Notice of Inspections.  Each Party (“Notifying Party”) shall provide
the other Party as promptly as practicable  (“Notified Party”) with notice of
any governmental or regulatory review, audit or inspection of its facility,
processes, or products that might reasonably be believed to relate to the
Research Program.  If permitted by the authority conducting such review, the
Notifying Party shall provide the Notified Party with the results of any such
review, audit or inspection to the extent they are relevant to the Research
Program.  If permitted by the authority conducting the review, the Notified
Party shall be given the opportunity to provide assistance to the Notifying
Party in responding to any such review, audit or inspection relating to the
Research Program.

(c)        Books and Records.

(i)         Records Retention.  During the Term and for an additional five (5)
years thereafter, ImmunoGen shall maintain records of the ImmunoGen Activities
performed hereunder that verify ImmunoGen’s material compliance with Applicable
Laws in its performance of the ImmunoGen Activities hereunder.

(ii)        Inspection.  Subject to the other terms of this Section 11.18(c), at
the request of Lilly, upon at least [***] Business Days’ prior written notice,
but no more often than once per Calendar Year and not more frequently than once
with respect to records covering any specific period of time, ImmunoGen shall
select  a law firm reasonably acceptable to Lilly (which acceptance shall not be
unreasonably withheld, conditioned or delayed) to inspect the relevant records
required to be maintained by ImmunoGen under Section 11.18(c)(i) hereof for the
sole purpose of verifying ImmunoGen’s compliance with Applicable Laws in its
performance of the ImmunoGen Activities hereunder.    [***] in connection with
the conduct the law firm’s activities as contemplated hereby [***].  Before
beginning the inspection the law firm shall enter into a confidentiality
agreement with ImmunoGen substantially similar to the provisions of Section 6
hereof limiting the disclosure of such information by such law firm to
authorized representatives of ImmunoGen.  ImmunoGen reserves the right to
dispute any determination by the law firm that it was not in material compliance
with Applicable Laws in its performance of

51

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

the ImmunoGen Activities hereunder.    If such report contains the law firm’s
determination that ImmunoGen was in material compliance in its performance of
all the ImmunoGen Activities that were the subject of the law firm’s inspection
(a “Clean Report”), ImmunoGen will authorize the law firm to deliver a copy of
such report to Lilly, and such report shall be deemed to be ImmunoGen’s
Confidential Information.    Alternatively, ImmunoGen, without [***], will
notify Lilly that it is [***] to [***] a Clean Report to Lilly, and such
notification shall be deemed to be ImmunoGen’s Confidential Information.    

(d)        Prohibition of Corrupt Payments.  In connection with the research
other efforts/services ImmunoGen will provide under this Agreement and in
connection with any other business involving Lilly, ImmunoGen confirms that
ImmunoGen has not given or promised to give, and will not make, offer, agree to
make or authorize any payment or transfer anything of value, directly or
indirectly, (i) to any Government or Public Official, as defined herein;
(ii) any political party, party official or candidate for public or political
office; (iii) any person while knowing or having reason to know that all or a
portion of the value will be offered, given, or promised, directly or
indirectly, to anyone described in clauses (i) or (ii) above; or (iv) any
healthcare professional, owner, director, employee, representative or agent of
any actual or potential customer of Lilly to obtain or retain business or secure
an improper advantage.    For purposes of this Agreement, “Government or Public
Official” is any officer or employee or anyone acting in an official capacity on
behalf of: a government or any department or agency thereof; a public
international organization (such as the United Nations, the International
Monetary Fund, the International Red Cross, and the World Health Organization),
or any department, agency or institution thereof; or a government-owned or
controlled company, institution, or other entity, including a government-owned
hospital or university.

11.19    HSR Filing.  Notwithstanding anything to the contrary this Agreement
(including Section 3.2 of this Agreement) in the event that either Party makes a
filing under the Hart-Scott-Rodino Antitrust Improvement Act (“HSR Act”)  with
respect to an Exclusive License as contemplated herein, then the Exclusive
License Effective Date as defined in Section 3.2 of this Agreement shall be
modified to mean the later of (a) the Exclusive License Effective Date as
defined in Section 3.2 of this Agreement or (b) the second (2nd) Business Day
immediately following the earlier of: (i) the date upon which the waiting period
under the HSR

52

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

Act expires or terminates early or (ii) the date upon which a closing letter is
received from the Federal Trade Commission or the Justice Department, as the
case may be, with regard to the transaction contemplated by this Agreement
indicating that all requests have been satisfactorily met and no objection on
the part of the Federal Trade Commission or the Justice Department remains.
 Furthermore, in the event a filing under the HSR Act is made as described
above, the Parties will, in good faith, cooperate with each other and take
reasonable actions to attempt to resolve all enforcement agency concerns about
the transaction under investigation.

 

[Remainder of page intentionally left blank.]



53

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

 

 

 

IMMUNOGEN, INC.

ELI LILLY AND COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Peter Williams

By:

/s/ Jan M. Lundberg

Name:

Peter Williams

Name:

Jan M. Lundberg

Title:

Vice President

Title:

Exec. VP Sci & Tech and Pres. LRL

Date:

December 19, 2011

Date:

Date: 12/19/11

 

 



54

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

SCHEDULE  A

FORM OF LICENSE AGREEMENT

 

LICENSE AGREEMENT

This License Agreement (this “Agreement”) is made effective as of _____________1
(subject to the provisions below in this paragraph) by and between ImmunoGen,
Inc., a Massachusetts corporation (“ImmunoGen”), with its principal place of
business at 830 Winter Street, Waltham, Massachusetts 02451, and Eli Lilly and
Company, an Indiana corporation (“Lilly”), with its principal place of business
at Lilly Corporate Center, Indianapolis, Indiana 46285.  ImmunoGen and Lilly are
sometimes each hereinafter referred to individually as a “Party” and
collectively as the “Parties.”    For purposes of this Agreement  “Effective
Date” means the date referenced above unless either Party makes a filing under
the Hart-Scott-Rodino Antitrust Improvement Act, in which case it will be the
later of (a) the date referenced above or (b) the second (2nd) Business Day
immediately following the earlier of: (i) the date upon which the waiting period
under the Hart-Scott-Rodino Antitrust Improvement Act expires or terminates
early or (ii) the date upon which a closing letter is received from the Federal
Trade Commission or the Justice Department, as the case may be, with regard to
the transaction contemplated by this Agreement indicating that all requests have
been satisfactorily met and no objection on the part of the Federal Trade
Commission or the Justice Department remains. 

WHEREAS, the Parties have entered into a Multi-Target Agreement, pursuant to
which ImmunoGen granted Lilly the right to obtain licenses to certain Technology
and associated Patent Rights Controlled by ImmunoGen on an exclusive basis with
respect to Licensed Product ; and

WHEREAS, pursuant to the Multi-Target Agreement, Lilly has exercised a Reserve
Option (as defined in the Multi-Target Agreement), pursuant to which the Parties
have agreed to enter into this Agreement setting forth the terms and conditions
of an exclusive license from ImmunoGen to Lilly with respect to the Licensed
Product;

 

1  Insert date of receipt by ImmunoGen of a Reserve Option exercise notice with
respect to the Licensed Target.

 



 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

1.         DEFINITIONS

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

1.1          “Ab-MAY Product” means any compound that incorporates, is comprised
of, or is otherwise derived from, a conjugate of an Antibody with a MAY
Compound.

1.2         “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly through one or more Affiliates, controls or is
controlled by or is under common control with such Person.  For purposes of this
Section 1.2, “control” means (a) ownership of fifty percent (50%) or more of the
shares of stock entitled to vote for the election of directors, in the case of a
corporation, or fifty percent (50%) or more of the equity interests in the case
of any other type of legal entity, (b) status as a general partner in the case
of any partnership, or (c) any other arrangement whereby a Person controls or
has the right to control the board of directors or equivalent governing body or
management of another Person.  A Person shall be deemed an Affiliate only so
long as it satisfies the foregoing definition.

1.3         “Antibody” means an antibody, whether polyclonal or monoclonal,
multiple or single chain, recombinant or naturally occurring, whole or fragment,
and any variants, derivatives or constructs thereof, including but not limited
to, antigen binding portions including Fab, Fab’, F(ab’)2, Fv, dAb and CDR
fragments, single chain antibodies (scFv), chimeric antibodies, diabodies and
polypeptides (including humanized versions thereof) that contain at least a
portion of an immunoglobulin that is sufficient to confer specific antigen
binding to the polypeptide.

1.4         “Applicable Laws” means all federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, guidelines or requirements of Regulatory Authorities, securities
regulatory authorities, national securities exchanges or

2

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

securities listing organizations that may be in effect from time to time during
the Term and applicable to a particular activity hereunder.

1.5         “BLA” means a biologics license application (within the meaning of
21 C.F.R. 601.2) filed with the FDA seeking Regulatory Approval to market and
sell any Licensed Product as a biologic in the United States for a particular
Indication within the Field.

1.6         “Business Day” means any day other than a Saturday, Sunday or other
day on which banking institutions in Boston, Massachusetts or Indianapolis,
Indiana are required to be closed or are actually closed with legal
authorization.

1.7         “Calendar Quarter” means, with respect to the first such Calendar
Quarter, the period beginning on the Effective Date and ending on the last day
of the calendar quarter within which the Effective Date falls, and thereafter
each successive period of three (3) consecutive months ending on March 31,
June 30, September 30 and December 31.

1.8         “Calendar Year” means, with respect to the first such Calendar Year,
the period beginning on the Effective Date and ending on December 31 of the
calendar year within which the Effective Date falls, and thereafter each
successive period of twelve (12) consecutive months commencing on January 1 and
ending on December 31.

1.9         “Challenge” means any challenge to the [***] or [***] of any of the
Licensed Patent Rights, including without limitation: (a) filing a declaratory
judgment action in which any of the Licensed Patent Rights is alleged to be
invalid or unenforceable; (b) citing prior art pursuant to 35 U.S.C. §122 or
§301, filing a request for re-examination of any of the Licensed Patent Rights
pursuant to 35 U.S.C. §302 or §311, filing a [***] of the Licensed Patent Rights
pursuant to [***], or filing a [***] of the Licensed Patent Rights pursuant to
[***]; or (c) filing or commencing any re-examination, opposition, cancellation,
nullity or similar proceeding against any of the Licensed Patent Rights in any
country.

1.10       “Commercialization” or “Commercialize” means, with respect to any
Licensed Product, any and all activities during Term with respect to such
Licensed Product relating to commercialization in the Field in the Territory,
including pre-launch and launch activities, pricing and reimbursement
activities, marketing, manufacturing for commercial sale, promoting, detailing,
distributing, offering for sale and selling such Licensed Product, importing or
exporting such Licensed Product for sale, conducting post-marketing human
clinical trials,

3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

reporting of adverse events in patients and interacting with Regulatory
Authorities regarding any of the foregoing.  When used as a verb,
“Commercialize” means to engage in Commercialization and “Commercialized” has a
corresponding meaning.

1.11       “Competing Product” means a product (a) consisting of a [***] and
(b) the Development and Commercialization of the product described in clause (a)
above [***].

1.12       “Confidential Information” means (a) with respect to Lilly, the
identity of the Licensed Target; and (b) with respect to each Party, all
information and Technology which is disclosed by or on behalf of such Party (in
such capacity, the “Disclosing Party”) or its Affiliates to the other Party (in
such capacity, the “Receiving Party”) or its Affiliates hereunder or to any of
the Receiving Party’s or its Affiliates’ employees, consultants or
subcontractors (collectively, “Representatives”), except to the extent that the
Receiving Party can demonstrate by contemporaneous written record or other
suitable physical evidence that such information, (i) as of the date of
disclosure is known to the Receiving Party or its Affiliates other than by
virtue of a prior confidential disclosure by or on behalf of the Disclosing
Party to the Receiving Party or its Affiliates; (ii) as of the date of
disclosure is in, or subsequently enters, the public domain through no fault or
omission of the Receiving Party or its Affiliates or their respective
Representatives; (iii) is obtained by the Receiving Party or its Affiliates from
a Third Party without breach of any duty and without restriction on disclosure
to or from the Disclosing Party; or (iv) is independently developed by or for
the Receiving Party or its Affiliates without benefit of, reference to or
reliance upon any Confidential Information of the Disclosing Party.

1.13       “Confidentiality Agreement” means that certain Mutual Confidential
Disclosure Agreement effective April 26, 2011 by and between ImmunoGen and
Lilly.

1.14       “Control” or “Controlled” means, with respect to any Patent Rights,
Technology or Proprietary Materials, the possession by a Party of the ability to
grant a license or sublicense of such Patent Rights or Technology and the rights
thereto or to supply such Proprietary Materials as contemplated in this
Agreement without violating the terms of any arrangement or agreement between
such Party or its Affiliates and any Third Party.

1.15       “Development” and “Develop” means, with respect to any Licensed
Product, all activities during Term with respect to such Licensed Product
relating to research and development in connection with seeking, obtaining or
maintaining any Regulatory Approval for

4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

such Licensed Product in the Field in the Territory, including without
limitation, all pre-clinical research and development activities, all
pre-marketing human clinical studies (including, without limitation, clinical
trial design and operations), test method development and stability testing,
regulatory toxicology studies, formulation, all activities relating to
developing the ability to manufacture any Licensed Product or any component
thereof (including, without limitation, process development, manufacturing
scale-up, development-stage manufacturing and quality assurance/quality control
development), statistical analysis and report writing, preparing and filing Drug
Approval Applications, reporting of adverse events in clinical study subjects,
and all regulatory affairs related to the foregoing.  When used as a verb,
“Developing” means to engage in Development and “Developed” has a corresponding
meaning.

1.16       “Drug Approval Application” means, with respect to a Licensed Product
in a particular country or region, an application for Regulatory Approval to
market and sell such Licensed Product in such country or region including,
without limitation: (a) an NDA or sNDA; (b) a BLA or supplement BLA; (c) a
counterpart of an NDA, sNDA, BLA or supplement BLA, including any MAA, in any
country or region in the Territory outside the U.S.; and (d) all supplements and
amendments to any of the foregoing.

1.17       “Exclusive License” has the meaning ascribed to it in the
Multi-Target Agreement.

1.18       “FDA” means the United States Food and Drug Administration and any
successor agency or authority thereto.

1.19       “FDCA” means the United States Food, Drug and Cosmetic Act
(21 U.S.C. § 301 et seq.), as amended.

1.20       “Field” means all uses including, without limitation, pharmaceutical,
therapeutic, prophylactic and diagnostic uses for humans and animals.

1.21       “First Commercial Sale” means the first sale of a Licensed Product,
by or under the authority of Lilly, an Affiliate of Lilly, or their Sublicensees
to a Third Party in a country following Regulatory Approval of such Licensed
Product in that country or, if no such Regulatory Approval or similar approval
is required, the date on which such Licensed Product is first commercially
launched in such country; provided that “First Commercial Sale” shall not
include: [***].



5

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

1.22       “Generic Equivalent” means, with respect to any Licensed Product in a
given country, any biopharmaceutical product that is sold by a Third Party that
is not a Sublicensee of Lilly or its Affiliates and such Third Party product
(a) contains the same [***] and [***] and the same [***] as the relevant
Licensed Product, or (b) (i) has been [***] as a [***] or [***] by FDA pursuant
to [***] of [***]), as may be amended, or any subsequent or superseding law,
statute or regulation, (ii) has been [***] as a [***] by the European Medicines
Agency pursuant to [***], as may be amended, or any subsequent or superseding
law, statute or regulation, or (iii) has otherwise achieved [***] in reliance on
the [***] of a [***] from another applicable Regulatory Authority where in the
case of each of clauses (i), (ii) or (iii) above, the [***] is the [***] for
purposes of determining [***] or [***] of the Third Party product.

1.23       “GLP” means all good laboratory practices under Title 21 of the
United States Code of Federal Regulations, as amended from time to time.

1.24       “GMP” means all good manufacturing practices under Title 21 of the
United States Code of Federal Regulations, as amended from time to time.

1.25       “ImmunoGen Proprietary Antibody Rights” means all Technology (and
associated Patent Rights) owned or Controlled by ImmunoGen during the Term
constituting or claiming (a) the [***] or [***] of, or [***], an Antibody that
was generated or in-licensed by ImmunoGen, whether or not patentable (an
“ImmunoGen Proprietary Antibody”), or (b) the [***] or [***], or [***] an [***]
where the Antibody is an ImmunoGen Proprietary Antibody, but only, in the case
of clauses (a) and (b) above, to the extent such Technology (and associated
Patent Rights) covers the ImmunoGen Proprietary Antibody, and not to the extent
such Technology (and associated Patent Rights) covers Lilly Antibodies.  For
purposes of clarity, “ImmunoGen Proprietary Antibody Rights” does not include
any Program Technology (as defined herein and in the Multi-Target Agreement)
that relates to Antibodies specifically binding to the Licensed Target or any
Patent Rights claiming such Program Technology.

1.26       “Improvements” means (subject to the specific provisions set forth in
the [***] definition that specifies that certain Program Technology pertaining
to a [***] or an [***] comprising of a [***] to [***] shall be [***] and, thus,
are [***] any enhancement, improvement or modification to the Licensed
Intellectual Property that is (a) an improvement to [***] (b) an improvement to
methods of [***], (c) an improvement to the [***] for [***] (including, for

6

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

example, [***] or [***] that create improvements in the [***] of such [***]),
(d) an improvement to [***] used for [***] and [***], (e) improvements to [***]
or [***] useful for [***] a [***] to an [***]), or (f) improvements to the [***]
of [***].

1.27       “IND” means (a) an Investigational New Drug Application (as defined
in the FDCA and regulations promulgated thereunder) or any successor application
or procedure required to initiate clinical testing of a Licensed Product in
humans in the United States; (b) a counterpart to an Investigational New Drug
Application that is required in any other country or region in the Territory
before beginning clinical testing of a Licensed Product in humans in such
country or region; and (c) all supplements and amendments to any of the
foregoing.

1.28       “Indication” means any indication, disease or condition which can be
treated, prevented, cured or the progression of which can be delayed.  For
purposes of clarity and not limitation, (a) distinctions between indications,
diseases or conditions with respect to a Licensed Product shall be made by
reference to the World Health Organization International Classification of
Diseases and Related Health Publications, version 10 (including any updates or
successors thereto) and (b) any indication, disease or condition that requires
the [***] of a [***] in order to include such human indication, disease
or condition in the [***] will be considered to be a separate Indication for
purposes of this Agreement.

1.29       “Initiation” means, with respect to any clinical study, the first
date that a human subject is dosed in such clinical study.

1.30       “Joint Improvements” means Improvements the inventors of which are
jointly (a) one or more employees of, or others obligated to assign inventions
to, ImmunoGen or any Affiliate of ImmunoGen, and (b) one or more employees of,
or others obligated to assign inventions to, Lilly or any Affiliate of Lilly.

1.31       “Joint Program Technology” means any Program Technology (other than
Joint Improvements) the inventors of which are jointly (a) employees of, or
other persons obligated to assign inventions to, ImmunoGen or any Affiliate of
ImmunoGen, and (b) employees of, or other persons obligated to assign inventions
to, Lilly or any Affiliate of Lilly.  Anything contained in this Agreement to
the contrary notwithstanding, Joint Program Technology shall also include any
Program Technology (excluding Improvements) constituting the [***] or [***]of,
or [***] (i) an [***] comprising a [***] to a [***], regardless of [***], as
[***] is determined in accordance

7

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

with [***], or (ii) a [***] where employees of [***], or others obligated to
assign inventions to, [***] or any of its Affiliates are [***], as inventorship
is determined in accordance with United States patent law.

1.32       “Licensed Intellectual Property” means the Licensed Patent Rights and
the Licensed Technology.

1.33       “Licensed Patent Rights” means any Patent Rights that are owned or
Controlled by ImmunoGen as of the Effective Date or become owned or Controlled
by ImmunoGen during the Term (including, without limitation, ImmunoGen’s
interest in any Patent Rights claiming Improvements, Joint Program Technology
and Joint Improvements) that include one or more claims that cover Licensed
Technology (including, without limitation, any Licensed Technology covering MAY
Compounds, Ab-MAY Product or Licensed Product); provided, however, that Licensed
Patent Rights shall expressly exclude [***].  For purposes of convenience, at
the time of execution of the License Agreement, ImmunoGen shall provide to Lilly
a non-exhaustive list of Licensed Patent Rights licensed hereunder that it is
aware of as of the Effective Date which shall be updated (the “Patent List”) by
ImmunoGen and provided to Lilly from time to time and in any event annually upon
Lilly’s reasonable written request.  Such Patent List (with updates) shall be
materially in the form attached hereto as Schedule D incorporated herein by
reference.

1.34       “Licensed Product” means any product that incorporates, is comprised
of, or is otherwise derived from, a conjugate of a Target-Binding Antibody owned
or Controlled by Lilly with a MAY Compound.

1.35       “Licensed Target” means the Target set forth in Schedule A attached
hereto and incorporated herein by reference.

1.36       “Licensed Technology” means any and all Technology that is owned or
Controlled by ImmunoGen as of the Effective Date or becomes owned or Controlled
by ImmunoGen during the Term (including, without limitation, ImmunoGen’s
interest in any Program Technology, Joint Program Technology, Improvements and
Joint Improvements) that is necessary or useful for Lilly to exercise the
license granted to it pursuant to Section 2.1(a) hereof; provided, however, that
Licensed Technology shall expressly exclude any ImmunoGen Proprietary Antibody
Rights.



8

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

1.37       “Lilly Accounting Standards” means US GAAP (United States Generally
Accepted Accounting Principles), as generally and consistently applied
throughout Lilly’s organization.

1.38       “Lilly Antibody” means any Antibody owned or Controlled by Lilly or
its Affiliates.

1.39       “Lilly Improvements” means Improvements (other than Joint
Improvements) the inventors of which (alone or with others) are employees of or
others obligated to assign inventions to, Lilly or any of its Affiliates or
Permitted Third Party Service Providers in connection with the Development and
Commercialization of any Licensed Product, or otherwise based on, or resulting
from, such employees’ or others’ [***] to or [***].

1.40       “Lilly Standard Exchange Rate Methodology” means, with respect to
amounts invoiced in U.S. Dollars, all such amounts shall be expressed in
U.S. Dollars.  The U.S. Dollar equivalent of amounts invoiced in a currency
other than U.S. Dollars shall be calculated using Lilly’s then-current standard
exchange rate methodology, which is in accordance with the Lilly Accounting
Standards applied in its external reporting for the conversion of foreign
currency sales into U.S. Dollars or, in the case of sublicensees, such similar
methodology, consistently applied.

1.41       “Loss of Market Exclusivity” with respect to any Licensed Product in
any country, shall be deemed to have occurred only if: (a) one or more Generic
Equivalent(s) are being marketed by a Third Party (excluding any Sublicensee) in
such country; and (b) Net Sales of such Licensed Product in that country in the
Calendar Quarter of Generic Equivalent introduction (or any Calendar Quarter
thereafter) have [***] in that country relative to the [***] Net Sales of such
Licensed Product in such country over the last [***] Calendar Quarters ending
prior to the introduction of such Generic Equivalent(s) (the “Baseline Net
Sales”) and such [***] in Net Sales is not primarily attributable to (i) any
action of the [***] of the Licensed Product in such country, (ii) the [***] of
[***] to [***] of the Licensed Product in such country to [***], or (iii) any
[***] of the Licensed Product in such country; provided that (A) with respect to
a Loss of Market Exclusivity in a [***], such Loss of Market Exclusivity shall
be deemed to exist [***] as [***] of such Generic Equivalent(s) [***] in such
country, and (B) with respect to a Loss of Market Exclusivity in a [***],[***]
such Loss of Market Exclusivity has

9

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

[***], Loss of Market Exclusivity in such country shall be [***] for the [***]
of the [***] in such country, [***] of whether a [***] with respect to a
subsequent Calendar Quarter would show that the Net Sales [***] described above
is [***] relative to the Baseline Sales in such country.  Anything contained in
this Agreement to the contrary notwithstanding, a “Loss of Market Exclusivity”
shall not be deemed to have occurred in the United States if the events
described in clauses (a) and (b) of this Section 1.41 were caused by or result
from any act or omission of Lilly (or any of its Affiliates or Sublicensees)
determined to have been made negligently or in bad faith in the performance of
Lilly’s obligations under Section 7.5(c) hereof that results in actual prejudice
to ImmunoGen’s ability to preserve its rights in the Licensed Patent Rights and
eliminate the infringement threatened by Applicant (excluding any acts or
omissions undertaken pursuant to the specific instruction of ImmunoGen).

1.42       “MAA” means an application filed with the relevant Regulatory
Authorities in Europe seeking Regulatory Approval to market and sell any
Licensed Product in Europe or any country or territory therein for a particular
Indication within the Field.

1.43       “Major Country” means any of the [***] and [***] and any of the
[***].

1.44       “Major EU Countries” means [***].

1.45       “MAY Compound” means any and all maytansinoid compounds (including,
without limitation, maytansinol, ansamitocins, DM1 and DM4), whether produced by
a botanical source, natural fermentation, chemical synthesis or otherwise, and
shall include, without limitation, all variants, fragments or derivatives of any
of the foregoing, in each case owned or Controlled by ImmunoGen.

1.46       “Multi-Target Agreement” means that certain Multi-Target Agreement
effective as of [insert date] by and between ImmunoGen and Lilly, as the same
may be amended from time to time.

1.47       “NDA” means a new drug application (as defined in Title 21 of the
United States Code of Federal Regulations, as amended from time to time) filed
with the FDA seeking Regulatory Approval to market and sell any Licensed Product
in the United States for a particular Indication within the Field.

1.48       “Net Sales” means the gross invoiced sales prices charged for all
Licensed Products sold by Licensee or its Affiliates or Sublicensees to Third
Parties throughout the

10

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Territory in bona fide arm’s length transactions, as determined in accordance
with the Lilly Accounting Standards, less the following amounts incurred or paid
by Lilly or its Affiliates or Sublicensees with respect to sales of Licensed
Products:

(a)        trade, quantity and cash discounts actually allowed or taken;

(b)        discounts, refunds, rebates, chargebacks, retroactive price
adjustments, and any other allowances actually allowed or given which
effectively reduce the net selling price;

(c)        credits or allowances actually given or made for rejection or return
of previously-sold Licensed Products;

(d)        the standard selling price of devices used for dispensing or
administering the Licensed Product, or the inventory cost if such devices are
not sold independently from the Licensed Products which are shipped with the
Licensed Product and included in the gross invoiced sales price;

(e)        any non-recoverable tax imposed on the production, sale, delivery or
use of the Licensed Product, including, without limitation, sales, use, excise
and value added taxes borne by the seller thereof, other than franchise or
income tax of any kind whatsoever, or the portion of the annual fee imposed on
the pharmaceutical manufacturers by the U.S. Government attributable or
allocable to Net Sales of Licensed Products;

(f)         wholesaler inventory management fees;

(g)        allowances for distribution expenses; and

(h)        other reductions or specifically identifiable amounts deducted for
reasons similar to those listed above in accordance with the Lilly Accounting
Standards.

Net Sales shall not include sales or transfers among Lilly and its Affiliates
and Sublicensees where the Licensed Product is intended for subsequent sale to
the end user.  All the foregoing elements of Net Sales calculations shall be
determined from the books and records of Lilly and its Sublicensees, maintained
in accordance with the Lilly Accounting Standards or, in the case of
Sublicensees, such similar accounting principles, consistently applied.

In the event a Licensed Product is sold as a component of a combination or
bundled product that consists of a Licensed Product together with another
therapeutically active product, or screening or diagnostic product, for the same
Indication (a “Combination”), the Net Sales

11

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

from the Combination, for the purposes of determining royalty payments
hereunder, shall be determined by multiplying the Net Sales of the Combination
(as defined in the standard Net Sales definition above) by the fraction A/(A+B),
where A is the weighted average per unit sale price of the Licensed Product when
sold separately in finished form in the country in which the Combination is sold
in similar volumes and of the same class, purity, potency and dosage form, and B
is the weighted average per unit sale price of the other product(s) included in
the Combination when sold separately in finished form in the country in which
the Combination is sold in similar volumes and of the same class, purity,
potency and dosage form.

In the event that the weighted average per unit sale price of the Licensed
Product can be determined but the weighted average per unit sale price of the
other product(s) included in the Combination cannot be determined, Net Sales for
purposes of determining royalty payments shall be calculated by multiplying the
Net Sales of the Combination (as defined in the standard Net Sales definition
above) by the fraction A/C, where A is the weighted average sale price of the
Licensed Product when sold separately in finished form in the country in which
the Combination is sold in similar volumes and of the same class, purity,
potency and dosage form, and C is the weighted average per unit sale price of
the Combination.

In the event that the weighted average per unit sale price of the other
product(s) included in the Combination can be determined but the weighted
average per unit sale price of the Licensed Product in similar volumes and of
the same class purity, potency and dosage form as in the Combination cannot be
determined, Net Sales for purposes of determining royalty payments shall be
calculated by the following formula: one (1) minus (B/C) where B is the weighted
average per unit sale price of the other product(s) included in the Combination
when sold separately in finished form in the country in which the Combination is
sold in similar volumes and of the same class, purity, potency and dosage form
and C is the weighted average per unit sale price of the Combination.

In the event that such average per unit sale price cannot be determined for the
Licensed Product, on the one hand, and all other product(s) included in the
Combination, on the other, Net Sales for the purposes of determining royalty
payments shall be [***] based on [***], such [***] to be[***] in [***].



12

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

The weighted average per unit sale price for both the Licensed Product, on the
one hand, and all other product(s) included in the Combination, on the other,
shall be calculated [***] and such price shall be used during all applicable
royalty reporting periods for the [***].  When determining the weighted average
per unit sale price of a Licensed Product, other product(s), or Combination, the
weighted average per unit sale price shall be calculated by dividing sales
dollars (translated into U.S. Dollars using the Lilly Standard Exchange Rate
Methodology) by the units sold during the [***] months (or the number of months
in which sales occurred in a [***]) of the preceding [***] for the respective
Licensed Product, other product(s), or Combination.  In the initial [***], a
[***] will be used for the Licensed Product, other product(s), or
Combination.  Any over- or under-payment due to a difference between the
forecasted and actual weighted average per unit sale price will be paid or
credited in the first royalty payment of the following [***].

1.49       “Non-Major Country” means any country in the Territory that is not a
Major Country.

1.50       “Patent Rights” means the rights and interests in and to any and
Patents.  For purposes of this Agreement the term “Patents” shall mean: (a) all
national, regional and international patent applications (including provisional
applications and applications for certificates of invention); (b) any patents
issuing from such patent applications (including certificates of invention);
(c) all patent applications claiming priority from of any of the foregoing ((a)
or (b)), including divisionals, continuations, continuations-in-part, converted
provisionals and continued prosecution applications; (d) any and all patents
that have issued or in the future issue from the foregoing patent applications;
(e) any and all extensions or restorations by existing or future extension or
restoration mechanisms, including any reissues, revalidations, re-examinations,
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications ((a), (b), (c) and (d)); and
(f) any similar rights, including so-called pipeline protection or any
importation, revalidation, confirmation or introduction patent or registration
patent or patent of additions to any of such foregoing patent applications and
patents.

1.51       “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust,

13

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

joint stock company, trust, incorporated association, joint venture or similar
entity or organization, including a government or political subdivision,
department or agency of a government.

1.52       “Phase I Clinical Study” means, as to a particular Licensed Product,
an initial clinical study in humans with the purpose of preliminarily assessing
the Licensed Product’s safety, tolerability, toxicity, pharmacokinetics or other
pharmacological properties.

1.53       “Phase II Clinical Study” means, as to a particular Licensed Product
(a) for an oncology product, a clinical study in humans that is intended to
obtain information on the Licensed Product’s activity for an Indication at a
prescribed (or otherwise limited) dose and administration schedule, as well as
additional information on the Licensed Product’s safety and toxicity, or (b) for
a non-oncology product, a dose ranging clinical study in humans to evaluate
further the efficacy and safety of the Licensed Product in the targeted patient
population and to define the optimal dosing regimen.  Without limiting the
generality of the foregoing, a clinical study shall be deemed to be a “Phase II
Clinical Study” hereunder if such study has been designated by the sponsor as a
Phase II clinical trial on www.clinicaltrials.gov (or any successor website
maintained by the U.S. National Institutes of Health (or any successor agency of
the U.S. Government)).

1.54       “Phase III Clinical Study” means, as to a particular Licensed
Product, a clinical study in humans that is prospectively designed to assess the
safety and effectiveness of such Licensed Product in a manner sufficient to file
a Drug Approval Application for the Indication under investigation in the
study.  Without limiting the generality of the foregoing, a clinical study shall
be deemed to be a “Phase III Clinical Study” hereunder if such study has been
designated by the sponsor as a Phase III clinical trial on
www.clinicaltrials.gov (or any successor website maintained by the U.S. National
Institutes of Health (or any successor agency of the U.S. Government)).

1.55       “PHSA” means the Public Health Service Act (42 U.S.C. § 201 et seq.),
as amended.

1.56       “Program Technology” means any Technology conceived or first actually
reduced to practice in connection with the Development or Commercialization of
any Licensed Product.



14

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

1.57       “Proprietary Materials” means any tangible chemical, biological or
physical research materials that are furnished by or on behalf of one Party to
the other Party in connection with this Agreement, regardless of whether such
materials are specifically designated as proprietary by the transferring
Party.  Any mutant, derivative, progeny or improvement of a Party’s Proprietary
Materials shall be considered to be that Party’s Proprietary Materials.  Without
limiting the generality of the foregoing, any [***] furnished by ImmunoGen to
Lilly or any of its Affiliates, Sublicensees or Permitted Third Party Service
Providers, including, without limitation any samples, cultures or cell banks
derived directly or indirectly from any mutant, derivative, progeny or
improvement thereof (collectively, the [***]), shall be deemed to be ImmunoGen’s
Proprietary Materials.  Without prejudice to any of ImmunoGen’s intellectual
property rights in and to MAY Compounds, any tangible MAY Compounds manufactured
by or for Lilly or any of its Affiliates, Sublicensees or Permitted Third Party
Service Providers [***] as a [***] in connection with the Development and
Commercialization of Licensed Products are not included within the meaning of
the defined term “Proprietary Materials” for purposes of this Agreement.

1.58       “Regulatory Approval” means any and all approvals (including pricing
and reimbursement approvals), product and establishment licenses, registrations
and authorizations of any kind of any Regulatory Authority necessary for the
Development, manufacture, use or Commercialization of a Licensed Product (or any
component thereof) for use in the Field in any country or other jurisdiction in
the Territory.  The term “Regulatory Approval” shall include, without
limitation, any approval by a Regulatory Authority of any NDA, BLA, MAA or other
Drug Approval Application.

1.59       “Regulatory Authority” means the FDA or any counterpart to the FDA
outside the United States, or other national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity with authority over the Development, manufacture, use or
Commercialization of a Licensed Product.

1.60       “Regulatory Filings” means, collectively: (a) all INDs, NDAs, BLAs,
establishment license applications, drug master files, applications for
designation as an “Orphan Product” under the Orphan Drug Act, for “Fast Track”
status under Section 506 of the FDCA (21 U.S.C. § 356) or for a Special Protocol
Assessment under Section 505(b)(5)(B) and (C) of

15

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

the FDCA (21 U.S.C. § 355(b)(5)(B) and (C)) or all other similar filings
(including MAAs and counterparts to any of the foregoing in any country or
region in the Territory) as may be required by any Regulatory Authority for the
Development, manufacture, use or Commercialization of a Licensed Product in the
Territory; (b) all supplements and amendments to any of the foregoing; and
(c) all data and other information contained in, and correspondence relating to,
any of the foregoing.

1.61       “Restricted Period” means the period commencing on the Effective Date
and ending on the [***] anniversary of the Effective Date.

1.62       “Sublicensee” means any Third Party to which Lilly or one of its
Affiliates grants a sublicense of the rights granted to Lilly and its
Affiliates pursuant to this Agreement.

1.63       “Target”  means a protein described by [***] that is bound by an
Antibody used to create an Ab-MAY Product.

1.64       “Target-Binding Antibody” means an Antibody that specifically binds
to the Licensed Target.  For purposes of clarity, “Target-Binding Antibody” does
[***].

1.65       “Technology” means, collectively, all inventions, discoveries,
improvements, trade secrets and proprietary methods or materials, whether or not
patentable, including, without limitation, macromolecular sequences, data,
formulations, processes, techniques, know-how and results (including negative
results).

1.66       “Technical Transfer Materials” has the meaning ascribed to such term
in the Multi-Target Agreement.

1.67       “Territory” means all countries and jurisdictions of the world.

1.68       “Third Party” means any Person other than ImmunoGen, Lilly and their
respective Affiliates.

1.69       “Valid Claim” means any claim (including, without limitation, a
process, use or composition of matter claim) (a) in an issued and unexpired
patent within the Licensed Patent Rights that (i) has not been finally
cancelled, withdrawn, abandoned or rejected by any administrative agency or
other body of competent jurisdiction, and (ii) has not been revoked, held
invalid, or declared unpatentable or unenforceable in a decision of a court or
other body of competent jurisdiction that is unappealable or unappealed within
the time allowed for appeal, and (iii) has not been rendered unenforceable
through reissue, disclaimer or otherwise, and (iv) has

16

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

not been disclaimed or otherwise dedicated to the public by ImmunoGen, and
(v) is not lost through an interference proceeding and any appeals therefrom; or
(b) in [***] within the Licensed Patent Rights that [***].  Anything contained
in this Agreement to the contrary notwithstanding, a claim [***] within the
Licensed Patent Rights shall remain a Valid Claim for all purposes under this
Agreement, notwithstanding [***].

Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of the Agreement indicated
below:

 

Definition

Section

Agreement

Recitals

Alliance Managers

3.1(a)

Applicant

7.5(b)

Applicant Response

7.5(c)(ii)

Baseline Net Sales


1.41

Biosimilar Application

7.5(a)

BPCIA

7.5(a)

Challenge Jurisdiction

5.3(e)

Challenged Patent Rights

5.3(e)

Challenge-Related Royalty Increase

5.3(e)

Clawback Amount

5.3(e)

Combination


1.48

Covered Results


6.3

Covers

5.3(c)(iii)

[***]

[***]

Disclosing Party


1.12

Disclosure Letter

9.1(c)

Dispute


11.12

Effective Date

Recitals

Immediate Patent Infringement Action

7.5(c)(v)

ImmunoGen

Recitals

17

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

ImmunoGen Indemnitees

10.1(a)

ImmunoGen Proprietary Antibody


1.25

Indemnified Party


10.2

Indemnifying Party


10.2

Infringed Patent List

7.5(c)(v)

Infringement

7.4(a)

Infringement Notice

7.4(a)

JDC

3.2(a)

Lilly

Recitals

Lilly Indemnitees

10.1(b)

Lilly Response

7.5(c)(iii)

Losses

10.1(a)

Material Breach

8.2(b)

Monies

7.4(g)

Negotiation Period

7.5(c)(v)

Patent Committee

7.2(c)(i)

Patent List


1.33

Party/Parties

Recitals

Permitted Third Party Service Providers

2.1(a)

Post-Royalty Term Issued Patents

5.5(b)

Pre-Market Notice

7.5(d)(ii)

Proposed Biosimilar Product

7.5(a)

Proposed Patent List

7.5(c)(i)

Receiving Party


1.12

Reinstated License

5.5(b)

Reinstated Royalty Term

5.5(b)

Representatives


1.12

Royalty Restoration Date

5.5(b)

Royalty Term


5.5

18

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Safety Data Exchange Agreement


3.4

[***]

[***]

Term

8.1(a)

Third Party Claims

10.1(a)

Third Party Payments

5.3(b)

Upfront Fee


5.1

Wind-Down Period

8.3(a)

2.          GRANT OF RIGHTS

2.1         License Grants.

(a)        License to Lilly.  Subject to the terms and conditions of this
Agreement, ImmunoGen hereby grants to Lilly and its Affiliates an exclusive,
non-transferable (except as expressly permitted in this Agreement),
royalty-bearing license, including the right to grant sublicenses as described
in Section 2.1(b) hereof, under the Licensed Intellectual Property to Develop,
make, have made, use, sell, offer for sale, import, export and otherwise
Commercialize Licensed Products in the Field in the Territory.  Lilly and its
Affiliates shall have the right, without ImmunoGen’s permission or consent but
subject to the conditions set forth herein, to engage one or more Third Parties
(“Permitted Third Party Service Providers”) as subcontractors to perform
designated functions in connection with its activities under this Agreement
(including transferring Licensed Technology as may be necessary for such
Affiliate or Permitted Third Party Service Provider to perform such designated
functions), provided that (a) Lilly shall [***] and (b) Lilly shall [***].

(b)        Right to Sublicense.  Lilly and its Affiliates shall have the right
to grant sublicenses under the license rights granted to it under Section 2.1(a)
hereof with respect to any Licensed Product to any Sublicensee, provided, that:
(i) each such sublicense shall be consistent with the terms and conditions of
this Agreement; (ii) Lilly shall [***]; and (iii) Lilly shall [***].

2.2         Retained Rights and Covenants.

(a)        Retained Rights.  Subject to the other terms of this Agreement
(including, without limitation, Section 2.2(b) hereof), ImmunoGen retains the
right to use the Licensed

19

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Technology and practice the Licensed Patent Rights (i) to perform its
responsibilities under this Agreement; and (ii)  to develop, make, have made,
use, sell, offer for sale, import, export or otherwise commercialize [***] the
Licensed Target while [***] (and to grant licenses to Third Parties to do the
same).  For the avoidance of doubt, this Section 2.2 shall not confer on
ImmunoGen any right to Develop, make, have made, use, sell, offer for sale,
import, export or otherwise Commercialize [***] or [***] that [***] of [***]
that [***] to the [***] while the [***] under Section [***] hereof [***].

(b)        Covenants.  Notwithstanding anything to the contrary contained in
Section 2.2(a) or 2.4 hereof, ImmunoGen hereby agrees that, during the period
that the exclusive license granted under Section 2.1(a) hereof remains in
effect, it shall not (i) except as necessary to perform its responsibilities
under this Agreement, [***] or otherwise [***] any Licensed Product or other
product that consists of [***] that specifically binds to the Licensed Target,
or (ii) [***]; provided that the foregoing shall not restrict ImmunoGen’s right
to [***] provided further that under no circumstance shall such [***] include
any grant/conveyance of any rights to Develop, make, have made, use, sell, offer
for sale, import, export and otherwise Commercialize Licensed Products in the
Field in the Territory.

2.3             Use of Licensed Technology.  In connection with any Licensed
Technology transferred to Lilly pursuant to this Agreement and except as
otherwise provided in a separate written agreement between ImmunoGen and Lilly,
Lilly hereby agrees that (a) it shall not use such Licensed Technology for any
purpose other than exercising its rights and performing its obligations
hereunder; (b) it shall use such Licensed Technology only in compliance with all
Applicable Laws; (c) it shall not transfer any such Licensed Technology to any
Third Party (other than Sublicensees) without the prior written consent of
ImmunoGen, except as expressly permitted hereby; and (d) except for the rights
expressly set forth herein, Lilly is not granted any other rights, title or
interest in or to such Licensed Technology as a result of such transfer by
ImmunoGen.

2.4             Improvement License to ImmunoGen.  Lilly hereby grants to
ImmunoGen a non-exclusive, fully paid, irrevocable, royalty-free, worldwide
license [***], under Lilly’s interest in any Lilly Improvements and Joint
Improvements, including, without limitation, any Patent Rights claiming such
Improvements: (a) to research, develop, make, have made, use, sell,

20

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

offer for sale, import, export and otherwise commercialize [***] during the
period that the exclusive license granted under Section 2.1(a) hereof remains in
effect, any [***] and any [***] that [***]); and (b) to otherwise exploit such
Improvement for any and all uses outside of the field of human therapeutic,
prophylactic and diagnostic uses.  ImmunoGen’s ability to grant sublicenses to
Lilly’s interest in any Lilly Improvements and Joint Improvements shall be
effective in any given case only if [***].  For purposes of clarity, the license
granted under this Section 2.4 excludes any right [***] any [***] or other [***]
that [***] to the [***] for any use [***] while the exclusive license granted
under Section 2.1(a) hereof remains in effect.

3.          DEVELOPMENT AND COMMERCIALIZATION OF lICENSED PRODUCTS

3.1         Alliance Management.

(a)        Appointment of Alliance Managers.  Promptly after the Effective Date,
the Parties shall each appoint an individual who shall oversee contact between
the Parties for all matters related to this Agreement and the Parties’
respective activities hereunder (the “Alliance Managers”).  The Alliance
Managers may, but are not required to be, members of the JDC, but in all events
the Alliance Managers shall have the right to attend all meetings of the JDC and
may bring to the attention of the JDC, any matters or issues either of them
reasonably believes should be discussed by such committee.  Each Party may
replace its Alliance Manager at any time by notice to the other Party.

(b)        Responsibilities.  The Alliance Managers shall have the
responsibility of creating and maintaining a constructive work environment
between the Parties for all matters related to this Agreement and the Parties’
respective activities hereunder.  Without limiting the generality of the
foregoing, the Alliance Managers shall:

(i)         identify and bring to the attention of their respective managements
any disputes arising between the Parties related to this Agreement or the
Parties’ respective activities hereunder in a timely manner, including, without
limitation, any asserted occurrence of a Material Breach by a Party, and
function as the point of first referral in the resolution of each dispute;



21

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(ii)        provide a single, continuous point of communication between the
Parties with respect to this Agreement and the Parties’ respective activities
hereunder;

(iii)      plan and coordinate efforts and external communications by or between
the Parties with respect to this Agreement and the Parties’ respective
activities hereunder;

(iv)       take such steps as may be required to ensure that meetings of the JDC
occur as set forth in this Agreement, that procedures are followed with respect
to such meetings (including, without limitation, the giving of proper notice and
the preparation and approval of minutes) and that relevant action items
resulting from such meetings are appropriately carried out or otherwise
addressed; and

(v)        undertake such other responsibilities as the Parties may mutually
agree in writing.

3.2         Joint Development Committee.

(a)        Mandate and Establishment of Committee.  Promptly after the Effective
Date, the Parties shall form a joint development committee (the “JDC”) to serve
as a forum for coordination and communication between the Parties with respect
to the Development of Licensed Products, the exchange of safety data (as further
described in Section 3.4 hereof) relating to Licensed Products and other
products containing MAY Compounds, and to assist Lilly in its exercise of its
rights to make or have made Licensed Products under this Agreement.  Within
[***] days after the Effective Date, the Parties shall each nominate an equal
number of representatives (which shall be no less than two (2) or more than
five (5) each) for membership on the JDC.  Each Party may change its
representative(s) as it deems appropriate by written notice to the other
Party.  From time to time the JDC may establish one or more sub-teams comprised
of an equal number of representatives from both Parties to undertake specific
responsibilities of the JDC, which sub-teams shall be governed in the same
manner and subject to the relevant requirements set forth herein for the
JDC.  Lilly may dissolve the JDC upon achievement of the first approval of a
Drug Approval Application by the applicable Regulatory Authority for any
Licensed Product.

(b)        Chair of Committee; Meetings.  The chair of the JDC shall be one of
the Lilly representatives (or at Lilly’s sole discretion, co-chaired by two
Lilly representatives) on the

22

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

JDC, as designated by Lilly.  The JDC shall meet on a semi-annual basis or other
schedule agreed upon by the Parties, unless the Parties mutually agree in
advance of any scheduled meeting that there is no need for such meeting.  In
such instance, the next JDC meeting shall also be scheduled as agreed upon by
the Parties.  The location of meetings of the JDC shall alternate between
ImmunoGen’s offices and Lilly’s offices, unless otherwise agreed by the
Parties.  As agreed upon by the Parties, JDC meetings may be face-to-face or may
be conducted through teleconferences or videoconferences, provided that at least
two (2) JDC meetings during any Calendar Year shall be conducted face-to-face,
unless otherwise agreed to by the Parties.  In addition to its JDC
representatives, each Party shall be entitled to have other employees attend
such meetings to present and participate, though not in a decision-making
capacity.  Each Party shall bear its own costs and expenses, including travel
and lodging expense, that may be incurred by JDC representatives or other
attendees at JDC meetings, as a result of such meetings hereunder.  Minutes of
each JDC meeting will be transcribed and issued to members of the JDC by the
Alliance Manager (or his or her designee) of one of the Parties on an
alternating basis within [***] days after each meeting, and such minutes shall
be reviewed and modified as mutually required to obtain approval of such minutes
promptly thereafter.

3.3         Development and Commercialization.

(a)        Responsibility and Authority.  On and after the Effective Date, Lilly
shall have sole authority and responsibility (notwithstanding the formation of
the JDC or its decisions and/or disputes among the membership of the JDC) for
the Development, manufacture, use and Commercialization of Licensed Products in
the Field in the Territory, including, without limitation: (i) the conduct of
all research and pre-clinical Development activities (including, without
limitation, the assessment of alternative designs for the Licensed Products, the
selection of the final Target-Binding Antibodies, MAY Compounds and linkers to
be used in the Licensed Products and the selection of the Licensed Products to
be Developed, all pre-clinical and IND-enabling studies (including, without
limitation, toxicology testing), any pharmaceutical development work on
formulations and process development relating to any such Licensed Products);
(ii) all activities related to human clinical trials; (iii) all activities
relating to the manufacture and supply of Target-Binding Antibodies, MAY
Compounds, linkers and Licensed Products, to the extent such activities relate
to the Development, manufacture, use and

23

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Commercialization of Licensed Products (including, without limitation, all
required process development and scale up work with respect thereto); and
(iv) all Commercialization activities relating to any Licensed Product
(including, without limitation, marketing, promotion, sales, distribution,
import and export activities and any post-marketing trials and safety
surveillance).  Without limiting the generality of the foregoing, Lilly shall
have full control and authority and sole responsibility for (A) making all
Regulatory Filings for Licensed Products and filing all Drug Approval
Applications and otherwise seeking all Regulatory Approvals regarding such
matters and (B) reporting of all adverse events to Regulatory Authorities if and
to the extent required by Applicable Laws.  All activities relating to
Development, manufacture, use and Commercialization of Licensed Products under
this Agreement shall be undertaken at Lilly’s sole cost and expense, except as
otherwise expressly provided in this Agreement.

(b)        Due Diligence.  Lilly will use, and will cause any Sublicensee to
use, [***] to Develop Licensed Products and to undertake investigations and
actions required to obtain appropriate Regulatory Approvals necessary to market
Licensed Products, in the Field and in the Territory and, if approved, to
Commercialize Licensed Products, such [***] to be in accordance with the efforts
and resources Lilly would use for a compound owned by it or to which it has
rights, and that is of [***] at a [***] as the applicable Licensed Product,
taking into account [***] of such Licensed Product, [***] and [***] of such
Licensed Product, the [***] requirements involved in its Development,
Commercialization and Regulatory Approval, the [***] and [***] to [***] and
[***] such Licensed Product [***], the [***] of the applicable compound or
pharmaceutical product (including, without limitation, [***] and [***] achieved
or likely to be achieved) and other relevant factors including, without
limitation, technical, marketplace competitiveness, legal, scientific and/or
medical factors.  Anything contained in this Agreement to the contrary
notwithstanding, the obligations under this Section 3.3(b) shall cease upon
achievement of the [***] of a [***] by the applicable [***] for any Licensed
Product in any of the [***] or [***].

(c)        Compliance.  Each Party shall perform its obligations under this
Agreement in compliance in all material respects with all Applicable Laws,
provided that, with respect to each activity so performed that will or would
reasonably be expected to be submitted to a Regulatory Authority in support of
an Regulatory Filing, Lilly shall comply in all material

24

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

respects with the regulations and guidance of the FDA that constitute GLP or GMP
(or, if and as appropriate under the circumstances, other comparable regulation
and guidance of any applicable Regulatory Authority in any country or region in
the Territory).  Furthermore, each Party, to the extent applicable, will comply
with Lilly’s animal use policy as set forth in Schedule C attached hereto in
carrying out any animal research, if any, in connection with the Development of
Licensed Products hereunder.

3.4             Safety; Adverse Event Reporting.  At least [***] days prior to
[***], the Parties, through the JDC, will determine the desirability of entering
into a separate, related safety data exchange agreement (the “Safety Data
Exchange Agreement”) providing details related to managing adverse events that
occur during clinical trials, safety issues arising from pre-clinical research
and other safety and reporting practices and procedures (including all
activities outlined in Section 3.3 hereof) in compliance with all Applicable
Laws.  If the Parties determine that a separate, written Safety Data Exchange
Agreement is desirable, they agree to negotiate the terms of such agreement in
good faith.  Any breach of the Safety Data Exchange Agreement by either Party
shall not, in and of itself, be deemed to be a breach of this Agreement.

3.5         Updates and Reports; Notification of Milestones; Product Recalls.

(a)        Updates and Reports.  [***], Lilly shall provide ImmunoGen with brief
written reports, which ImmunoGen may request no more frequently than once per
Calendar Year until satisfaction of Lilly’s obligations under Section 3.3(b)
hereof, that shall summarize Lilly’s efforts to Develop the Licensed Products in
the Field in the Territory, identify the Drug Approval Applications that Lilly
or its Affiliates or Sublicensees have filed, sought or obtained in the prior
[***] month period, and any they reasonably expect to make, seek or attempt to
obtain in the following [***] month period.  The Parties agree that the minutes
of the JDC meetings may serve as reports hereunder, to the extent such minutes
adequately address the above subject matter.

(b)        Notification of Milestone Achievement.  Lilly shall provide ImmunoGen
with prompt written notice of the occurrence of any event giving rise to an
obligation to make a milestone payment to ImmunoGen under Section 5.2 hereof,
which shall in any event be no later than [***] Business Days after the
occurrence of such event, and shall provide ImmunoGen with prompt written notice
of the occurrence of the First Commercial Sale of any Licensed Product in

25

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

any country.  In the event that, notwithstanding the fact that Lilly has not
given any such notice, ImmunoGen believes any such milestone event has occurred,
it shall so notify Lilly in writing, and shall provide to Lilly the data and
information demonstrating that the conditions for payment have been
achieved.  Within [***] Business Days of its receipt of such notice, the Parties
shall confer to review the data and information and shall agree in good faith
whether or not the conditions for payment have been achieved.

(c)        Correspondence for Licensed Products.  To the extent reasonably
practicable and subject to any Third Party confidentiality obligations, Lilly
shall provide ImmunoGen with copies of any material documents or correspondence
pertaining to ImmunoGen’s manufacture or supply of MAY Compound or Licensed
Product in drug substance form and prepared for submission to any Regulatory
Authority and any material documents or other correspondence received from any
Regulatory Authority pertaining to ImmunoGen’s manufacture or supply of MAY
Compound or Licensed Product in drug substance form.  ImmunoGen shall complete
its review within [***] Business Days after receipt of the proposed
submission.  When requested in writing, ImmunoGen shall use commercially
reasonable efforts to provide assistance to Lilly in obtaining Regulatory
Approvals for Licensed Products.  Notwithstanding the foregoing, Lilly shall
have the sole responsibility for, and ImmunoGen agrees that Lilly shall be the
sole owner of, any Regulatory Approval for the Licensed Products.

(d)        Product Recalls.  In the event any Regulatory Authority issues or
requests a recall or takes similar action with respect to a Licensed Product
that Lilly reasonably believes is or may be attributable to or otherwise relates
to the Licensed Intellectual Property, or in the event either Party reasonably
believes that an event, incident or circumstance has occurred that may result in
the need for such a recall, such Party shall promptly notify the other Party
thereof by telephone, facsimile or email.  Following such notification, Lilly
shall decide and have control of whether to conduct a recall or market
withdrawal (except in the event of a recall or market withdrawal mandated by a
Regulatory Authority, in which case it shall be required) or take such other
corrective action in any country and the manner in which any such recall, market
withdrawal or corrective action shall be conducted, provided that Lilly shall
keep ImmunoGen informed regarding any such recall, market withdrawal or
corrective action as ImmunoGen from time to time may reasonably request, but
only to the extent Lilly is legally permitted to do so. 

26

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Lilly shall bear all expenses of any such recall, market withdrawal or
corrective action, including, without limitation, expenses of notification,
destruction and return of the affected Licensed Product and any refund to
customers of the amounts paid for such Licensed Product.

(e)        Confidential Information.  All reports, updates, product complaints
and other information provided by the Disclosing Party to the Receiving Party
under this Agreement (including under this Section 3.5), shall be considered
Confidential Information of the Disclosing Party, subject to the terms of
Section 6 hereof.

4.          SUPPLY AND MANUFACTURING OBLIGATIONS; SERVICES

4.1             Supply of Materials.  Lilly shall be responsible, at its sole
cost, for manufacturing or having manufactured, all materials (including without
limitation, all Target-Binding Antibodies, linkers, MAY Compounds and Licensed
Products) to enable it to Develop and Commercialize Licensed Products (including
as required for any pre-clinical, clinical and commercial use of Licensed
Products, including process development and scale-up).  In the event Lilly
elects to manufacture or have manufactured by a Permitted Third Party Service
Provider Licensed Products, or linkers or MAY Compounds therefor, then ImmunoGen
shall (a) provide the Technical Transfer Materials to Lilly for the purpose of
enabling Lilly to exercise its rights under this Agreement with respect to the
Licensed Product, to the extent such Technical Transfer Materials have not
already been provided by ImmunoGen to Lilly pursuant to the Multi-Target
Agreement [***].  Notwithstanding the foregoing, Lilly shall promptly notify
ImmunoGen whenever Lilly has, directly or indirectly, engaged any Permitted
Third Party Service Provider to provide any MAY Compound for use, or potential
use, in the manufacture of any Licensed Product or any of its components.  Such
notice shall set forth  such Permitted Third Party Service Provider’s name,
address and contact information (e.g., telephone number(s) and/or email
address(es)).

4.2             Supply of MAY Compound by ImmunoGen for Non-Clinical
Development.  Notwithstanding anything to the contrary in Section 4.1 hereof,
during the Term, Lilly may request ImmunoGen to supply Lilly with such
quantities of MAY Compound as may be reasonably requested by Lilly in order to
conduct all pre-clinical Development activities

27

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

relating to Licensed Products.  Lilly shall order all amounts of MAY Compound,
and ImmunoGen shall use commercially reasonable efforts to deliver all such
ordered amounts, in accordance with forecasting parameters, advance ordering
timeframes and delivery timeframes and specifications to be agreed upon by the
Parties.  ImmunoGen shall charge, and Lilly agrees to pay, [***] for such MAY
Compound.  In connection with such supply pursuant to this Section 4.2, Lilly
hereby agrees that (a) it shall not use the MAY Compound in any human subject;
and (b) it shall use the MAY Compound in compliance with all Applicable
Laws.  Lilly shall be entitled to transfer MAY Compound to any Affiliate,
Sublicensee or Permitted Third Party Service Provider under terms obligating
such Affiliate, Sublicensee or Permitted Third Party Service Provider not to
transfer or use such MAY Compound except in compliance with the preceding
sentence.

4.3             Services; Supply of Drug Substance.  If, during the Term, Lilly
requests that ImmunoGen conduct (a) [***], (b) [***], (c) manufacturing and/or
supply of Licensed Product in drug substance form for any [***], or [***], but
excluding [***] and [***], or (d) any other tasks in connection with the
Development, manufacture, use and Commercialization of Licensed Products with
respect to which the Parties may mutually agree, then the Parties shall
negotiate in good faith the terms of separate written agreements (which may
include, without limitation, master agreements, supply agreements, service
agreements and quality agreements) for each of the activities to be performed
thereunder.

5.         FINANCIAL TERMS

5.1             Upfront Fee.  In consideration of the grant of the license
described in Section 2.1 hereof, Lilly hereby agrees to pay ImmunoGen an upfront
fee (the “Upfront Fee”) in the amount of [Zero United States Dollars ($0.00)/Two
Million United States Dollars ($2,000,000)] payable in accordance with
Section 5.6(d) hereof within [***] days after the Effective Date, which Upfront
Fee shall be non-refundable and non-creditable.



28

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Milestone Payments for Licensed Products.  In further consideration of the grant
of the license by ImmunoGen hereunder, and subject to the other terms of this
Agreement, Lilly will make the following payments to ImmunoGen in accordance
with Section 5.6(d) hereof within [***] days after Lilly’s receipt of an invoice
from ImmunoGen reflecting the first occurrence of each of the milestones set
forth below:

 

5.2             Milestone Payments for Licensed Products.  In further
consideration of the grant of the license by ImmunoGen hereunder, and subject to
the other terms of this Agreement, Lilly will make the following payments to
ImmunoGen in accordance with Section 5.6(d) hereof within [***] days after
Lilly’s receipt of an invoice from ImmunoGen reflecting the first occurrence of
each of the milestones set forth below:

 

Clinical Milestones

Milestone Payment

(a)Initiation of first Phase I Clinical Study for a Licensed Product

$5.0 Million

(b)Initiation of first Phase II Clinical Study for a Licensed Product

$9.0 Million

[***]

[***]

Regulatory Milestones

 

[***]

[***]

[***]

[***]

Sales Milestones

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

If the milestone described in [***] above occurs before milestone described in
[***] above, the milestone payment payable upon the occurrence of the milestone
described in [***] 

29

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

above shall be increased from $[***] to [$[***]], and no milestone payment will
be payable with respect to any [***] of the [***].  It is hereby acknowledged
and agreed that any milestone payment shall be [***], with respect to the [***]
of the [***], regardless of how many times [***] is [***] and [***].  All
milestone payments shall be nonrefundable and noncreditable.  Lilly shall notify
ImmunoGen of the achievement of each milestone hereunder as provided in
Section 3.5(b) hereof.

5.3         Payment of Royalties; Royalty Rates; Accounting for Royalties and
Records.

(a)        Royalty Payments.  For each Licensed Product, commencing on the first
date of First Commercial Sale of such Licensed Product in any country or
jurisdiction in the Territory, Lilly shall pay to ImmunoGen the following
royalties based on Net Sales of such Licensed Product sold by Lilly, its
Affiliates and its Sublicensees, on an incremental basis in each Calendar Year
during the Royalty Term, at the following rates:

 

 

For Calendar Year Worldwide

Royalty Rate

Net Sales of Licensed Products

(% of Calendar Year Net Sales)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

(b)        Third Party Royalty Offset.  Subject to Section 5.3(f) hereof, if,
with respect to a Calendar Quarter, Lilly [***] to one or more Third Parties in
consideration for a [***], in the [***] Lilly could [***] the Licensed
Intellectual Property [***] to [***] or [***] the [***] or [***] of any Licensed
Product included within the Licensed Intellectual Property

30

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

[***] owned by such Third Party in any country (collectively, “Third Party
Payments”), as evidenced, to the extent requested by ImmunoGen, by [***] and
approved by [***] (which approval shall not be unreasonably withheld), then
Lilly shall have the right to reduce the royalties otherwise due to ImmunoGen
pursuant to Section 5.3(a) or 5.3(d) hereof (but not the royalties otherwise due
to ImmunoGen pursuant to Section 5.3(c) hereof) with respect to Net Sales in
such country of such Licensed Products in such Calendar Quarter by an amount
equal to [***] of the amount of such Third Party Payments.  For purposes of
clarity, the term “Third Party Payments” includes only [***] payable on the same
basis as required by this Section 5.3, and does not include [***] in excess of
[***], any amounts paid for [***] or any amount paid for rights not required to
permit Lilly to practice the Licensed Intellectual Property to make, use, sell
or import the MAY Compound portion or linker portion of any Licensed Product
included in the Licensed Intellectual Property in any country.

(c)        Valid Claim Coverage.

(i)         No Patent Coverage.  Subject to Section 5.3(f) hereof, the royalty
rates set forth in Sections 5.3(a), 5.3(d) and 5.3(e) hereof shall apply, on a
country-by-country basis and Licensed Product-by-Licensed Product basis, to Net
Sales of Licensed Products only where (A) such Licensed Product (or its
manufacture, use, sale, offer for sale or importation) in such country is
Covered by a Valid Claim within the Licensed Patent Rights or (B) the
manufacture of such Licensed Product (or of any component of such Licensed
Product), at the time of its manufacture, was Covered by a Valid Claim within
the Licensed Patent Rights in the country of manufacture.  Subject to the other
terms of this Agreement (except for Section 5.3(b) hereof, which shall not
apply), on a country-by-country and Licensed Product-by-Licensed Product basis
where and as of and when the royalty rates under Sections 5.3(a), 5.3(d) and
5.3(e) hereof do not apply as a result of this Section 5.3(c)(i), the royalties
payable with respect to Net Sales of such Licensed Product sold by Lilly, its
Affiliates and its Sublicensees in such country shall be reduced by [***] of the
royalties otherwise owed to ImmunoGen pursuant to Section 5.3(a) or 5.3(e)
hereof, as applicable, without giving effect to any royalty reduction provided
in Section 5.3(d) hereof, using the methodology outlined in Schedule B attached
hereto.  The Parties hereby acknowledge and agree that such royalties shall be
in consideration of

31

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

the commercial advantage, know-how and background information gained from the
unpatented Licensed Technology.

(ii)        Applicability of Royalty Rates.  For purposes of clarity, (A) if a
Licensed Product (or its manufacture, use, sale, offer for sale or importation)
is Covered by a Valid Claim in a country within the Territory such that
royalties are paid by Lilly pursuant to Section 5.3(a), 5.3(d) or 5.3(e) hereof
and, prior to the expiration of the Royalty Term for such Licensed Product in
such country, the Licensed Product (and its manufacture, use, sale, offer for
sale or importation) is no longer Covered by a Valid Claim in such country,
Lilly shall pay ImmunoGen a royalty at the rate set forth in Section 5.3(c)(i)
hereof for the portion of the Royalty Term during which no such Valid Claim
Covers such Licensed Product (or its manufacture, use, sale, offer for sale or
importation) in such country; and (B) if a Licensed Product (or its manufacture,
use, sale, offer for sale or importation) is not Covered by a Valid Claim in a
country within the Territory such that royalties are paid by Lilly pursuant to
Section 5.3(c)(i) hereof and, prior to the expiration of the Royalty Term for
such Licensed Product in such country, the Licensed Product (or its manufacture,
use, sale, offer for sale or importation) becomes Covered by a Valid Claim
within the Licensed Patent Rights in such country, Lilly shall pay ImmunoGen a
royalty at the rates set forth in Section 5.3(a), 5.3(d) or 5.3(e) hereof, as
applicable, for that portion of the Royalty Term during which such Valid Claim
Covers such Licensed Product (or its manufacture, use, sale, offer for sale or
importation) in such country.

(iii)      Definition of “Cover”.  For the sole purposes of this Section 5.3
(and for no other purpose under this Agreement), a Valid Claim within the
Licensed Patent Rights “Covers” the Licensed Product (or its manufacture, use,
sale, offer for sale or importation) in a country if, but for the license
granted under Section 2.1(a) hereof, the manufacture, use, sale, offer for sale
or importation of the Licensed Product by Lilly or any of its Affiliates or
Sublicensees in such country would infringe such Valid Claim; provided, however,
that in determining whether a Valid Claim within such Licensed Patent Rights
“Covers” (as defined above) the Licensed Product (or its manufacture, use, sale,
offer for sale or importation), (A) any Valid Claim within the Licensed Patent
Rights that is jointly owned by Lilly (or any of its Affiliates) with ImmunoGen
(or any of its Affiliates) shall be deemed to be owned solely by

32

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

ImmunoGen or an Affiliate of ImmunoGen and (B) any Valid Claim contained in
[***] within the Licensed Patent Rights that has not been (1) canceled,
withdrawn or abandoned or (2) [***] shall be deemed to [***].

(d)        Loss of Market Exclusivity.

(i)         Major Countries.  Subject to Section 5.3(f) hereof, if, with respect
to a Calendar Quarter, Lilly or any of its Affiliates or Sublicensees
experiences a Loss of Market Exclusivity for a Licensed Product in any Major
Country, then Lilly shall have the right to reduce the royalties otherwise due
to ImmunoGen pursuant to Section 5.3(a) or 5.3(e) hereof (but not the royalties
otherwise due to ImmunoGen under Section 5.3(c) hereof) with respect to Net
Sales in such country of such Licensed Products in such Calendar Quarter as
described below, in each case using a methodology similar to that outlined in
Schedule B attached hereto.  In calculating royalty reductions pursuant to this
Section 5.3(d), the applicable WARR (as defined in Schedule B) shall be
multiplied by a percentage which is equal to a fraction, the numerator of which
is the actual Net Sales of the Licensed Product in the country for the
applicable Calendar Quarter during the period of Loss of Market Exclusivity, and
the denominator of which is the Baseline Net Sales of the Licensed Product in
such country; provided, however, that (i) if the percentage referred to above is
[***], no reductions shall be made pursuant to this Section 5.3(d) with respect
to Net Sales of the Licensed Product in such country for such Calendar Quarter;
and (ii) such percentage shall never be less than [***], regardless of whether
Net Sales of such Licensed Product in such country for such Calendar Quarter are
[***] of the applicable Baseline Net Sales.

(ii)        Non-Major Countries.  Subject to Section 5.3(f) hereof, if, with
respect to a Calendar Quarter, Lilly or any of its Affiliates or Sublicensees
experiences a Loss of Market Exclusivity for a Licensed Product in any Non-Major
Country, then Lilly shall have the right to reduce the royalties otherwise due
to ImmunoGen pursuant to Section 5.3(a) or 5.3(e) hereof (but not the royalties
otherwise due to ImmunoGen under Section 5.3(c) hereof) with respect to Net
Sales in such country of such Licensed Products in such Calendar Quarter and
[***] in such country as described below, in each case using a methodology
similar to that outlined in Schedule B attached hereto.  In calculating royalty
reductions pursuant to this Section 5.3(d), the applicable WARR (as defined in
Schedule B) shall be multiplied by [***].



33

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(e)        Effect of Challenge.  In further consideration of the grant by
ImmunoGen of the license hereunder and except to the extent the following is
unenforceable under the Applicable Laws of a particular jurisdiction where a
patent application within the Licensed Patent Rights is pending or a patent
within the Licensed Patent Rights is issued, if Lilly, its Affiliates or
Sublicensees initiates a Challenge or induces or assists a Third Party in
initiating or prosecuting a Challenge (the Licensed Patent Rights subject to
such Challenge being referred to herein as the “Challenged Patent Rights”), then
during the period that such Challenge is pending, the royalty rates set forth in
Section 5.3(a) hereof shall be increased by an additional [***] of annual Net
Sales (the “Challenge-Related Royalty Increase”) in the country(ies) in which
the Challenged Patent Rights were pending or issued (each, a “Challenge
Jurisdiction”) commencing on the date of such initiation or the date Lilly, its
Affiliates or Sublicensees first induces or provides assistance to such Third
Party, as applicable, but only with respect to Net Sales of Licensed Products in
the applicable Challenge Jurisdiction(s).  Each Party shall pay its respective
expenses (including attorneys’ fees and expenses) with respect to the assertion
of or response to any Challenge.  Following the final, unappealable conclusion
of a Challenge in a Challenge Jurisdiction, Lilly’s obligation to pay the
Challenge-Related Royalty Increase shall [***].  If, following the final,
unappealable conclusion of a Challenge in a Challenge Jurisdiction, there
remains one or more Valid Claims within the Challenged Patent Rights that would
be infringed by the manufacture, use, sale, offer for sale or importation of
Licensed Products by Lilly or any of its Affiliates or Sublicensees in the
Challenge Jurisdiction in the absence of the license granted under
Section 2.1(a) hereof, then ImmunoGen shall be entitled to (i) retain all
amounts with respect to the Challenge-Related Royalty Increase actually paid by
Lilly to ImmunoGen with respect to the Challenge Jurisdiction, and (ii) be paid
any amounts owing with respect to the Challenge-Related Royalty Increase that
are accrued but unpaid prior to the date Lilly’s obligation to pay the
Challenge-Related Royalty Increase ceases as provided above (for avoidance of
any doubt, under the circumstances described in this sentence, since the
Challenge-Related Royalty Increase has ceased, for any period from and after the
date of such cessation, royalties under this Agreement shall only be those
royalties that ImmunoGen would otherwise be entitled to under this Agreement
disregarding the Challenge-Related Royalty Increase).  If, following the final,
unappealable conclusion of a Challenge in a Challenge

34

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Jurisdiction, there remain no Valid Claims within the Challenged Patent Rights
that would be infringed by the manufacture, use, sale, offer for sale or
importation of Licensed Products by Lilly or any of its Affiliates or
Sublicensees in such Challenge Jurisdiction in the absence of the license
granted under Section 2.1(a) hereof, then ImmunoGen shall reimburse Lilly for
all amounts paid with respect to the Challenge-Related Royalty Increase actually
paid by Lilly to ImmunoGen with respect to the Challenge Jurisdiction (the
“Clawback Amount”) as follows: (A) Lilly shall be entitled to credit [***]
percent ([***]%) of each royalty payment due under Section 5 hereof as they
become due from and after the final, unappealable conclusion of such Challenge
in such Challenge Jurisdiction against the Clawback Amount until reimbursed in
full; and (B) any unreimbursed portion of the Clawback Amount outstanding at the
conclusion of the Royalty Term in all countries and jurisdictions in the
Territory shall be paid to Lilly within [***] days after receipt by ImmunoGen of
an invoice from Lilly therefor.

(f)         Minimum Royalty Rate.  Anything contained in this Agreement to the
contrary notwithstanding, none of the reductions to royalties provided in
Sections 5.3(b), 5.3(c) and 5.3(d) hereof, shall, individually or in the
aggregate, [***] the royalties payable with respect to Net Sales of any Licensed
Product sold by Lilly, its Affiliates and its Sublicensees in any country during
the Royalty Term by more than [***] of the royalties otherwise owed to ImmunoGen
pursuant to Section 5.3(a) or 5.3(e), as applicable, without giving effect to
any royalty reduction provided in Section 5.3(b), 5.3(c) or 5.3(d) hereof.

5.4             One Royalty.  For purposes of clarity, only one royalty,
calculated at the applicable royalty rate under this Section 5 (after taking
into account all the applicable provisions of this Section 5), shall be payable
to ImmunoGen hereunder for each sale of a Licensed Product.

5.5         Royalty Term.

(a)        Determination of Royalty Term.  Subject to the reinstatement
provisions of Section 5.5(b) hereof, Lilly shall pay royalties with respect to
Net Sales of each Licensed Product on a country-by-country and Licensed
Product-by-Licensed Product basis until the later of (i) [***] years from the
date of First Commercial Sale of such Licensed Product in such country or
(ii) the expiration of the last to expire Valid Claim within the Licensed Patent
Rights that would be infringed by the manufacture, use, sale, offer for sale or
importation of the Licensed Product by Lilly or any of its Affiliates or
Sublicensees in such country in the absence

35

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

of the license granted under Section 2.1(a) hereof (the “Royalty Term”).  For
the sole purposes of determining infringement of Valid Claims under this
Section 5.5(a) (and for no other purpose), (A) any Valid Claim within the
Licensed Patent Rights that is jointly owned by Lilly (or any of its Affiliates)
with ImmunoGen (or any of its Affiliates) shall be deemed to be owned solely by
ImmunoGen or an Affiliate of ImmunoGen, and (B) subject to Section 5.5(b)
hereof, claims contained in [***] that have [***] in a country will not be
considered Valid Claims and, therefore, will be disregarded for purposes of
determining the expiration of the Royalty Term for a Licensed Product in such
country under this Section 5.5(a).

(b)        Reinstatement of Royalty Term.  If, following the expiration of the
Royalty Term applicable to a Licensed Product in a country in accordance with
Section 5.5(a) hereof, any patent issues to ImmunoGen or one of its Affiliates
in such country having, as its earliest priority date, a date preceding the
expiration of the Royalty Term (as determined in accordance with Section 5.5(a)
hereof), and any such issued patent (the “Post-Royalty Term Issued Patents”)
contains one or more Valid Claims that would at any time after issuance be
infringed by the manufacture, use, sale, offer for sale or importation of the
Licensed Product by Lilly or any of its Affiliates or Sublicensees in such
country (it being understood and agreed by the Parties that such Post-Royalty
Term Issued Patents are not included within the scope of the paid-up license
granted under Section 8.1(b) hereof but are included in the paid-up license
granted under Section 8.1(c) hereof), then all of the terms and conditions of
this Agreement shall be automatically reinstated (the “Reinstated License”) with
respect to such Licensed Product in such country as of the first date that the
manufacture, use, sale, offer for sale or importation of such Licensed Product
in such country would infringe such Valid Claims (the “Royalty Restoration
Date”) with such Valid Claims included within the Licensed Patent Rights, except
that the Reinstated License shall be on a nonexclusive basis.  Lilly shall pay
royalties in accordance with Section 5 hereof with respect to Net Sales of such
Licensed Product in such country from the applicable Royalty Restoration Date
until the expiration of the last to expire Valid Claim contained in the
applicable Post-Royalty Term Issued Patents that would be infringed by the
manufacture, use, sale, offer for sale or importation of the Licensed Product by
Lilly or any of its Affiliates or Sublicensees in such country in the absence of
the license granted

36

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

under Section 2.1(a) hereof (the “Reinstated Royalty Term”).  For purposes of
clarity, a discrete Reinstated Royalty Term will apply to each Post-Royalty Term
Issued Patent.

5.6         Payment Terms.

(a)        Payment of Milestones; Payment of Royalties; Royalty Reports.  Lilly
shall make any milestone payments owed to ImmunoGen hereunder in U.S. Dollars,
using the wire transfer provisions of Section 5.6(d) hereof within [***] days of
the occurrence of the applicable event giving rise to the obligation and receipt
by Lilly of an invoice from ImmunoGen to make such payment.  Lilly shall make
any royalty payments owed to ImmunoGen in U.S. Dollars, quarterly within [***]
days following the end of each Calendar Quarter for which such royalties are
deemed to occur (as provided in the next sentence), using the wire transfer
provisions of Section 5.6(d) hereof.  Determination of when a sale of any
Licensed Product occurs for purposes of this Agreement shall be made when the
revenue from such sale is recognized by Lilly in accordance with Lilly
Accounting Standards or, in the case of Sublicensees, in accordance with such
Sublicensees’ respective revenue recognition accounting standards, consistently
applied.  Each royalty payment shall be accompanied by a report in which sales
of Licensed Products occurred in the Calendar Quarter covered by such statement,
specifying each of: (A) the Net Sales in U.S. Dollars of each Licensed Product
on a country-by-country basis in the Territory during the Calendar Quarter by
Lilly and its Affiliates and Sublicensees; (B) the applicable  royalty rate(s)
under this Agreement [***]; and (C) the royalties payable, in U.S. Dollars,
which shall have accrued hereunder with respect to such Net Sales.

(b)        Accounting.  All payments hereunder shall be made in
U.S. dollars.  Royalties shall be calculated based on Net Sales in U.S. Dollars,
with the conversion of Net Sales in each country to U.S. Dollars according the
Lilly Standard Exchange Rate Methodology.

(c)        No Set-Off; Tax Withholding.  All payments made by Lilly to ImmunoGen
hereunder shall be made without set-off or counterclaim and free and clear of
any taxes, duties, levies, fees or charges, except for withholding taxes, if
any.  Lilly shall make any applicable withholding payments due on behalf of
ImmunoGen and shall provide ImmunoGen with reasonable proof of payment of such
withholding taxes, together with an accounting of the calculations of such
taxes, within [***] days after such payment is remitted to the proper

37

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

authority.  Any withheld tax remitted by Lilly to the proper authority shall be
treated as having been paid by Lilly to ImmunoGen for all purposes of this
Agreement.  The Parties will cooperate reasonably in completing and filing
documents required under the provisions of any Applicable Laws in connection
with the making of any required withholding tax payment, or in connection with
any claim to a refund of or credit for any such payment.

(d)        Wire Transfers.  All payments hereunder shall be made to ImmunoGen in
U.S. Dollars by bank wire transfer in immediately available funds to the account
designated by ImmunoGen by written notice to Lilly from time to time.

5.7             Overdue Payments.  Subject to the other terms of this Agreement,
any payments hereunder not paid within the applicable time period set forth
herein shall bear interest from the due date until paid in full, at a rate per
annum equal to the lesser of (a) [***], or (b) the maximum interest rate
permitted by Applicable Law in regard to such payments, calculated in each case
from the date such payment was due through to the date on which payment is
actually made; provided, however, that with respect to any disputed payments, no
interest shall be due until such dispute is resolved and the interest that shall
be payable thereon shall be based on the finally-resolved amount of such
payment, calculated from the original date on which the disputed payment was due
through the date on which payment is actually made.  Such payments when made
shall be accompanied by all interest so accrued.  Such interest and the payment
and acceptance thereof shall not negate or waive the right of ImmunoGen to any
other remedy, legal or equitable, to which it may be entitled because of the
delinquency of the payment.

5.8         Records Retention; Audit.

(a)        Records Retention.  Commencing as of the date of First Commercial
Sale of the first Licensed Product, Lilly and its Affiliates and Sublicensees
shall keep for at least [***] years from the end of the Calendar Year to which
they pertain complete and accurate records of sales by Lilly or its Affiliates
or Sublicensees, as the case may be, of each Licensed Product, in sufficient
detail to allow the accuracy of the royalty payments to be confirmed.

(b)        Audit.  Subject to the other terms of this Section 5.8(b), at the
request of ImmunoGen, upon at least [***] Business Days’ prior written notice,
but no more often than [***] per Calendar Year and not [***] with respect to
records covering any specific period of time, and at its sole expense (except as
otherwise provided herein), Lilly shall permit an

38

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

internationally recognized independent accounting firm reasonably selected by
ImmunoGen and reasonably acceptable to Lilly to inspect (during regular business
hours) at such place or places where such records are customarily kept the
relevant records required to be maintained by Lilly and its Affiliates and
Sublicensees under Section 5.8(a) hereof.  At ImmunoGen’s request, the
independent accounting firm shall be entitled to audit the [***] years of
Lilly’s records solely for purposes of verifying the items set forth in
Section 5.8(a) hereof.  Before beginning the audit the independent accounting
firm shall enter into a confidentiality agreement with both Parties
substantially similar to the provisions of Section 6 hereof limiting the
disclosure and use of such information by such independent accounting firm to
authorized representatives of the Parties and the purposes germane to this
Section 5.8.  The independent accounting firm shall provide its audit report and
basis for any determination to Lilly at the time such report is provided to
ImmunoGen.  Lilly and ImmunoGen shall each have the right to request a further
determination by such independent accounting firm as to matters which such Party
disputes within [***] days following receipt of such report.  The Party
initiating a dispute will provide the other Party and the independent accounting
firm with a reasonably detailed statement of the grounds upon which it disputes
any findings in the audit report and the independent accounting firm shall
undertake to complete such further determination within [***] days after the
dispute notice is provided, which determination shall be limited to the disputed
matters and provided to both Parties.  The Parties shall use reasonable efforts,
through the participation of finance representatives of both Parties, to resolve
any dispute arising in relation to the audit by good faith discussion.  The
results of any such audit, reflecting the independent accounting firm’s
determination of any disputed matters, shall be binding on both
Parties.  ImmunoGen agrees to treat the results of any such independent
accounting firm’s review of Lilly’s records under this Section 5.8(b) as
Confidential Information of Lilly subject to the terms of Section 6 hereof.  If
any such audit reveals a deficiency in the calculation of royalties resulting in
any underpayment by Lilly, Lilly shall [***] pay ImmunoGen the amount remaining
to be paid [***], and if such underpayment is by [***], Lilly shall pay the
reasonable costs and expenses of the audit.  If any audit reveals an excess in
the calculation of royalties resulting in an overpayment by Lilly, Lilly may
invoice ImmunoGen for such overpayment, and ImmunoGen will pay such invoice
within [***] days from the date of its receipt of such invoice.



39

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

6.         TREATMENT OF CONFIDENTIAL INFORMATION

6.1         Confidentiality.

(a)        Confidentiality Obligations.  ImmunoGen and Lilly each recognizes
that the other Party’s Confidential Information constitutes highly valuable
assets of such other Party.  ImmunoGen and Lilly each agrees that, subject to
Section 6.1(b) hereof, during the Term and for an additional [***] years
thereafter, (i) it will not disclose, and will cause its Affiliates (and, in the
case of Lilly, its Sublicensees and Permitted Third Party Service Providers) not
to disclose, any Confidential Information of the other Party and (ii) it will
not use, and will cause its Affiliates (and, in the case of Lilly, its
Sublicensees and Permitted Third Party Service Providers) not to use, any
Confidential Information of the other Party, in either case, except as expressly
permitted hereunder.  Without limiting the generality of the foregoing, each
Party shall take such action, and shall cause its Affiliates (and, in the case
of Lilly, its Sublicensees and Permitted Third Party Service Providers) to take
such action, to preserve the confidentiality of the other Party’s Confidential
Information as such Party would customarily take to preserve the confidentiality
of its own Confidential Information and shall, in any event, use at least
reasonable care to preserve the confidentiality of the other Party’s
Confidential Information.

(b)        Limited Disclosure.  Each Receiving Party shall be entitled to
disclose the Disclosing Party’s Confidential Information to its Affiliates and
their respective Representatives (and, in the case of Lilly, its Sublicensees
and Permitted Third Party Service Providers) to enable the Receiving Party to
exercise its rights or to carry out its responsibilities under this Agreement,
provided that such disclosure shall only be made to persons who are bound by
written obligations as described in Section 6.1(c) hereof.  In addition, the
Receiving Party may disclose the Disclosing Party’s Confidential Information to
the extent such disclosure (i) is reasonably necessary to file, prosecute or
maintain patents or patent applications, or to file, prosecute or defend
litigation related to patents or patent applications, subject to the restriction
set forth in Section 7.2(e) hereof and otherwise in accordance with this
Agreement, or (ii) as required by Applicable Laws, provided that in the case of
any disclosure under this clause (ii), the Receiving Party shall (A) if
practicable, provide the Disclosing Party with reasonable advance notice of and
an opportunity to comment on any such required disclosure, (B) if requested by
the Disclosing

40

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Party, cooperate in all reasonable respects with the Disclosing Party’s efforts
to obtain confidential treatment or a protective order with respect to any such
disclosure, at the Disclosing Party’s expense, and (C) use good faith efforts to
incorporate the comments of the Disclosing Party in any such disclosure or
request for confidential treatment or a protective order.

(c)        Employees, Consultants and Subcontractors.  ImmunoGen and Lilly each
hereby represents and warrants that all of its and its Affiliates’
Representatives who participate in the activities contemplated by this Agreement
or who otherwise have access to Confidential Information of the other Party are
or will, prior to their participation or access, be bound by written obligations
to maintain such Confidential Information in confidence and not to use such
information except as expressly permitted hereunder.  Each Party agrees to use,
and to cause its Affiliates (and, in the case of Lilly, its Sublicensees and
Permitted Third Party Service Providers) to use, reasonable efforts to enforce
such obligations.

6.2             Publicity.  The Parties acknowledge that the terms of this
Agreement constitute the Confidential Information of each Party and may not be
disclosed except as permitted by Section 6.1(b) hereof.  In addition, either
Party may disclose the terms of this Agreement (a) on a need-to-know basis to
such Party’s legal, accounting and financial advisors and (b) as reasonably
necessary in connection with any actual or potential (i) debt or equity
financing of such Party or (ii) purchase by any Third Party of all the
outstanding capital stock or all or substantially all of the assets of such
Party or any merger or consolidation involving such Party (except that ImmunoGen
shall not disclose the identity of the Licensed Target under this clause (b));
provided that in each case the Person to whom the terms of this Agreement is to
be disclosed agrees in writing to maintain the confidentiality of such
information with terms at least as protective as those contained in
Section 6.1(a) hereof.  Anything contained in this Agreement to the contrary
notwithstanding, upon the execution of this Agreement ImmunoGen may issue a
press release with respect to this Agreement (the final form of which shall have
been reviewed and approved by Lilly prior to the Effective Date, which approval
shall not be unreasonably withheld, conditioned or delayed) and either Party may
make subsequent and repeated public disclosure of the contents thereof without
further approval of the other Party.  After issuance of such press release,
neither Party shall publish, present or otherwise disclose publicly any material
related to events arising under this Agreement without the prior written consent
of the other

41

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Party; provided that notwithstanding the foregoing, (A) neither Party will be
prevented from complying with any duty of disclosure it may have pursuant to
Applicable Laws; and (B) either Party shall be permitted to publish such
material in scientific journals or present such material at scientific
conferences in accordance with Section 6.3 hereof.  Either Party may make
subsequent and repeated disclosure of the contents of any disclosures permitted
by the preceding sentence without the prior written consent of the other Party.

6.3             Publications and Presentations.  The Parties acknowledge that
scientific publications and presentations must be strictly monitored to prevent
any adverse effect from premature publication or dissemination of results of the
activities hereunder.  Each Party agrees that, except as required by Applicable
Laws, it shall not publish or present, or permit to be published or presented,
the results of the Development, manufacture, use and Commercialization of a
Licensed Product to the extent such results refer to, derive from or otherwise
relate to the Licensed Intellectual Property (the “Covered Results”) without the
prior review by and approval of the other Party; provided, that it shall not be
deemed unreasonable for Lilly to withhold its consent to any request by
ImmunoGen to publish or present any Covered Results prior to the planned
publication or dissemination of such Covered Results by Lilly.  Each Party shall
provide to the other Party the opportunity to review each of the submitting
Party’s proposed abstracts, manuscripts or presentations (including, without
limitation, information to be presented verbally) that relate to the Covered
Results at least [***] days prior to its intended presentation or submission for
publication, and such submitting Party agrees, upon written request from the
other Party given within such [***] day period, not to submit such abstract or
manuscript for publication or to make such presentation until the other Party is
given up to [***] days (or such other period as the Parties may mutually agree)
from the date of such written request to seek appropriate patent protection for
any unpatented Technology disclosed in such publication or presentation that it
reasonably believes may be patentable.  Once such abstracts, manuscripts or
presentations have been reviewed and approved by each Party, the same abstracts,
manuscripts or presentations do not have to be provided again to the other Party
for review for a later submission for publication.  Each Party also shall have
the right to require that any of its Confidential Information that is disclosed
in any such proposed publication or presentation be deleted prior to such
publication or presentation.  In any permitted publication or

42

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

presentation by a Party, the other Party’s contribution shall be duly
recognized, and co-authorship shall be determined in accordance with customary
industry standards.  Notwithstanding the foregoing or anything to the contrary
herein, ImmunoGen acknowledges and agrees that Lilly may publish the
registration of the initiation of and results of clinical trials that it
conducts with respect to an Ab-May Product or Licensed Product on Lilly’s
Clinical Trial Register to the extent required by Lilly policies and/or
Applicable Laws and that such publication will not be a breach of the
confidentiality obligations this Agreement.

6.4             Integration.  As to the subject matter of this Agreement, this
Section 6 supersedes any confidential disclosure agreements between the Parties,
including, without limitation, the Confidentiality Agreement and the
confidentiality provisions of the Multi-Target Agreement.  Any confidential
information of a Party disclosed under the Confidentiality Agreement or the
Multi-Target Agreement relating to the subject matter of this Agreement shall be
treated as Confidential Information of such Party hereunder, subject to the
terms of this Section 6.

7.          PROVISIONS CONCERNING THE FILING, PROSECUTION AND
MAINTENANCE OF PATENT RIGHTS

7.1             Ownership of Intellectual Property Disclosure.  Except as
otherwise expressly provided herein, all inventions and discoveries governed by
this Agreement shall be owned based on inventorship, as inventorship is
determined in accordance with United States patent law.

(a)        Solely-Owned Technology.  Anything contained in this Agreement to the
contrary notwithstanding, as between the Parties (i) ImmunoGen shall be the sole
owner of the Licensed Intellectual Property (other than the Joint Program
Technology and Joint Improvements included therein), and (ii) subject to
Section 7.3(b) hereof, Lilly shall be the sole owner of Lilly Improvements and
any Patent Rights claiming such Lilly Improvements and/or Lilly  Antibodies.

(b)        Jointly-Owned Technology.  All Joint Program Technology and Joint
Improvements shall be jointly owned by ImmunoGen and Lilly.  The Parties shall
also jointly own any Patent Rights claiming such Joint Program Technology and
Joint Improvements.



43

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(c)        Disclosure.  Each Party shall provide to the other Party any
invention disclosure related to any Joint Program Technology or Joint
Improvements within [***] days after such Party receives such disclosure from
its employees or others obligated to assign inventions to such Party or any
Affiliate of such Party.

7.2             Patent Filing, Prosecution and Maintenance.

(a)        Licensed Patent Rights.   ImmunoGen, acting through patent counsel or
agents of its choice, shall be responsible, at its sole cost and expense and in
its sole discretion, for the preparation, filing, prosecution and maintenance of
all Licensed Patent Rights (other than Licensed Patent Rights claiming Joint
Program Technology or Joint Improvements).

(b)        Lilly Improvements.  Lilly, acting through patent counsel or agents
of its choice, shall be responsible, at its sole cost and expense and in its
sole discretion, for the preparation, filing, prosecution and maintenance of all
Patent Rights claiming Lilly Improvements.

(c)        Joint Program Technology and Joint Improvements.

(i)         If not already established under the Multi-Target Agreement, prior
to either Party filing any patent application disclosing Joint Program
Technology or Joint Improvements, the Parties shall establish a committee (the
“Patent Committee”) comprised of at least one (1) representative of each Party
for the purpose of facilitating the preparation, filing, prosecution,
maintenance and defense of Patent Rights claiming Joint Program Technology
and/or Joint Improvements.  As agreed upon by the Parties, meetings of the
Patent Committee may be face-to-face or may be conducted by teleconferences or
videoconferences, from time to time as needed.  The Patent Committee will be the
forum through which the Parties coordinate their respective obligations to each
other described in this Section 7.

(ii)        Subject to the terms contained herein, Lilly shall be responsible,
at its sole cost and expense and in its sole discretion, for the preparation,
filing, prosecution and maintenance of all Patent Rights claiming Joint Program
Technology, using patent counsel and agents selected by Lilly and approved by
ImmunoGen, which approval shall not be unreasonably withheld, conditioned or
delayed.

(iii)      Subject to the terms contained herein, ImmunoGen shall be
responsible, at its sole cost and expense and in its sole discretion, for the
preparation, filing,

44

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

prosecution and maintenance of all Patent Rights claiming Joint Improvements,
using patent counsel and agents selected by ImmunoGen and approved by Lilly,
which approval shall not be unreasonably withheld, conditioned or delayed.

(iv)       The Party undertaking the responsibility for the filing, prosecution
and maintenance of any Patent Rights claiming Joint Program Technology or Joint
Improvements (A) will provide the other Party with a copy of any proposed patent
application claiming Joint Program Technology or Joint Improvements for review
and comment reasonably in advance (but at least thirty (30) days in advance) of
filing, and (B) will otherwise keep the other Party reasonably informed of the
status of such filing, prosecution and maintenance, including, without
limitation, by using commercially reasonable efforts to provide the other Party
a reasonable time prior to taking or failing to take any action that would
affect the scope or validity of any such filing (including the substantial
narrowing, cancellation or abandonment of any claim(s) without retaining the
right to pursue such subject matter in a separate application, or the failure to
file or perfect the filing of any claim(s) in any country), with prior written
notice of such proposed action or inaction so that the other Party has a
reasonable opportunity to review and comment.

(d)        Cooperation.  Each Party agrees to cooperate reasonably with the
other Party in the preparation, filing, prosecution and maintenance of any
Patent Rights pursuant to this Section 7.2.  Such cooperation includes, but is
not limited to, executing all papers and instruments, or requiring employees or
others to execute such papers or instruments, so as to effectuate the ownership
of such Patent Rights and to enable the filing, prosecution, maintenance and
extension thereof in any country or region.  In addition, the Parties shall
reasonably cooperate with each other in obtaining patent term restoration or
supplemental protection certificates or their equivalents in any country in the
Territory where applicable to the Licensed Patent Rights.

(e)        Improper Patent Filings.  [***].

7.3         Abandonment.

(a)        Licensed Patent Rights; Joint Improvements.  If ImmunoGen decides to
abandon or allow to lapse, or otherwise determines to not prosecute or defend,
any of the Licensed Patent Rights or Patent Rights claiming Joint Improvements
for which it is the filing

45

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

party under Sections 7.2(a) and 7.2(c)(iii) hereof in any country or region in
the Territory, ImmunoGen shall inform Lilly of such decision promptly and, in
any event, so as to provide Lilly a reasonable amount of time to meet any
applicable deadline to establish or preserve such Patent Rights in such country
or region.  Lilly shall have the right to assume responsibility for continuing
the prosecution, maintenance or defense of such Patent Rights in such country or
region and paying any required fees to maintain such Patent Rights in such
country or region or defending such Patent Rights, in each case at Lilly’s sole
expense and through patent counsel or agents of its choice.  Lilly shall not
become an assignee of such Licensed Patent Rights or of ImmunoGen’s interest in
such Patent Rights claiming Joint Improvements as a result of its assumption of
such responsibility.  Upon transfer of ImmunoGen’s responsibility for
prosecuting, maintaining and defending any of the Licensed Patent Rights or
Patent Rights claiming Joint Improvements under this Section 7.3(a) hereof,
ImmunoGen shall promptly deliver to Lilly copies of all necessary files related
to such Patent Rights with respect to which responsibility has been transferred
and shall take all actions and execute all documents reasonably necessary for
Lilly to assume such prosecution, maintenance and defense.

(b)        Lilly Improvements; Joint Program Technology.  If Lilly decides to
abandon or allow to lapse, or otherwise determines to not prosecute or defend,
any of the Patent Rights claiming Lilly Improvements or Patent Rights claiming
Joint Program Technology for which Lilly is the filing party under
Sections 7.2(b) and 7.2(c)(ii) hereof in any country or region in the Territory,
Lilly shall inform ImmunoGen of such decision promptly and, in any event, so as
to provide ImmunoGen a reasonable amount of time to meet any applicable deadline
to establish or preserve such Patent Rights in such country or
region.  ImmunoGen shall have the right to assume responsibility for continuing
the prosecution, maintenance or defense of such Patent Rights in such country or
region and paying any required fees to maintain such Patent Rights in such
country or region or defending such Patent Rights, in each case at ImmunoGen’s
sole expense and through patent counsel or agents of its choice.  ImmunoGen
shall not become an assignee of Lilly’s interest in such Patent Rights claiming
Lilly Improvements, Joint Program Technology as a result of its assumption of
such responsibility.  Upon transfer of Lilly’s responsibility for prosecuting,
maintaining and defending any of the Patent Rights claiming Lilly Improvements
or Joint Program Technology under this Section 7.2(b), Lilly shall promptly

46

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

deliver to ImmunoGen copies of all necessary files related to such Patent Rights
with respect to which responsibility has been transferred and shall take all
actions and execute all documents reasonably necessary for ImmunoGen to assume
such prosecution, maintenance and defense and to assign ownership of such Lilly
Improvements to ImmunoGen.

7.4         Third Party Infringement.

(a)        If either Party becomes aware of any possible infringement of, or
submission by any Third Party of an abbreviated new drug application under the
Hatch-Waxman Act that is covered by, any Licensed Patent Rights that cover a
Licensed Product or any Lilly Improvement (an “Infringement”), that Party shall
promptly notify the other Party and provide it with all details of such
Infringement of which it is aware (each, an “Infringement Notice”).

(b)        ImmunoGen shall have the first right and option, but not the
obligation, to eliminate such Infringement with respect to Licensed Patent
Rights (other than Patent Rights claiming Joint Program Technology) that cover
Licensed Products by reasonable steps, which may include the institution of
legal proceedings or other action.  All costs, including, without limitation,
attorneys’ fees, relating to such legal proceedings or other action shall be
borne by ImmunoGen.  If ImmunoGen does not take commercially reasonable steps to
eliminate the Infringement [***] days from any Infringement Notice (or [***]
days in the case of an Infringement under the Hatch-Waxman Act), then Lilly
shall have the right and option to do so at its expense, provided that if
ImmunoGen has commenced negotiations with an alleged infringer for elimination
of such Infringement within such [***] day (or, if applicable, such [***] day)
period, then ImmunoGen shall have an additional [***] days (or in the case of an
infringement under the Hatch-Waxman Act, [***] days) to conclude its
negotiations before Lilly may take steps to eliminate such Infringement.

(c)        Lilly shall have the first right and option, but not the obligation,
to eliminate such Infringement with respect to Patent Rights claiming Lilly
Improvements or Joint Program Technology by reasonable steps, which may include
the institution of legal proceedings or other action.  All costs, including,
without limitation, attorneys’ fees, relating to such legal proceedings or other
action shall be borne by Lilly.  If Lilly does not take commercially reasonable
steps to eliminate the Infringement within [***] days from any Infringement
Notice (or [***] days in the case of an Infringement under the Hatch-Waxman
Act), then ImmunoGen

47

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

shall have the right and option to do so at its expense, provided that if Lilly
has commenced negotiations with an alleged infringer for elimination of such
Infringement within such [***] day (or, if applicable, such [***] day) period,
then Lilly shall have an additional [***] days (or in the case of an
infringement under the Hatch-Waxman Act, [***] days) to conclude its
negotiations before ImmunoGen may take steps to eliminate such Infringement.

(d)        ImmunoGen shall not consent to the entry of judgment or enter into
any settlement with respect to any Infringement claim or proceeding under this
Section 7.4 involving Lilly Improvements, Joint Improvements or Joint Program
Technology without the prior written consent of Lilly, which consent shall not
be unreasonably withheld, conditioned or delayed.  Lilly shall not consent to
the entry of judgment or enter into any settlement with respect to any
Infringement claim or proceeding under this Section 7.4 involving Joint
Improvements, Joint Program Technology or any other Licensed Patent Rights
without the prior written consent of ImmunoGen, which consent shall not be
unreasonably withheld, conditioned or delayed.

(e)        Each Party shall have the right to participate, and be represented by
counsel that it selects, in any legal proceedings or other action instituted
under this Section 7.4 by the other Party.  If a Party with the right to
initiate legal proceedings under this Section 7.4 to eliminate Infringement
lacks standing to do so and the other Party has standing to initiate such legal
proceedings, such Party with standing shall initiate such legal proceedings at
the request and expense of the other Party.

(f)         In any action, suit or proceeding instituted under this Section 7.4,
the Parties shall cooperate with and assist each other in all reasonable
respects.  Upon the reasonable request of the Party initiating such action, suit
or proceeding, the other Party shall join such action, suit or proceeding and
shall be represented using counsel of its own choice, at the requesting Party’s
expense.

(g)        Unless otherwise mutually agreed by the Parties, any damages, amounts
received in settlement, judgment or other monetary awards recovered by either
Party pursuant to Section 7.4(b) or 7.4(c) hereof, whether by settlement or
judgment (“Monies”), shall be allocated in the following order:

(i)         the Monies will be distributed first to [***] for its costs and
expenses incurred under Section 7.4(b) 7.4(c) or 7.4(f) hereof, as applicable;



48

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(ii)        the Monies will then be distributed to [***] for its costs and
expenses incurred under Section 7.4(e) hereof; then

(iii)      to the extent the remaining Monies recovered represent such Third
Party’s infringing sales with respect to Licensed Products, (A) ImmunoGen will
receive an amount out of such remaining Monies equal to [***], and (B) Lilly
will receive the amount of such remaining Monies [***]; or

(iv)       to the extent the remaining Monies recovered represent [***], the
amount of such Monies shall [***] and (A) ImmunoGen will [***], and (B) Lilly
will receive the amount of such remaining Monies representing [***]; or

(v)        to the extent the remaining Monies recovered represent [***], and the
applicable decision-making authority in the action, suit or proceeding has not
[***], then the Parties shall agree, in good faith, to an allocation of such
Monies based on the relevant contributions of [***] and [***]; provided that if
the Parties are unable to agree in good faith as to the allocation of such
Monies on such basis, then the Parties shall submit such matter for
determination to a mutually agreed upon independent patent counsel who (and
whose firm) is not at the time of the dispute, was  not at any time during the
[***] years prior to such dispute, performing services for either Party or their
respective Affiliates (or, in the case of Lilly, its Sublicensees); provided
that the determination of such independent patent counsel shall be final and
binding upon the Parties; then

(vi)       if Lilly is the controlling Party, then Lilly will retain all Monies
remaining after [***], including, without limitation, those for [***], which are
applicable to the Licensed Products; or

(vii)      If ImmunoGen is the controlling Party, then ImmunoGen will retain all
Monies remaining after the [***], including, without limitation, those [***].

7.5         Response to Biosimilar Applicants.

(a)        Notice.  In the event that either Party (i) receives a copy of an
application submitted to the FDA under subsection (k) of Section 351 of the PHSA
(a “Biosimilar Application”), whether or not  such notice or copy is provided
under any Applicable Laws (including under the Biologics Price Competition and
Innovation Act of 2009 (the “BPCIA”), the United States Patient Protection and
Affordable Care Act or implementing FDA regulations

49

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

and guidance) applicable to the approval or manufacture of any biosimilar
or  interchangeable biological product (a “Proposed Biosimilar Product”) for
which a Licensed Product is a “reference product,” as such term is used in the
BPCIA, or (ii) otherwise becomes aware that such a Biosimilar Application has
been filed (such as in an instance described in Section 351(l)(9)(C) of the
PHSA), then such Party shall promptly provide the other Party with written
notice.

(b)        Access to Confidential Information.  Upon written request from
ImmunoGen and to the extent permitted by Applicable Laws, Lilly shall provide
ImmunoGen with confidential access to the Biosimilar Application and such other
information that describes the process used to manufacture the Proposed
Biosimilar Product, in each case, to the extent provided to Lilly by the Third
Party that submitted the Biosimilar Application (the “Applicant”); provided,
however, that prior to receiving the Biosimilar Application and such
confidential information, ImmunoGen shall provide notice to Lilly and the
Applicant confirming its agreement to be subject to the confidentiality
provisions in Section 351(l)(1)(B)(iii) of the PHSA.  For purposes of clarity,
the Parties acknowledge and agree that ImmunoGen has retained a right to assert
any patent within the Licensed Patent Rights and participate in litigation
concerning any such patent.

(c)        Proposed Patent List.

(i)         Preparation of Proposed Patent List.  Not later than [***] days from
the date of receipt by Lilly of a copy of a Biosimilar Application and related
manufacturing information, Lilly, with cooperation from ImmunoGen shall prepare
and provide ImmunoGen with a list (the “Proposed Patent List”) of (A) those
patents within the Licensed Patent Rights that Lilly reasonably believes would
be infringed by the manufacture and/or sale of the Proposed Biosimilar Product
and (B) those patents within the Licensed Patent Rights, if any, that Lilly
would be willing to sublicense to such Applicant in accordance with the terms of
this Agreement.  As soon as practicable following the date of receipt by
ImmunoGen of the Proposed Patent List, ImmunoGen and Lilly shall discuss in good
faith the patents within the Licensed Patent Rights to be included on the
Proposed Patent List and Lilly shall consider in good faith ImmunoGen’s
proposals for changes to the Proposed Patent List with respect to the patents
within the Licensed Patent Rights.  Not later than [***] days following Lilly’s
receipt of the Biosimilar Application

50

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

and related manufacturing information, Lilly shall provide the Applicant with a
copy of the Proposed Patent List; provided, however, that Lilly shall
incorporate certain ImmunoGen requests in accordance with Section 7.5(c)(iv)
hereof. Notwithstanding the enforcement rights with respect to the Licensed
Patent Rights set forth in Section 7.4(b) hereof, Lilly shall have the right to
include any of the patents within the Licensed Patent Rights on the Proposed
Patent List to the extent that Lilly reasonably believes that a claim of patent
infringement for such patent could be asserted by either ImmunoGen or Lilly;
provided, however, that the right to control any suit or proceeding in which
such a claim is asserted shall be as set forth in Section 7.5(d) hereof.

(ii)        Disclosure of Applicant’s Response.  Provided that ImmunoGen has
agreed to comply with the confidentiality provisions in
Section 351(l)(1)(B)(iii) of the PHSA and to the extent permitted by Applicable
Laws Lilly shall provide to ImmunoGen the Applicant Response (as defined below)
no later than [***] days from the date of receipt by Lilly of a response from
the Applicant with regard to any patent within the Licensed Patent Rights
included on the Proposed Patent List, including any response required by the
BPCIA (the “Applicant Response”).

(iii)      Preparation of Lilly Response. Not later than [***] days from the
date of receipt by Lilly of the Applicant Response, Lilly, with cooperation and
assistance from ImmunoGen, shall prepare and provide ImmunoGen with a proposed
response (the “Lilly Response”) that (A) describes on a claim-by-claim basis,
how each patent within the Licensed Patent Rights on the Proposed Patent List
would be infringed by the commercial marketing of the Proposed Biosimilar
Product, and (B) responds to Applicant’s claims, if any, that the patents within
the Licensed Patent Rights on the Proposed Patent List are invalid or
unenforceable.  The Lilly Response shall include only the foregoing and shall
not be construed to include any proposed response to the Applicant relating to
any patents other than the Licensed Patent Rights; further, any actual response
to the Applicant under the BPCIA and all decisions relating to subsequent
procedures under the BPCIA with regard to any patent other than those included
within the Licensed Patent Rights shall be within the sole discretion of
Lilly.  As soon as practicable following the date of receipt by ImmunoGen of the
proposed Lilly Response, the Parties shall discuss in good faith the statements
in the proposed Lilly Response and Lilly shall consider in good faith
ImmunoGen’s proposals for changes to the Lilly Response.  Not later than

51

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

[***] days following Lilly’s receipt of the Applicant Response, Lilly shall
provide the Applicant with a copy of the Lilly Response; provided, however, that
Lilly shall incorporate certain ImmunoGen requests in accordance with
Section 7.5(c)(iv) hereof.

(iv)       Inclusion of Licensed Patent Rights or Responsive
Information.  Provided that Lilly is legally able under Applicable Law to
provide ImmunoGen with a copy of the Biosimilar Application (and related
manufacturing agreement) and ImmunoGen has provided notice to Lilly and
Applicant confirming its agreement to be subject to the confidentiality
provisions of Section 351(l)(1)(B)(iii) of the PHSA, if ImmunoGen requests in
writing to either (A) include a patent in the Proposed Patent List that was not
included in Lilly’s initial Proposed Patent List provided to ImmunoGen by Lilly
pursuant to Section 7.5(c)(i) hereof or (B) include responsive information with
respect to any patent within the Licensed Patent Rights in the Lilly Response
that was not included in Lilly’s initial Lilly Response provided to ImmunoGen
pursuant to Section 7.5(c)(iii) hereof, then, absent manifest error, Lilly shall
include such patent in the Proposed Patent List and such responsive information
in the Lilly Response provided to Applicant, as applicable; provided, however,
that ImmunoGen shall indemnify Lilly in accordance with Section 10.1(b) hereof
to the extent any submissions requested by ImmunoGen are determined to have been
made negligently or in bad faith.

(v)        Negotiation; ImmunoGen Rights. As soon as possible following the date
on which Lilly provides Applicant with a copy of the Lilly Response, Lilly shall
commence good faith negotiations with Applicant for a period of not more than
[***] days (the “Negotiation Period”) in an effort to reach agreement on the
patents on the Proposed Patent List (the “Infringed Patent List”) that will be
the subject of an immediate patent infringement litigation pursuant to
Section 351(l)(6) of the PHSA (an “Immediate Patent Infringement Action”);
provided, however, that if the Proposed Patent List includes both patents within
the Licensed Patent Rights and patents that are not within the Licensed Patent
Rights, then Lilly shall not agree to the inclusion in the Infringed Patent List
of any patents within the Licensed Patent Rights without the prior written
consent of ImmunoGen, which consent shall not be unreasonably withheld,
conditioned or delayed.  If Lilly and Applicant fail to reach agreement under
Section 351(l)(4)(A) of the PHSA on the Infringed Patent List, Lilly shall have
the sole right to determine under Section 351(l)(5)(B) of the PHSA which patents
of those on the

52

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Proposed Patent List should be the subject of an Immediate Patent Infringement
Action; provided, however, that if the Proposed Patent List [***], then Lilly
shall [***].  Within [***] days following the exchange of such lists by Lilly
and the Applicant, Lilly shall, to the extent legally permissible, provide
ImmunoGen with a copy of the combined Infringed Patent List that will be the
subject of an Immediate Patent Infringement Action.

(vi)       Supplements to Proposed Patent List.  ImmunoGen shall provide Lilly
with a copy of any U.S. patent within the Licensed Patent Rights that is issued
after Lilly has provided the Proposed Patent List to the Applicant within [***]
day after such issuance.  As soon as practicable following the date of receipt
by Lilly of any such patent, ImmunoGen and Lilly shall discuss in good faith
whether such patent would be infringed by the manufacture and/or sale of the
Proposed Biosimilar Product.  Lilly shall provide the Applicant with a
supplement to the Proposed Patent List to include such patent not later than
[***] days after the issuance of such patent if Lilly reasonably believes that a
claim of patent infringement for such patent could be asserted by either
ImmunoGen or Lilly or if ImmunoGen, absent manifest error, requests that Lilly
supplement the Proposed Patent List to include such patent provided, however,
that ImmunoGen shall indemnify Lilly in accordance with Section 10.1(b) hereof
to the extent any supplement submissions requested by ImmunoGen are determined
to have been made negligently or in bad faith.

(d)        Claims, Suits and Proceedings.

(i)         Immediate Patent Infringement Action.  With respect to any patents
within the Licensed Patent Rights or any Patent Rights covering the Lilly
Improvements, Joint Improvements or Joint Program Technology  that are to be the
subject of an Immediate Patent Infringement Action, the Parties’ respective
rights and obligations with respect to the litigation of such patents (including
rights to initiate, step in, participate in, settle and share amounts recovered
pursuant to such Immediate Patent Infringement Action, and obligations to pay
legal costs and expenses with respect to such Immediate Patent Infringement
Action) shall be as set forth in Sections 7.4(b) through 7.4(g) hereof, except
that the Party having the first right to file a claim for Infringement against
the Applicant with respect to any such patent subject to an Immediate Patent
Infringement Action shall file such claim within [***] days after agreement

53

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

is reached as to the Infringed Patent List under Section 351(l)(4) or the
exchange of the lists under Section 351(l)(5)(B) of the PHSA, as applicable.

(ii)        Pre-Marketing Litigation.  Either Party shall, within [***] days of
receiving any notice of commercial marketing provided by the Applicant pursuant
to Section 351(l)(8)(A) of the PHSA (the “Premarket Notice”), notify the other
Party.  Thereafter, the Parties’ respective rights and obligations with respect
to any litigation pursuant to Section 351(l)(8)(B) of the PHSA (including rights
to initiate, step in, participate in, settle and share amounts recovered
pursuant to such action, and obligations to pay legal costs and expenses with
respect to such action) shall be as set forth in Sections 7.4(b) through 7.4(g)
hereof.

(iii)      Cooperation; Standing.  Without limitation of Section 7.4(e) hereof,
if a Party with the right to initiate legal proceedings under this
Section 7.5(d) lacks standing to do so (or lacks the right under the BPCIA to do
so) and the other Party has standing (or the sole right under the BPCIA) to
initiate such legal proceedings, such Party with standing shall initiate such
legal proceedings at the request and expense of the other Party.

(e)        Invalidity or Unenforceability Defenses or Actions.  In the event
that the Applicant asserts, as a defense or as a counterclaim in any
infringement action under Section 7.5(d) hereof, that any of the Licensed Patent
Rights or any Patent Rights covering the Lilly Improvements, Joint Improvements
or Joint Program Technology is invalid or unenforceable, then the Parties’
respective rights and obligations with respect to the response to such defense
or the defense against such counterclaim, as applicable, (including rights to
initiate, step in, participate in, settle and share amounts recovered pursuant
to such action, and obligations to pay legal costs and expenses with respect to
such action) shall be as set forth in Sections 7.4(b) through 7.4(g) hereof;
provided that for these purposes any such defense or counterclaim shall be
deemed to be an Infringement. In all other cases, including any declaratory
judgment action or similar action or claim filed by an Applicant asserting that
any of the Licensed Patent Rights or any Patent Rights covering the Lilly
Improvements, Joint Improvements or Joint Program Technology is invalid or
unenforceable (as in a declaratory judgment action brought by the Applicant
following the Premarket Notice), then the Parties’ respective rights and
obligations with respect to such action (including rights to initiate, step in,
participate in, settle and share amounts recovered pursuant to such action, and
obligations to pay

54

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

legal costs and expenses with respect to such action) shall be as set forth in
Sections 7.4(b) through 7.4(g) hereof; provided that for these purposes any such
case shall be deemed to be an Infringement.

(f)         Changes in Applicable Law.  The Parties have agreed to the
provisions of this Section 7.5 on the basis of the BPCIA and other applicable
laws and regulations in effect as of the Effective Date.  If there are any
material changes to the BPCIA or other Applicable Laws that would affect these
provisions, the Parties will discuss amendments to this Section 7.5 in good
faith.

7.6             Defense of Claims.  If any action, suit or proceeding is brought
or threatened against either Party or an Affiliate or Sublicensee alleging
infringement of the Technology or Patent Rights of a Third Party by reason of
use by Lilly or an Affiliate or Sublicensee of the Licensed Intellectual
Property in the Development, manufacture, use or Commercialization of any
Licensed Product, the Party first receiving notice of such actual or threatened
action, suit or proceeding shall notify the other Party promptly, and the
Parties shall as soon as practicable thereafter confer in good faith regarding
the best response.

7.7             Trademarks.  All Licensed Products shall be sold under one or
more trademarks and trade names selected and owned by Lilly or its Affiliates or
Sublicensees in the Territory.  As between the Parties, Lilly shall control the
preparation, prosecution and maintenance of applications related to all such
trademarks and trade names in the Territory, at its sole cost and expense and at
its sole discretion.  ImmunoGen shall notify Lilly promptly upon learning of any
actual, alleged or threatened infringement of a trademark or trade name
applicable to a Licensed Product in the Territory, or of any unfair trade
practices, trade dress imitation, passing off of counterfeit goods, or like
offenses in the Territory.  As between the Parties, all of the costs, expenses
and legal fees in bringing, maintaining and prosecuting any action to maintain,
protect or defend any trademark owned by Lilly or its Sublicensee hereunder, and
any damages or other recovery, shall be Lilly’s sole responsibility, and taken
in its sole discretion.



55

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

8.          TERM AND TERMINATION

8.1             Term; Paid-Up Licenses.

(a)        Term.  The term of this Agreement shall commence on the Effective
Date and shall expire on a Licensed Product-by-Licensed Product and a
country-by-country basis upon the expiration of the Royalty Term or the
Reinstated Royalty Term, as the case may be, applicable to a Licensed Product in
each such country, subject to earlier termination in accordance with Section 8.2
hereof and reinstatement in accordance with Section 5.5(b) hereof (the “Term”).

(b)        Royalty Term Expiration – Paid-Up License.  Upon the expiration of
the Royalty Term, provided this Agreement has not been terminated prior thereto
(i.e., prior to the expiration of the Royalty Term as opposed to expiration of
the Reinstated Royalty Term) by ImmunoGen under Section 8.2(b) hereof for a
Lilly Material Breach or 8.2(c) hereof as the result of a Lilly insolvency or by
Lilly for a voluntary termination under Section 8.2(a) hereof, Lilly and its
Affiliates shall thereafter have a fully paid-up, irrevocable, freely
transferable and sublicensable license under the relevant Licensed Intellectual
Property (specifically excluding any Post-Royalty Term Issued Patents) to make,
have made, use, have used, sell, have sold, offer for sale, import and have
imported such Licensed Product in such country.

(c)        Reinstated Royalty Term – Paid-Up License.  Upon the expiration of
the Reinstated Royalty Term with respect to any particular Post-Royalty Term
Issued Patents, provided this Agreement has not been terminated prior thereto by
ImmunoGen under Section 8.2(b) hereof for a Lilly Material Breach or 8.2(c)
hereof as the result of a Lilly insolvency or by Lilly for a voluntary
termination under Section 8.2(a) hereof, Lilly and its Affiliates shall
thereafter have a fully paid-up, irrevocable, freely transferable and
sublicensable license under the relevant Licensed Intellectual Property
applicable to such Post-Royalty Term Issued Patents (but specifically excluding
any other Post-Royalty Term Issued Patents as to which the applicable Reinstated
Royalty Term has not expired) to make, have made, use, have used, sell, have
sold, offer for sale, import and have imported such Licensed Product in such
country.

8.2         Termination.  Subject to the other terms of this Agreement:



56

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

(a)        Voluntary Termination by Lilly.  Lilly shall have the right to
terminate this Agreement at any time upon not less than [***] days’ prior
written notice to ImmunoGen.

(b)        Termination for Breach.  Either Party may terminate this Agreement,
effective upon written notice to the other Party, upon any breach by the other
Party of any material obligation or condition of this Agreement (a “Material
Breach”) that remains uncured [***] days ([***] days if the breach is a failure
by Lilly to make any payment required hereunder) after the non-breaching Party
first gives written notice of such breach to the other Party describing such
Material Breach in reasonable detail; provided, however, that if the nature of
the asserted breach (other than a breach for non-payment) is such that more than
[***] days are reasonably required to cure, then the cure period shall be
extended for a period not to exceed an additional [***] days so long as the
Party seeking to cure the asserted breach is diligently pursuing such cure to
completion.  Anything contained in this Agreement to the contrary
notwithstanding and subject to the proviso of this sentence, if the allegedly
breaching Party (i) disputes either (A) whether a Material Breach has occurred
or (B) whether the Material Beach has been timely cured, and (ii) provides
written notice of that Dispute to the other Party within the above time periods,
then the matter will be addressed under the dispute resolution provisions of
Section 11.12, and the Party asserting the breach may not terminate this
Agreement until it has been determined under Section 11.12 that the allegedly
breaching Party is in Material Breach of this Agreement, and such breaching
Party further fails to cure such breach within [***] days (or such longer or
shorter period as determined by [***]) after the conclusion of the dispute
resolution procedure; provided, however, that the foregoing shall not apply to
any breach for non-payment of any payments required hereunder.  Anything
contained in this Agreement to the contrary notwithstanding, if the asserted
Material Breach is cured or shown to be non-existent within the applicable cure
period, the first notice of breach hereunder shall be deemed automatically
withdrawn and of no effect.

(c)        Termination for Insolvency.  To the extent permitted by Applicable
Law, if either Party files for protection under bankruptcy laws, makes an
assignment for the benefit of creditors, appoints or suffers the appointment of
a receiver or trustee over its property, files a petition under any bankruptcy
or insolvency act or has any such petition filed against it which is not
discharged within [***] days of the filing thereof, then the other Party may
terminate this

57

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement effective immediately upon written notice to such Party.  In
connection therewith, all rights and licenses granted under this Agreement are,
and shall be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Section 101(56) of the United States Bankruptcy Code.  If either Party undergoes
a voluntary dissolution or winding-up of its affairs, then the other Party may
terminate this Agreement effective immediately upon written notice to such
Party.

(d)        Termination for Competing Product.  ImmunoGen shall have the right to
terminate this Agreement, effective upon [***] days’ prior written notice to
Lilly, in the event that Lilly or one of its Affiliates or Sublicensees
(i) [***] an [***] in respect of a Competing Product with a [***] in any country
or region in the Territory prior to [***] an [***] in respect of a Licensed
Product in such country or region or (ii) [***] a [***] in respect of a
Competing Product with a [***] in any country or region in the Territory prior
to [***] a [***] in respect of a Licensed Product in such country or region.

8.3             Consequences of Termination.  Upon termination of this Agreement
by either Party under Section 8.2 hereof, the following provisions shall apply:

(a)        Termination by ImmunoGen under Section 8.2(b), (8.2(c) or 8.2(d) or
by Lilly under Section 8.2(a).  If this Agreement is terminated by ImmunoGen
under Section 8.2(b), 8.2(c) or 8.2(d) hereof or by Lilly under Section 8.2(a)
hereof, then: (i) the license granted by ImmunoGen to Lilly and its Affiliates
pursuant to Section 2.1 hereof shall immediately terminate, and Lilly shall
discontinue the use of any Licensed Technology except to the extent expressly
permitted in any other written agreement between the Parties or, with respect to
the Licensed Patent Rights, as otherwise permitted under [***] with respect to
activities performed in [***]; (ii) Lilly shall immediately cease, and shall
cause its Affiliates and Sublicensees (subject to the next sentence) immediately
to cease, any and all Development and Commercialization of Licensed Products in
the Territory; and (iii) each Party shall promptly return or destroy all
Confidential Information of the other Party, provided that each Party may
retain, subject to Section 6 hereof, (A) one (1) copy of the Confidential
Information of the other Party in its archives solely for the purpose of
establishing the contents thereof and ensuring compliance with its obligations
hereunder, (B) any Confidential Information of the other Party contained in
laboratory notebooks or databases and (C) any Confidential Information of the
other

58

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

Party to the extent reasonably required to exercise its rights and perform its
obligations under any other outstanding Exclusive Licenses.  Notwithstanding the
foregoing, (1) unless ImmunoGen specifies in writing to the contrary, no such
termination of this Agreement shall be construed as a termination of any valid
sublicense to any Third Party Sublicensee hereunder, and thereafter each such
Sublicensee shall be considered a direct licensee of ImmunoGen, provided that
(x) such Sublicensee is then in full compliance with all terms and conditions of
its sublicense, (y) all accrued payment obligations to ImmunoGen have been paid,
and (z) such Sublicensee agrees no later than [***] Business Days after the
effective date of such termination to assume all obligations of Lilly under this
Agreement, and (2) Lilly and its Affiliates and Sublicensees shall have the
right, for six (6) consecutive months following the effective date of such
termination, or such longer period (if any) to which the Parties mutually agree
in writing (the “Wind-Down Period”), to sell or otherwise dispose of all
Licensed Products then on hand, subject to the payment of royalties and the
other terms of this Agreement.  After the Wind-Down Period, Lilly shall
immediately cease, and shall cause its Affiliates and Sublicensees (subject to
the preceding sentence) to cease, any and all Development and Commercialization
of Licensed Products in the Territory.

(b)        Termination by Lilly under Section 8.2(b) or 8.2(c).  If this
Agreement is terminated by Lilly under Section 8.2(b) or 8.2(c) hereof, then:
(i) the license granted by ImmunoGen to Lilly pursuant to Section 2.1 hereof
shall survive on a country-by-country and Licensed Product-by-Licensed Product
basis until the expiration of the Royalty Term for each such Licensed Product in
each such country, subject to Lilly’s continued payment of all milestone,
royalty and other payments under and in accordance with this Agreement with
respect thereto, provided, however, that Lilly shall [***] be obligated to pay
to ImmunoGen [***] of each milestone and royalty payment otherwise due from and
after the date of termination (and that upon the expiration of the Royalty Term
applicable to a Licensed Product in a country in accordance with Section 5.5
hereof and provided Lilly shall have paid to ImmunoGen all royalty amounts due
to ImmunoGen with respect to Net Sales in such country, Lilly and its Affiliates
shall thereafter have a fully paid-up, irrevocable, freely transferable and
sublicensable license under the relevant Licensed Intellectual Property, to
make, have made, use, have used, sell, have sold, offer for sale, import and
have imported such Licensed Product in such country, provided

59

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

that the foregoing license shall not alter Lilly’s obligations to make milestone
payments (as reduced as provided in this Section 8.3(b)) in accordance with the
terms of this Agreement); and (ii) each Party shall promptly return or destroy
all Confidential Information of the other Party, provided that each Party may
retain, subject to Section 6 hereof, (A) one (1) copy of the Confidential
Information of the other Party in its archives for the purpose of establishing
the contents thereof and ensuring compliance with its obligations hereunder,
(B) any Confidential Information of the other Party contained in its laboratory
notebooks or databases and (C) any Confidential Information of the other Party
to the extent reasonably required to exercise its rights and perform its
obligations under any other outstanding Exclusive License.  Notwithstanding the
foregoing and subject to Section 6 hereof, Lilly may retain and use ImmunoGen’s
Confidential Information solely in connection with the exercise of its rights
set forth in clause (i) of the preceding sentence or necessary or useful to
exercise any other rights under this Agreement that survive such
termination.  Moreover, upon Lilly’s written request following the effective
date of such termination as described under this Section 8.3(b), ImmunoGen, to
the extent that it has not already done so, will provide Lilly with the
Technical Transfer Materials promptly following ImmunoGen’s receipt of such
written request for the purpose of assisting Lilly to exercise its rights set
forth in clause (i) of the second preceding sentence.

8.4             Remedies.  Except as otherwise expressly set forth in this
Agreement, the termination provisions of this Section 8 are in addition to any
other relief and remedies available to either Party at law.

8.5             Surviving Provisions.  Notwithstanding any provision herein to
the contrary, the rights and obligations of the Parties set forth in
Sections 2.4, 3.5(b) – (e), 5.6, 5.7, 5.8, 6, 7.1, 7.2(b), 7.2(c), 7.2(d),
7.2(e), 7.3, 7.4, 7.5, 8.1, 8.3, 8.4, 8.5, 9.3, 10 and 11 hereof as well as any
rights or obligations otherwise accrued hereunder (including any accrued payment
obligations), shall survive the expiration or termination of the Term of this
Agreement.  Without limiting the generality of the foregoing, Lilly shall remain
liable for all payment obligations accruing hereunder prior to the effective
date of termination.



60

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

9.          REPRESENTATIONS AND WARRANTIES

9.1             ImmunoGen Representations.  ImmunoGen represents and warrants to
Lilly that:

(a)        it is duly incorporated, validly existing and in good standing under
the Applicable Laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;

(b)        the execution and delivery of this Agreement and the performance of
the transactions contemplated hereby have been duly authorized by all
appropriate ImmunoGen corporate action; and

(c)        this Agreement is a legal and valid obligation binding upon ImmunoGen
and enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with or result in
any default under any agreement, instrument or understanding to which ImmunoGen
is a party or by which it is bound;

Except as set forth in a written disclosure letter (the “Disclosure Letter”)
delivered by ImmunoGen to Lilly within [***] Business Days after the Effective
Date (which shall be deemed Confidential Information of ImmunoGen), ImmunoGen
represents and warrants to Lilly that:

(d)        to ImmunoGen’s knowledge, as of the Effective Date, none of the
issued patents within the Licensed Patent Rights is invalid or unenforceable;

(e)        as of the Effective Date, ImmunoGen has received no written notice
from a Third Party claiming that the use of the Licensed Intellectual Property
pursuant to the license granted hereunder to Lilly will infringe the issued
patents of any such Third Party; and

(f)         as of the Effective Date, there is no pending or, to ImmunoGen’s
knowledge (without having conducted, or having any duty to conduct, any
inquiry), threatened, litigation that alleges that the use of the Licensed
Intellectual Property pursuant to the license granted hereunder to Lilly would
infringe or misappropriate any intellectual property rights of any Third Party.



61

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

9.2         Lilly Representations.  Lilly represents and warrants to ImmunoGen
that:

(a)        it is duly incorporated, validly existing and in good standing under
the Applicable Laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;

(b)        the execution and delivery of this Agreement and the performance of
the transactions contemplated hereby have been duly authorized by all
appropriate Lilly corporate action; and

(c)        this Agreement is a legal and valid obligation binding upon Lilly and
enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the Parties does not conflict with or result in
any default under any agreement, instrument or understanding to which Lilly is a
party or by which it is bound.

9.3         Warranty Disclaimers.

(a)        Except as expressly set forth in Section 9.1 hereof, nothing in this
Agreement is or shall be construed as a warranty or representation by ImmunoGen
(i) as to the validity or scope of any patent application or patent within the
Licensed Patent Rights or (ii) that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents, copyrights, and other rights of Third Parties.

(b)        EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, WITH RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER
SUBJECT MATTER OF THIS AGREEMENT, AND EACH PARTY HEREBY DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.



62

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

10.       INDEMNIFICATION; LIABILITY

10.1       Indemnification.

(a)        Lilly Indemnity.  Lilly shall indemnify, defend and hold harmless
ImmunoGen, its Affiliates, their respective directors, officers, employees,
consultants and agents, and their respective successors, heirs and assigns (the
“ImmunoGen Indemnitees”), from and against all liabilities, damages, losses and
expenses (including, without limitation, reasonable attorneys’ fees and expenses
of litigation) (collectively, “Losses”) incurred by or imposed upon the
ImmunoGen Indemnitees, or any of them, as a direct result of any Third Party
claims, suits, actions, demands or judgments, including, without limitation,
personal injury and product liability matters (collectively, “Third Party
Claims”), arising out of (i) a Material Breach of this Agreement by Lilly;
(ii) the Development or Commercialization (including, without limitation, the
production, manufacture, promotion, import, sale or use by any Person but
excluding to the extent the Parties may agree otherwise pursuant to a separate
agreement between the Parties, if any, such as pursuant to a manufacturing
agreement involving Licensed Product) of any Licensed Product by Lilly or any of
its Affiliates, Sublicensees, subcontractors, distributors or agents; or
(iii) the gross negligence, recklessness or willful misconduct of Lilly or any
of its Affiliates, Sublicensees, subcontractors, distributors or agents; except
in each case to the extent any such Third Party Claim or Losses result from a
Material Breach of this Agreement (or another agreement between the Parties such
as a manufacturing agreement, if any) by ImmunoGen, or the negligence,
recklessness or willful misconduct of, ImmunoGen or any of its Affiliates or
subcontractors; provided that with respect to any such Third Party Claim for
which ImmunoGen also has an obligation to any Lilly Indemnitee pursuant to
Section 10.1(b) hereof, Lilly shall indemnify each ImmunoGen Indemnitee for its
Losses to the extent of Lilly’s responsibility, relative to ImmunoGen (or to
Persons for whom ImmunoGen is legally responsible), for the facts underlying the
Third Party Claim.

(b)        ImmunoGen Indemnity.  ImmunoGen shall indemnify, defend and hold
harmless Lilly, its Affiliates, their respective directors, officers, employees,
consultants and agents, and their respective successors, heirs and assigns (the
“Lilly Indemnitees”), from and against all Losses incurred by or imposed upon
the Lilly Indemnitees, or any of them, as a direct

63

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

result of any Third Party Claims arising out of (i)  a Material Breach of this
Agreement by ImmunoGen; or (ii) the gross negligence, recklessness or willful
misconduct of ImmunoGen or any of its Affiliates or subcontractors; except in
each case to the extent any such Third Party Claim or Losses result from a
Material Breach of this Agreement by Lilly, or the negligence, recklessness or
willful misconduct of Lilly or any of its Affiliates, Sublicensees
subcontractors, distributors or agents, or the Development or Commercialization
(including, without limitation, the production, manufacture, promotion, import,
sale or use by any Person but excluding to the extent the Parties may agree
otherwise pursuant to a separate agreement between the Parties, if any, such as
pursuant to a manufacturing agreement involving Licensed Product) of any
Licensed Product by Lilly or any of its Affiliates, Sublicensees,
subcontractors, distributors or agents; provided that with respect to any such
Third Party Claim for which Lilly also has an obligation to any ImmunoGen
Indemnitee pursuant to Section 10.1(a) hereof, ImmunoGen shall indemnify each
Lilly Indemnitee for its Losses to the extent of ImmunoGen’s responsibility,
relative to Lilly (or to Persons for whom Lilly is legally responsible), for the
facts underlying the Third Party Claim.

10.2           Conditions to Indemnification.  A Person seeking indemnification
under Section 10.1 hereof (the “Indemnified Party”) in respect of a Third Party
Claim shall give prompt notice of such Third Party Claim to the Party from which
recovery is sought (the “Indemnifying Party”) and shall permit the Indemnifying
Party to assume direction and control of the defense of the Third Party Claim,
provided that the Indemnifying Party shall (a) act reasonably and in good faith
with respect to all matters relating to the defense or settlement of such Third
Party Claim as the defense or settlement relates to the Indemnified Party, and
(b) shall not settle or otherwise resolve such Third Party Claim without the
Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that the Indemnifying
Party may, without the Indemnified Party’s prior written consent, agree or
consent to any settlement or other resolution of such Third Party Claim which
requires solely money damages paid by the Indemnifying Party, and which includes
as an unconditional term thereof the giving by such claimant or plaintiff to the
Indemnified Party of a release from all liability in respect of such Third Party
Claim.



64

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

10.3           Insurance Proceeds.  Any indemnification payment hereunder shall
be made net of any insurance proceeds which the Indemnified Party is entitled to
recover; provided, however, that if, following the payment to the Indemnified
Party of any amount under this Section 10, such Indemnified Party becomes
entitled to recover any insurance proceeds in respect of the claim for which
such indemnification payment was made, the Indemnified Party shall promptly pay
an amount equal to the amount of such proceeds (but not exceeding the amount of
such indemnification payment) to the Indemnifying Party.

10.4           Limited Liability.    [***] NEITHER PARTY WILL BE LIABLE WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR (a) ANY SPECIAL,
INCIDENTAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING,
WITHOUT LIMITATION, ANY DAMAGES RESULTING FROM LOSS OF PROFITS OR LOSS OF
BUSINESS), OR (b) COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR
SERVICES, EVEN IF EITHER PARTY IS INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH
DAMAGES AND EVEN IF THE REMEDIES PROVIDED FOR IN THIS AGREEMENT FAIL OF THEIR
ESSENTIAL PURPOSE.  For purposes of clarity, a Party’s monetary liability under
a Third Party Claim for such Third Party’s special, incidental, indirect or
consequential damages, or for any exemplary or punitive damages payable to such
Third Party in connection with such Third Party Claim, shall be deemed to be the
direct damages of such Party for purposes of this Section 10.

11.       MISCELLANEOUS

11.1           Notices.  All notices and communications shall be in writing and
delivered personally or by courier or mailed via certified mail, return receipt
requested, postage prepaid, addressed as follows:

 If to ImmunoGen:

ImmunoGen, Inc.

 

830 Winter Street

 

Waltham, MA 02451

 

Attn: Vice President, Business Development

 

Fax: [***]

65

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

with a copy to:

ImmunoGen, Inc.

 

830 Winter Street

 

Waltham, MA 02451

 

Attn:  Alliance Management

 

Fax: [***]

 

 

If to Lilly:

Eli Lilly and Company

 

Lilly Corporate Center

 

Indianapolis, IN 46285

 

Attn: General Counsel

 

Fax: [***]

 

Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication or document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) one (1) Business Day after deposit with a nationally
recognized overnight express courier with charges prepaid, or (b) five (5)
Business Days after mailed by certified mail, return receipt requested, postage
prepaid, in each case addressed to the receiving Party at its address stated
above or to such other address as such Party may designate by written notice
given in accordance with this Section 11.1.

11.2           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to any
choice of law principle that would dictate the application of the law of another
jurisdiction.

11.3           Entire Agreement.  This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes any prior or contemporaneous agreements or understandings,
negotiations or correspondence between the Parties, written or oral (including,
without limitation, the Confidentiality Agreement) concerning the subject matter
hereof.

11.4           Amendment and Waiver.  This Agreement may be amended, modified or
changed only by a written instrument executed by the Party to be bound.  No term
of this Agreement will be deemed to have been waived and no breach excused,
unless such waiver or consent shall be in writing and signed by the Party
claiming to have waived or consented.  Any

66

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

consent by any Party to, or waiver of, a breach by the other, whether express or
implied, shall not constitute consent to, or waiver of, or excuse for, any other
different or subsequent breach.

11.5           Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns.  Except as set forth in Section 10 hereof, no Third Party (including,
without limitation, employees of either Party) shall have or acquire any rights
by reason of this Agreement.

11.6           Purpose and Scope.  The Parties hereto understand and agree that
this Agreement is limited to the activities, rights and obligations as expressly
set forth herein.  Nothing in this Agreement shall be construed to establish any
agency, employment, partnership, joint venture, franchise or similar or special
relationship between the Parties.  Neither Party shall have the right or
authority to assume or create any obligations or to make any representations,
warranties or commitments on behalf of the other Party, whether express or
implied, or to bind the other Party in any respect whatsoever.  Except as
expressly set forth elsewhere in this Agreement, neither Party grants to the
other Party any right or license to any of its intellectual property.

11.7           Headings.  Section and subsection headings are inserted for
convenience of reference only and do not form part of this Agreement.

11.8           Assignment.  Neither Party may assign this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, except that such consent shall
not be required in connection with any assignment to an Affiliate of the
assigning Party, or to a Third Party in connection with a sale or transfer of
the business to which this Agreement relates, or to any successor Person
resulting from any merger or consolidation of such Party with or into such
Person, provided that the assignee shall have agreed in writing to assume all of
the assignor’s obligations hereunder, and provided, further, that the other
Party shall be notified promptly after such assignment has been effected.  Any
such assignment shall not relieve the assigning Party of any liabilities or
obligations owed to the other Party hereunder, including, without limitation, in
the case of Lilly, the payment of any amounts described in Section 5 hereof, if
any.

11.9           Force Majeure.  Neither Party shall be liable for failure of or
delay in performing obligations set forth in this Agreement, and neither shall
be deemed in breach of its

67

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

obligations, if such failure or delay is due to natural disasters or any causes
beyond the reasonable control of such Party, provided that financial inability
in and of itself shall not be considered to be a force majeure event.  In event
of such force majeure, the Party affected thereby shall use commercially
reasonable efforts to cure or overcome the same and resume performance of its
obligations hereunder.

11.10         Interpretation.  The Parties hereto acknowledge and agree that:
(a) each Party and its counsel reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision; (b) the rule of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to each Party hereto and not in a favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this Agreement.  In
addition, unless the context otherwise requires, wherever used in this
Agreement: (i) the singular shall include the plural, the plural the singular;
(ii) the use of any gender shall be applicable to all genders; (iii) the word
“or” is used in the inclusive sense (and/or); (iv) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation” (irrespective of whether such words are used in the
applicable instance); (v) the words “hereof,” “herein,” “hereby” and derivative
or similar words refer to this Agreement; and (vi) all references to “will” are
interchangeable with the word “shall” and shall be understood to be imperative
or mandatory in nature.

11.11         Severability.  If any provision of this Agreement shall be held by
a court of competent jurisdiction, or declared under any law, rule or regulation
of any government having jurisdiction over the Parties hereto, to be illegal,
invalid or unenforceable, then such provision will, to the extent permitted by
the court or government, not be voided, but will instead be construed to give
effect to the intentions of the Parties to the maximum extent permissible under
Applicable Law, and the remainder of this Agreement will remain in full force
and effect in accordance with its terms.

11.12         Dispute Resolution.    The Parties recognize that a bona fide
dispute as to certain matters may from time to time arise during the Term
relating to the Development or Commercialization of Licensed Products, either
Party’s rights or obligations hereunder or

68

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

otherwise relating to the validity, enforceability or performance of this
Agreement, including disputes relating to alleged breach or termination of this
Agreement but excluding any determination of the validity, scope, infringement,
enforceability, inventorship or ownership of the Parties’ respective Patent
Rights (hereinafter, a “Dispute”).  In the event of the occurrence of any such
Dispute, the Parties shall, by written notice to the other Party, have such
Dispute referred to their respective senior officers designated below, for
attempted resolution by good faith negotiations commencing promptly after such
notice is received.  Said designated senior officials of the Parties are as
follows:

For Lilly:         Designated officer with full settlement authority; and

For ImmunoGen:         Chief Executive Officer.

In the event the designated senior officials are not able to resolve such
Dispute, the Parties may seek to mediate their Dispute, on terms and with a
mediator mutually agreeable to the Parties, or may seek to arbitrate their
Dispute, on mutually agreed upon terms and conditions, but neither Party shall
be required or obligated to mediate or arbitrate and the dispute resolution
provisions of this Section 11.12 are in addition to any other relief or remedies
available to either Party at law or equity.  This Dispute resolution process
shall be deemed a settlement negotiation for the purpose of all federal and
state rules protecting disclosures made during settlement negotiations from
later discovery and/or use in evidence.

11.13         Patent Dispute.  Anything contained in this Agreement to the
contrary notwithstanding, with respect to any dispute, controversy or claim
between the Parties that involves the validity, scope, infringement,
enforceability, inventorship or ownership of the Parties’ respective Patent
Rights (a) that are issued in the United States shall be subject to actions
before the United States Patent and Trademark Office and/or submitted
exclusively to the federal court located in [***], and (b) that are issued in
any other country (or region) shall be brought before an appropriate regulatory
or administrative body or court in that country (or region), and the Parties
hereby consent to the jurisdiction and venue of such courts and bodies.

11.14         Equitable Relief.  Anything contained in this Agreement to the
contrary notwithstanding, if a Party reasonably requires relief on a more
expedited basis than would be possible pursuant to the procedures set forth in
Section 11.12 hereof, such Party may seek a

69

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

temporary injunction or other equitable relief in a court of competent
jurisdiction, without posting a bond, pending the resolution of the Dispute in
accordance with Section 11.12 hereof.  Any such remedies will be in addition to
all other remedies available by law or at equity to the injured Party.

11.15         Prohibition on Solicitation.  During the Restricted Period,
neither Party nor its Affiliates shall, directly or indirectly, actively
recruit, or solicit any employee of the other Party or its Affiliates with whom
such Party or its Affiliates have come into contact or interacted for the
purposes of performing this Agreement, without the prior consent of the other
Party.  For purposes of this Section 11.15, “solicit” shall be deemed not to
include (a) circumstances where an employee of one Party or any of its
Affiliates initially contacts the other Party or any of such Party’s Affiliates
seeking employment or (b) general solicitations of employment not specifically
targeted at such employees.

11.16         Further Assurances.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all other such acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

11.17         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Party, it being understood that both
Parties need not sign the same counterpart.  If any signature is delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” signature page were an original thereof.

11.18         Compliance with Law.  Each Party shall insure that it and its
activities under this Agreement shall at all times comply in all material
respects with all Applicable Laws.

 

[Signature page follows]



70

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

 

 

 

IMMUNOGEN, INC.

ELI LILLY AND COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

By:

 

Name:

 

Name:

 

Title:

 

Title:

 

Date:

 

Date:

 

 

 



71

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

SCHEDULE A

LICENSED TARGET

 

 



1

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------